 

CREDIT AGREEMENT

 

among

 

HERALD NATIONAL BANK

 

and

 

THE ONE GROUP, LLC,

ONE 29 PARK MANAGEMENT, LLC,

STK-LAS VEGAS, LLC

and

STK ATLANTA, LLC

 

Dated as of October 31, 2011

 

 

 

  

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS 1     Section 1.1.  Defined Terms 1 Section
1.2.  Principles of Construction 8     ARTICLE 2. AMOUNT AND TERMS OF CREDIT 9  
  Section 2.1.  Loans 9 Section 2.2.  Notes 9 Section 2.3.  Procedure for
Borrowing. 9 Section 2.4.  Termination or Reduction of Commitment 9 Section
2.5.  Repayments of the Loans 10 Section 2.6.  Prepayments of the Loans 10
Section 2.7.  Interest Rate and Payment Dates 10 Section 2.8.  Payments
Generally 11 Section 2.9.  Use of Proceeds 12 Section 2.10.Capital Adequacy 12
Section 2.11.Taxes; Net Payments 13 Section 2.12.Bank's Records 13 Section
2.13.Fees. 13 Section 2.14.Guarantee 14 Section 2.15.Security Documents 14    
ARTICLE 3. REPRESENTATIONS AND WARRANTIES 14     Section 3.1.  Existence;
Compliance with Law 14 Section 3.2.  Subsidiaries; Capitalization 14 Section
3.3.  Financial Condition; No Material Adverse Change 15 Section 3.4.  Power
Authorization; Enforceable Obligations. 15 Section 3.5.  No Legal Bar 16 Section
3.6.  No Material Litigation. 16 Section 3.7.  No Default 16 Section 3.8.  No
Burdensome Restrictions 16 Section 3.9.  Taxes. 16 Section 3.10.Federal
Regulations 16 Section 3.11.No Misstatement 17 Section 3.12.ERISA 17 Section
3.13.Properties 17 Section 3.14.Government Consents 17 Section 3.15.Security
Interest 18 Section 3.16.No Misrepresentation 18

 

- i -

 

  

ARTICLE 4. CONDITIONS PRECEDENT 18     Section 4.1. Conditions to Effectiveness
18 Section 4.2. Conditions of each Loan 21     ARTICLE 5. AFFIRMATIVE COVENANTS
22     Section 5.1.  Financial Information; Compliance Certificates and
Reporting Generally.22   Section 5.2.  Limited Liability Company Existence,
Taxes,  Maintenance of Properties, Compliance with Law and Insurance 24 Section
5.3.  Keeping Records and Books of Account 25 Section 5.4.  Visitation Rights 26
Section 5.5.  Compliance with Employee Plan and ERISA 26 Section 5.6.  Financial
Covenants 26 Section 5.7.  Additional Borrowers 26 Section 5.8.  Further
Assurances 27     ARTICLE 6. NEGATIVE COVENANTS 27     Section 6.1.  Liens, Etc.
27 Section 6.2.  Indebtedness 28 Section 6.3.  Investments 29 Section
6.4.  Assumptions, Guaranties, Etc. of Indebtedness of Other Person 30 Section
6.5.  Mergers Etc, 30 Section 6.6.  Sales, Etc, of Assets 30 Section
6.7.  Change in Nature of Operations 30 Section 6.8.  ERISA 30 Section
6.9.  Fiscal Year 30 Section 6.10.Amendments; Prepayment or Modification of
Indebtedness 31     ARTICLE 7. EVENTS OF DEFAULT 31     ARTICLE 8. MISCELLANEOUS
33     Section 8.1.  Notices 33 Section 8.2.  Modifications; Consents and
Waivers; Entire Agreement 35 Section 8.3.  No Waiver; Cumulative Remedies 35
Section 8.4.  Survival of Representations and Warranties and Certain Obligations
35 Section 8.5.  Costs; Expenses and Taxes; Indemnification 35 Section 8.6.
 Successors and Assigns; Participation; Pledge 36 Section 8.7.  Right of Set-Off
37 Section 8.8.  Execution in Counterparts 37 Section 8.9.  USA Patriot Act 38
Section 8.10.Governing Law; Jurisdiction; Consent to Service of Process 38
Section 8.11.WAIVER OF JURY TRIAL 38 Section 8.12.Treatment of Certain
Information 39

 

ii

 

  

EXHIBITS

 

A Form of Note B Form of Guarantee Agreement C Form of Security Agreement D-1
Form of Pledge Agreement – Subsidiary Borrowers D-2 Form of Pledge Agreement –
The One Group E Form of Compliance Certificate

 

SCHEDULES

 

3.2 Subsidiaries; Capitalization 6.1 Existing Liens 6.2 Existing Indebtedness
6.4 Existing Guaranties

 

iii

 

  

CREDIT AGREEMENT

 

CREDIT AGREEMENT, made as of the 31st day of October, 2011 among THE ONE GROUP,
LLC, a Delaware limited liability company, ONE 29 PARK MANAGEMENT, LLC, a New
York limited liability company, STK-LAS VEGAS, LLC, a Nevada limited liability
company, and STK ATLANTA, LLC, a Georgia limited liability company, (hereinafter
referred to individually as a "Borrower", and collectively, as the "Borrowers"),
and HERALD NATIONAL BANK, a national banking association (hereinafter referred
to as the "Bank").

 

WITNESSETH:

 

WHEREAS, the Borrowers wish to obtain loans from the Bank in an aggregate
principal amount of up to THREE MILLION DOLLARS ($3,000,000) and the Bank is
willing to make loans to the Borrowers up to such aggregate principal amount on
the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the

Borrowers and the Bank hereby agree as follows:

 

ARTICLE 1.
DEFINITIONS

 

Section 1.1.          Defined Terms.

 

As used herein the following terms shall have the following meanings:

 

"Advance Ratio" means, as at any date, the quotient, expressed as a percentage,
determined by dividing the aggregate principal amount of all Loans then
outstanding by an amount equal to EBITDA of the Borrowers on a consolidated
basis for the 4 consecutive complete fiscal quarters of the Borrowers most
recently ended for which the Bank has received financial statements in
accordance with Section 5.1(a). For purposes of computing the Advance Ratio,
EBITDA shall be determined before provision for payment of "pre-opening"
expenses of up to $500,000 in the aggregate with respect to all of the Borrowers
for each such period of 4 consecutive complete fiscal quarters, to the extent
deducted from net income during such period.

 

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls the
management or policies of the Person specified or is controlled by or is under
common control with the Person specified.

 

"Agreement" means this Credit Agreement as the same may be amended, restated,
supplemented or modified from time to time.

 

"Applicable Margin" means 1.75%.

 

"Assignee" shall have the meaning ascribed to such term in Section 8.6(b)
hereof.

 

 

 

  

"Assignment of Life Insurance" means, the Assignment of Life Insurance, in form
and substance satisfactory to the Bank, executed by the Borrowers in favor of
the Bank covering the Key-Person Policy of the Guarantor.

 

"Available Commitment Amount" means, at any time, an amount equal to the
Commitment at such time minus the aggregate principal amount of all Loans
outstanding at such time.

 

"Borrowing Notice" shall have the meaning ascribed to such term in Section
2.3(a) hereof.

 

"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are required or permitted by law to
close.

 

"Capital Expenditures" means for any period, the aggregate amount of all
payments made during such period by any Person directly or indirectly for the
purpose of acquiring, constructing or maintaining fixed assets, real property or
equipment that, in accordance with GAAP, would be added as a debit to the fixed
asset account of such Person, including, without limitation, all amounts paid or
payable during such period with respect to Capitalized Lease Obligations and
interest that are required to be capitalized in accordance with GAAP.

 

"Capitalized Lease" means any lease the obligations to pay rent or other amounts
under which constitute Capitalized Lease Obligations.

 

"Capitalized Lease Obligations" means as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP.

 

"Capital Stock" means, as to any Person, all shares, interest, partnership
interests, limited liability company membership interests, participations,
rights in or other equivalents (however designated) of such Person' s equity
(however designated) and any rights, warrants or options exchangeable for or
convertible into such shares, interests, participations, rights or other equity.

 

"Change in Control" means any time at which (i) 100% of the Capital Stock of
each of the Subsidiary Borrowers is not owned (beneficially and of record) and
controlled by The One Group or (ii) not less than 51% of the Capital Stock of
The One Group is not owned (beneficially and of record) and controlled by
Jonathan Segal.

 

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated, and rulings issued, thereunder.

 

"Collateral" means any and all "Collateral", as defined in the Security
Documents.

 

"Commitment" means the obligation of the Bank to make Loans hereunder in an
aggregate principal amount of up to Three Million Dollars ($3,000,000), as such
amount is subject to reduction in accordance with the terms hereof.

 

2

 

  

"Commitment Termination Date" means April 30, 2013.

 

"Compliance Certificate" means a certificate executed by the chief executive
officer of each Borrower, substantially in the form of Exhibit E annexed hereto,
to the effect that, to the best of chief executive officer's knowledge: (i) as
of the effective date of the certificate, no Default or Event of Default under
this Agreement exists or would exist after giving effect to the action intended
to be taken by the Borrowers as described in such certificate, including,
without limitation, that the covenants set forth in Section 5.6 hereof would not
be breached after giving effect to such action, together with a calculation in
reasonable detail, and in form reasonably satisfactory to the Bank, of such
compliance, and (ii) the representations and warranties contained in Article 3
hereof are true and with the same effect as though such representations and
warranties were made on the date of such certificate, except for changes in the
ordinary course of business none of which, either singly or in the aggregate,
have had a Material Adverse Effect on the Borrowers and except that
representations and warranties made as of a specified date continue to be true
as of such date.

 

"Credit Period" means the period commencing on the date of this Agreement and
ending on the Commitment Termination Date.

 

"Contractual Obligation" means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property are bound.

 

"Debt Instrument" shall have the meaning ascribed to such term in clause (d)(i)
of Article 7 hereof.

 

"Default" means any of the events specified in Article 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

"Dollars" and "$" means dollars in lawful currency of the United States of
America.

 

"EBITDA" means, for any accounting period, net income of the Borrowers for such
accounting period before provision for payment of Interest Expense and federal,
state and local income taxes plus depreciation, amortization and other non-cash
charges to the extent deducted from such net income during such accounting
period, all as determined by GAAP.

 

"Effective Date" shall have the meaning ascribed to such term in Section 4.1
hereof.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, and all rules
and regulations promulgated pursuant thereto, as the same may from time to time
be supplemented or amended.

 

"ERISA Affiliate" means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of 414(b) of
the Code) as the Borrowers or is under common control (within the meaning of
414(c) of the Code) with the Borrowers.

 

3

 

  

"Event of Default" means any of the events specified in Article 7, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

"Facility Fee" shall have the meaning ascribed to such term in Section 2.13(a)
hereof.

 

"GAAP" means generally accepted accounting principles in the United States of
America, consistently applied during the Credit Period.

 

"Government Authority" means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled (through stock or
capital ownership or otherwise) by any of the foregoing.

 

"Government Consents" shall have the meaning ascribed to such term in Section
3.14(a).

 

"Guarantee Agreement" means the Guarantee, substantially in the form of Exhibit
B annexed hereto, by the Guarantor in favor of the Bank, as amended, restated,
supplemented or otherwise modified from time to time.

 

"Guarantor" means Jonathan Segal, an individual.

 

"Indebtedness" of a Person means, without duplication, such Person's (i) all
obligations of such Person for borrowed money or in connection with deposits or
advances of any kind paid to, received by or otherwise for the account of, such
Person, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (iii) all obligations of such Person upon which
interest charges are customarily paid (other than as a penalty for non-payment),
(iv) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding accounts payable incurred in the ordinary course
of business that are not past due by more than 90 days from the due date
thereof), (v) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (vi) all guarantees by such
Person of Indebtedness of others, (vii) all Capital Lease Obligations of such
Person and (ix) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty or in
respect of bankers' acceptances.

 

"Indemnified Taxes" means, as to any Person, any Tax, except (i) a Tax imposed
on or measured by the income or profits of such Person (and any minimum or
franchise taxes imposed in lieu thereof) and (ii) any interest, fees or
penalties for late payment thereof imposed on such Person.

 

"Information" shall have the meaning ascribed to such term in Section 8.12
hereof.

 

"Interest Expense" means for any period, all amounts accrued by the Borrowers,
whether as interest, late charges, service fees or other charge for money
borrowed on account of or in connection with the Borrowers' indebtedness for
money borrowed (including all Subordinated Indebtedness) or with respect to
which the Borrowers or any of their respective properties are liable by
assumption, operation of law or otherwise, including, without limitation, the
interest component of any leases which are required, in accordance with GAAP, to
be carried as a liability on the Borrowers' balance sheet.

 

4

 

  

"Key-Person Policy" means one or more life insurance policies on the life of the
Guarantor, in a face amount, and issued by one or more responsible insurance
companies, acceptable to the Bank.

 

"Lien" means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction); provided that (i) the filing of financing statements for
notification purposes only with respect to "true leases" and (ii) assignments,
deposit arrangements and other arrangements not intended as security shall, in
each case, not constitute a Lien for purposes of this definition.

 

"Loan(s)" shall have the meaning ascribed to such term in Section 2.1 hereof.

 

"Loan Documents" means this Agreement, the Note(s), the Security Documents, the
Guarantee Agreement, the Subordination Agreement(s) and all other agreements,
instruments and documents executed in connection therewith, in each case as the
same may at any time be amended, supplemented, restated or otherwise modified
and in effect (including any addendum or other document executed or delivered
pursuant to Section 5.7).

 

"Loan Parties" means the Borrowers and the Guarantor.

 

"Managing Person" means with respect to (i) each of the Subsidiary Borrowers,
The One Group, and (ii) The One Group, the Guarantor.

 

"Material Adverse Change" means any event, development or circumstance that has
had or reasonably would be expected to have a Material Adverse Effect.

 

"Material Adverse Effect" means with respect to any Person, a material adverse
effect on: (i) the business, condition (financial or otherwise), assets,
liabilities or operations of such Person, (ii) the ability of such Person to
perform its obligations under any Loan Document to which it is a party, or (iii)
the validity or enforceability of this Agreement or the other Loan Documents or
the rights or remedies of the Bank hereunder or thereunder.

 

"Maturity Date" means April 30, 2014, or such earlier date on which all
outstanding Loans shall become due and payable, whether by acceleration or
otherwise.

 

"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA.

 

"Note(s)" shall have the meaning ascribed to such term in Section 2.2(a) hereof.

 

5

 

  

"NYUCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

"Obligations" means (i) the due and punctual payment of (A) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (B) all other monetary obligations,
including fees, commissions, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Bank under this
Agreement and the other Loan Documents and (ii) the due and punctual performance
of all covenants, agreements, obligations and liabilities of the Loan Parties
under or pursuant to this Agreement and the other Loan Documents.

 

"One 29 Park Management" means One 29 Park Management, LLC, a New York limited
liability company.

 

"Other Taxes" means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or from the execution, delivery, registration or
enforcement of, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Loan Documents or otherwise with respect
to, the Loan Documents.

 

"Participant" shall have the meaning ascribed to such term in Section 8.6(c)
hereof.

 

"PBGC" shall have the meaning ascribed to such term in Section 6.8 hereof.

 

"Person" means any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization or any other
juridical entity, or a government or state or any agency or political
subdivision thereof.

 

"Plan" means any plan of a type described in Section 4021 (a) of ERISA in
respect of which any Borrower is an "employer" as defined in Section 3(5) of
ERISA.

 

"Pledge Agreement(s)" means individually the Pledge Agreement – Subsidiary
Borrowers or the Pledge Agreement - The One Group, and together, both of them.

 

"Pledge Agreement – Subsidiary Borrowers" means the Pledge Agreement,
substantially in the form of Exhibit D-1 annexed hereto, by The One Group in
favor of the Bank, as amended, restated, supplemented or otherwise modified from
time to time.

 

"Pledge Agreement – The One Group" means the Pledge Agreement, substantially in
the form of Exhibit D-2 annexed hereto, by the Guarantor in favor of the Bank,
as amended, restated, supplemented or otherwise modified from time to time.

 

6

 

 

"Prime Rate" means, for any day, a fluctuating rate per annum equal to the prime
rate of interest as published in the Money Rates column of The Wall Street
Journal or any successor column or section of such periodical from time to time.
Any change in the Prime Rate shall take effect on the date of the change in the
prime rate without notice or demand of any kind.

 

"Reportable Event" means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder.

 

"Required Payment" shall have the meaning ascribed thereto in Section 2.11(a).

 

"Requirement of Law" means as to any Person, any law, treaty, rule or
regulation, or a final, non-appealable determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding upon
such Person or any of its property to which such Person or any of its property
is subject.

 

"Security Agreement" means the Security Agreement, substantially in the form of
Exhibit C annexed hereto, by the Borrowers in favor of the Bank, as amended,
restated, supplemented or otherwise modified from time to time.

 

"Security Documents" means the Security Agreement, the Assignment of Life
Insurance , the Pledge Agreements and each other security agreement, instrument
or other document executed or delivered pursuant to Section 4.1, 5.7 or 5.8 to
secure any of the Obligations.

 

"STK Atlanta" means STK Atlanta, LLC, a Georgia limited liability company.

 

"STK-Las Vegas" means STK-Las Vegas, LLC, a Nevada limited liability company.

 

"Subordinated Creditors" means, collectively, RCI II, LTD., Talia LTD. and
Jonathan Segal.

 

"Subordinated Indebtedness" means any Indebtedness of the Borrowers, or any of
them, the payment of which is expressly subordinated to the payment of the
Obligations.

 

"Subordination Agreement(s)" has the meaning set forth in Section 4.1(f).

 

"Subsidiary" means, as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person or any Subsidiary of such Person, directly or indirectly, either (i) in
respect of a corporation, owns or controls more than 50% of the outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors (or other managing person), irrespective of whether a class or classes
shall or might have voting power by reason of the happening of any contingency,
or (ii) in respect of an association, partnership, limited liability company,
joint venture or other business entity, is entitled to share in more than 50% of
the profits and losses, however determined.

 

"Subsidiary Borrowers" means, collectively, One 29 Park Management, STK-Las
Vegas and STK Atlanta.

 

7

 

  

"Tangible Net Worth" means, as of any date of determination, with respect to any
Person, (i) such Person's capital surplus, earned surplus and capital stock, as
of such date, plus the aggregate outstanding principal amount of all
Subordinated Indebtedness as of such date, less (ii) all intangible assets
properly classified as such in accordance with GAAP, including, without
limitation, goodwill, licenses, permits, franchises, patents, patent rights,
trademarks, trade names, and copyrights and any amounts due to such Person from
any officers, members, partners, managers or shareholders of such Person.

 

"Taxes" means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

"Termination Event" means (i) a Reportable Event described in Section 4043 of
ERISA (other than a Reportable Event not subject to the provision for 30-day
notice to the Pension Benefit Guaranty Corporation under the regulations
promulgated under such Section) with respect to any Plan, (ii) the withdrawal of
any Borrower or any of its ERISA Affiliates from a Plan during a plan year in
which it was a "substantial employer" as defined in Section 4001(a)(2) of ERISA,
(iii) the cessation of operations of any facility of any Borrower or any of its
ERISA Affiliates if, pursuant to Section 4062(e) of ERISA, such cessation causes
such Borrower or such ERISA Affiliate to be treated as a "substantial employer,"
(iv) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA, (v) the institution
of proceedings by the Pension Benefit Guaranty Corporation to terminate a Plan,
or (vi) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

 

"The One Group" means The One Group, LLC, a Delaware limited liability company.

 

"Unused Fee" shall have the meaning ascribed to such term in Section 2.13(b)
hereof.

 

"USA Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended.

 

Section 1.2.          Principles of Construction.

 

(a)          Any accounting terms used in this Agreement that are not
specifically defined herein shall have the meanings customarily given to them in
accordance with GAAP as in effect on the date of this Agreement, except that
references in Article 5 to such principles shall be deemed to refer to such
principles as in effect on the date of the financial statements delivered
pursuant thereto.

 

(b)          The words "hereof", "herein", "hereto" and "hereunder" and similar
words when used in a Loan Document shall refer to such Loan Document as a whole
and not to any particular provision thereof, and Article, Section, schedule and
exhibit references contained therein shall refer to Articles thereof, Sections
thereof or schedules or exhibits thereto unless otherwise expressly provided
therein.

 

(c)          Unless the context otherwise requires, words in the singular number
include the plural, and words in the plural include the singular.

 

8

 

  

ARTICLE 2.

AMOUNT AND TERMS OF CREDIT

 

Section 2.1.          Loans.

 

Subject to the terms and conditions of this Agreement, the Bank agrees to make
loans on a joint and several basis to the Borrowers (each a "Loan" and,
collectively, the "Loans") from time to time prior to the Commitment Termination
Date in an aggregate principal amount that will not result in (i) the aggregate
principal amount of all Loans exceeding the Available Commitment Amount, and
(ii) the Advance Ratio exceeding 200%. During the Credit Period, the Borrowers
may borrow within the foregoing limits, prepay in whole or in part in accordance
with Section 2.6, and reborrow, all in accordance with the terms and conditions
hereof.

 

Section 2.2.          Notes.

 

(a)          Each Loan shall be evidenced by a joint and several promissory note
of the Borrowers in substantially the form of Exhibit A annexed hereto (each, a
the "Note" and collectively, the "Notes"). Each Note shall be dated the date of
the applicable Loan, shall be payable to the Bank in the principal amount of
such Loan, and shall otherwise be duly completed. Each Note shall be subject to
repayment as provided in Sections 2.5 and 2.6 hereof.

 

(b)          The Bank is hereby authorized to record on the schedule (and any
continuations thereof) annexed to and constituting a part of each Note (i) the
date and amount of each applicable Loan made by the Bank and (ii) the date and
amount of each payment and prepayment of principal of such Loan. No failure so
to record or any error in so recording shall affect the obligation of the
Borrowers to repay the Loans, with interest thereon, as herein provided.

 

Section 2.3.          Procedure for Borrowing.

 

(a)          The Borrowers may borrow Loans on any Business Day during the
Credit Period, provided that the Borrowers shall give the Bank written notice (a
"Borrowing Notice") no later than 10:00 a.m. on the same Business Day specifying
(i) the aggregate principal amount of the Loan to be borrowed, (ii) that the
amount of such Loan will not result in (A) the aggregate principal amount of all
Loans exceeding the Available Commitment Amount, and (B) the Advance Ratio
exceeding 200%, and (iii) the requested date of such borrowing. Each Borrowing
Notice shall be irrevocable. Each Loan shall be in a principal amount equal to
$250,000 or an integral multiple of $100,000 in excess thereof, or, if less, the
Available Commitment Amount.

 

(b)          Not later than 2:00 p.m. (New York City time) on the date of any
such Loan and upon fulfillment of the applicable conditions set forth in Section
4.2, the Bank will make such Loan available to the Borrowers in immediately
available funds by crediting the amount thereof to an account of the Borrowers
as designated to the Bank by the Borrowers.

 

Section 2.4.          Termination or Reduction of Commitment.

 

(a)          Unless previously terminated, the Commitment shall terminate on the
Commitment Termination Date.

 

9

 

  

(b)          The Borrowers shall have the right, upon at least three Business
Days' prior written notice to the Bank, at any time, to terminate the Commitment
or from time to time to permanently reduce the Commitment Amount, provided that
any such reduction shall be in the amount of $250,000 or an integral multiple of
$100,000 in excess thereof. Simultaneously with each reduction of the Commitment
Amount under this Section, the Borrowers shall prepay the Loans as required by
Section 2.6(b).

 

(c)          The Commitment, once reduced or terminated, may not be reinstated.

 

Section 2.5.          Repayments of the Loans.

 

The Borrowers hereby unconditionally, jointly and severally, promise to pay to
the Bank the then unpaid principal amount of each Loan in nine (9) equal
consecutive monthly installments on the first day of each month commencing on
the first day of the fourth (4th) month next succeeding the date of such Loan,
with a final payment on the first day of the twelfth (12th) month next
succeeding the date of such Loan (which in any event shall not be later than the
Maturity Date) equal to the remaining unpaid principal amount of such Loan.

 

Section 2.6.          Prepayments of the Loans.

 

(a)          The Borrowers may, at their option, prepay the Loans without
premium or penalty in full at any time or in part from time to time by notifying
the Bank in writing not later than the date of such prepayment specifying the
principal amount of each Loan to be prepaid and the date of prepayment. Each
such notice shall be irrevocable and the amount specified in each such notice
shall be due and payable on the date specified. Each partial prepayment of a
Loan pursuant to this subsection shall be in an aggregate principal amount of
$25,000 or an integral multiple thereof, or, if less, the outstanding principal
balance of such Loan.

 

(b)          In the event and on each occasion that (i) a reduction of the
Commitment under Section 2.4 results in the amount of the aggregate unpaid
principal balance of the Loans exceeding the Available Commitment Amount after
giving effect to such reduction, or (ii) the Advance Ratio exceeds 200%, the
Borrowers shall prepay the Loans in an aggregate amount equal to such excess.

 

(c)          Simultaneously with each prepayment of the Loans, the Borrowers
shall prepay all accrued interest on the amount prepaid through the date of
prepayment.

 

Section 2.7.          Interest Rate and Payment Dates.

 

(a)          Except as otherwise provided in Section 2.7(b), prior to maturity,
the outstanding principal balance of the Loans shall bear interest at a rate per
annum equal to the greater of (i) the Prime Rate plus the Applicable Margin and
(ii) 5.00%.

 

(b)          Notwithstanding the foregoing, after the occurrence and during the
continuance of an Event of Default, so long as such Event of Default is
continuing, all principal of each Loan and each fee and other amount then due
and payable by the Borrower hereunder (whether at the stated maturity thereof,
by acceleration or otherwise) shall bear interest at a rate per annum equal to
5% above the otherwise applicable rate, from the date of such Event of Default
until such Event of Default is cured or waived in writing by the Bank. In
addition, if any payment of interest or principal hereunder is not paid or funds
are not available to be automatically debited on the date on which it is due,
the Borrowers shall pay to the Bank, upon demand, an amount equal to 5% of such
unpaid payment.

 

10

 

  

(c)          All interest hereunder shall be computed on the basis of a year of
360 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Prime Rate shall be determined by the Bank, and such determination shall be
conclusive absent clearly demonstrable error.

 

(d)          Interest on each Loan shall be paid monthly in arrears on the first
day of each month, commencing on the first such day after such Loan, and at
maturity for such Loan.

 

(e)          No interest payable hereunder, whether by reason of maturity, the
acceleration thereof, or otherwise, shall be in excess of the maximum rate
permitted by any applicable law. As used herein, the term "applicable law" means
the law in effect as of the Effective Date; provided that in the event there is
a change in the law which results in a higher permissible rate of interest, then
this Agreement shall be governed by such new law as of its effective date. In
this regard, it is expressly agreed that it is the intent of the Borrowers and
the Bank in the execution, delivery and acceptance of this Agreement to contract
in strict compliance with the laws of the State of New York from time to time in
effect. If, under or from any circumstances whatsoever, fulfillment of any
provision hereof or of any of the Loan Documents at the time of performance of
such provision shall be due, shall involve transcending the limit of such
validity prescribed by applicable law, then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity, and if under or from
circumstances whatsoever the Bank should ever receive as interest an amount
which would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance evidenced by
the Notes and not to the payment of interest.

 

Section 2.8.          Payments Generally.

 

(a)          All payments (including prepayments) on account of principal,
interest, fees and any other amounts payable by the Borrowers to the Bank
hereunder shall be made without setoff or counterclaim and shall be made to the
Bank on the date of payment at 58 South Service Road, Suite 120, Melville, New
York 11747 or before 11:00 a.m. New York time, in each case in lawful money of
the United States of America and in immediately available funds (which payments
may be made by the Borrowers' use of electronic transfers); without limiting the
foregoing, the Borrowers hereby authorize the Bank to charge any account of the
Borrowers for each such payment on the due date therefor. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. Notwithstanding the foregoing, if any
payment of principal or interest becomes due on a day on which the banks in New
York, New York are required or permitted by law to remain closed, such payment
may be made on the next succeeding day on which such banks are open, and such
extensions shall be included in computing interest in connection with such
payment.

 

11

 

 

(b)          All payments shall be applied first to the payment of all fees,
expenses and other amounts due to the Bank (excluding principal and interest),
then to accrued interest, and the balance on account of outstanding principal;
provided, however, after an Event of Default, payments will be applied to the
obligations of the Borrowers to the Bank as the Bank determines in its sole
discretion.

 

Section 2.9.          Use of Proceeds.

 

The Borrowers agree that the proceeds of the Loans shall be used solely,
directly or indirectly, for working capital and general limited liability
company purposes of the Borrowers. Notwithstanding anything to the contrary
contained in any Loan Document, the Borrowers agree that no part of the proceeds
of the Loans will be used, directly or indirectly, for a purpose which violates
any law, rule or regulation of any Governmental Authority, including, without
limitation, the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System, as amended.

 

Section 2.10.         Capital Adequacy.

 

If (a) the enactment or promulgation of, or any change or phasing in of, any
United States or foreign law or regulation or in the interpretation thereof by
any Governmental Authority charged with the administration thereof, (b)
compliance with any directive or guideline from any central bank or United
States or foreign Governmental Authority (whether having the force of law)
promulgated or made after the Effective Date, or (c) compliance with the
Risk-Based Capital Guidelines of the Board of Governors of the Federal Reserve
System as set forth in 12 CFR Parts 208 and 225, or of the Comptroller of the
Currency, Department of the Treasury, as set forth in 12 CFR Part 3, or similar
legislation, rules, guidelines, directives or regulations under any applicable
United States or foreign Governmental Authority affects or would affect the
amount of capital required to be maintained by the Bank (or any lending office
of the Bank) or any corporation directly or indirectly owning or controlling the
Bank or imposes any restriction on or otherwise adversely affects the Bank (or
any lending office of the Bank) or any corporation directly or indirectly owning
or controlling the Bank and the Bank shall have determined that such enactment,
promulgation, change or compliance has the effect of reducing the rate of return
on the Bank's capital or the asset value to the Bank of any loan made by the
Bank as a consequence, directly or indirectly, of its obligations to make and
maintain the funding of the Loans at a level below that which the Bank could
have achieved but for such enactment, promulgation, change or compliance (after
taking into account the Bank's policies regarding capital adequacy) by an amount
deemed by the Bank to be material, then, upon demand by the Bank, the Borrowers
shall pay to the Bank within ten (10) days of such demand such additional amount
or amounts as shall be sufficient to compensate the Bank for such reduction in
such rate of return or asset value. A certificate of the Bank setting forth the
amount or amounts necessary to compensate the Bank or its holding company, as
applicable, as specified in this Section 2.10 shall be delivered to the
Borrowers and shall be conclusive absent manifest error.

 

12

 

 

Section 2.11.         Taxes; Net Payments.

 

(a)          All payments by or on account of the Borrowers under any Loan
Document to the Bank shall be made free and clear of, and without any deduction
or withholding for or on account of, any and all present or future Indemnified
Taxes or Other Taxes, provided that if any Borrower or any other Person is
required by any law, rule, regulation, order, directive, treaty or guideline to
make any deduction or withholding in respect of such Indemnified Tax or Other
Tax from any amount required to be paid by the Borrowers to the Bank under any
Loan Document (each, a "Required Payment"), then (i) the Borrowers shall notify
the Bank of any such requirement or any change in any such requirement as soon
as the Borrowers become aware thereof, (ii) the Borrowers shall pay such
Indemnified Tax or Other Tax prior to the date on which penalties attach
thereto, such payment to be made (to the extent that the liability to pay is
imposed on any Borrower) for its own account or (to the extent that the
liability to pay is imposed on the Bank) on behalf and in the name of the Bank,
(iii) the Borrowers shall pay to the Bank an additional amount such that the
Bank shall receive on the due date therefor an amount equal to the Required
Payment had no such deduction or withholding been made or required, and (iv) the
Borrowers shall, within 30 days after paying such Indemnified Tax or Other Tax,
deliver to the Bank satisfactory evidence of such payment to the relevant
Governmental Authority.

 

(b)          The Borrowers shall reimburse the Bank, within 10 days after
written demand therefor, for the full amount of all Indemnified Taxes or Other
Taxes paid by the Bank on or with respect to any payment by or on account of any
obligation of any Borrower under the Loan Documents (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (other than any such penalties, interest or
expenses that are incurred by the Bank's unreasonably taking or omitting to take
action with respect to such Indemnified Taxes or Other Taxes), whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by the Bank shall be
conclusive absent manifest error. In the event that the Bank determines that it
received a refund or credit for Indemnified Taxes or Other Taxes paid by the
Borrowers under this Section, the Bank shall promptly notify the Borrowers of
such fact and shall remit to the Borrower the amount of such refund or credit.

 

Section 2.12.         Bank's Records.

 

The Bank's records with respect to the Loans, the interest rates applicable
thereto, each payment and prepayment by the Borrowers of principal and interest
on the Loans and fees, expenses and any other amounts due and payable in
connection with this Agreement shall be presumed correct absent manifest error.

 

Section 2.13.         Fees.

 

(a)          Simultaneously with the execution and delivery of this Agreement,
the Borrowers shall pay to Bank, a non-refundable facility fee (the "Facility
Fee") in an amount equal to $30,000.

 

(b)          The Borrowers shall pay to the Bank a fee (the "Unused Fee"),
during the period from the Effective Date to the Maturity Date, computed as
follows: an amount, determined periodically as hereinafter set forth, equal to
the product of (i) 0.25% multiplied by (ii) the average daily Available
Commitment Amount during such period. The Unused Fee shall be payable (i)
quarterly in arrears on the last Business Day of each December, March, June and
September and during such period, commencing on December 30, 2011, (ii) on the
date of any reduction in the Commitment (to the extent of such reduction) and
(iii) on the Maturity Date. The Unused Fee shall be calculated on the basis of a
year of 360 days for the actual number of days elapsed.

 

13

 

  

(c)          In the event that the aggregate amount on deposit in the demand
deposit accounts maintained by the Borrowers and/or Affiliates of the Borrowers
acceptable to the Bank in its reasonable discretion shall at any time on or
after the Effective Date be less than $300,000 and shall remain at less than
$300,000 for a period of at least five (5) consecutive business days after the
Borrower's receipt of written notice thereof, then at the option and upon the
demand of the Bank, the Borrowers shall pay to the Bank an annual non-refundable
balance deficiency fee in an amount equal to 1.00% of the difference between (i)
the Available Commitment Amount and (ii) the sum of the amount then on deposit
in such accounts.

 

Section 2.14.         Guarantee.

 

All obligations of the Borrowers hereunder shall be unconditionally guaranteed
by the Guarantor, pursuant to the terms of the Guarantee Agreement.

 

Section 2.15.         Security Documents.

 

All obligations of the Loan Parties hereunder and under the other Loan Documents
shall be secured pursuant to the terms of the Security Agreement and the other
Security Documents.

 

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Bank to enter into this Agreement and to make the Loans
herein provided for, the Borrowers hereby covenants, represents and warrants to
the Bank that:

 

Section 3.1.          Existence; Compliance with Law.

 

Each Borrower (a) is a limited liability company duly formed, validly existing
and in good standing under the laws of its state of organization, (b) has the
power and authority and the legal right to own and operate its property and to
conduct the business in which it is currently engaged, and (c) is in compliance
in all material respects with the Requirements of Law.

 

Section 3.2.          Subsidiaries; Capitalization.

 

As of the Effective Date, Schedule 3.2 sets forth the name, jurisdiction of
organization or formation and type of organization of each Borrower and the
issued and outstanding Capital Stock of each Borrower. As of the Effective Date,
except as set forth on Schedule 3.2, no Borrower has any Subsidiaries. As of the
Effective Date, except as set forth on Schedule 3.2, (a) no Borrower has issued
any securities convertible into, or options or warrants for, any common or
preferred equity securities thereof, and (b) there are no agreements, voting
trusts or understandings binding upon any Borrower with respect to the voting
securities of such Borrower or affecting in any manner the sale, pledge,
assignment or other disposition thereof, including any right of first refusal,
option, redemption, call or other right with respect thereto, whether similar or
dissimilar to any of the foregoing.

 

14

 

  

Section 3.3.          Financial Condition; No Material Adverse Change.

 

(a)          The balance sheet of The One Group and its Subsidiaries, as of
December 31, 2010 and the related consolidated statements of income, members'
equity and cash flows of The One Group and its Subsidiaries for the fiscal year
ended on such date, all on a consolidated basis, have heretofore been furnished
to the Bank, and are complete and correct in all material respects and present
fairly in all material respects the financial condition of The One Group and its
Subsidiaries, on a consolidated basis, as at such date and for the fiscal year
then ended. Such financial statements have been prepared in accordance with
GAAP. None of the Borrowers has any material contingent obligations, contingent
liabilities or liability for taxes, which is not reflected in the foregoing
statements or in the notes thereto.

 

(b)          Since December 31, 2010, there has been no Material Adverse Change
in the business, assets, operations or condition, financial or otherwise, of the
Borrowers.

 

Section 3.4.          Power Authorization; Enforceable Obligations.

 

Each Borrower has the limited liability company power and authority to make,
deliver and perform this Agreement and the other Loan Documents, and to borrow
hereunder and has taken all necessary action to authorize the borrowings on the
terms and conditions of this Agreement and the other Loan Documents and to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents. As of the Effective Date, no consent or authorization of,
filing with, or other act by or in respect of any other Person or any
Governmental Authority, is required in connection with the borrowings hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or the other Loan Documents which has not been obtained (except for
the filing of any financing statements pursuant to the Security Documents). The
execution, delivery and performance by each Borrower of this Agreement and the
other Loan Documents to which it is a party do not on the Effective Date and
will not at the time of any borrowing hereunder (a) violate, in any material
respect, any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to such Borrower or of the certificate of formation or operating
agreement of such Borrower, or (b) violate, in any material respect, or
constitute a default or event of default under any indenture or loan or credit
agreement or any other agreement or instrument to which such Borrower is a party
or by which it or its properties may be bound or affected. This Agreement and
the other Loan Documents have been duly executed and delivered on behalf of each
Borrower and this Agreement and the other Loan Documents each constitute, a
legal, valid and binding obligation of each Borrower enforceable against such
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and general principles
of equity.

 

15

 

  

Section 3.5.          No Legal Bar.

 

The execution, delivery and performance of this Agreement and the Notes, and the
borrowings hereunder and the Borrowers' use of the proceeds thereof, will not
violate in any material respect any Requirement of Law or any Contractual
Obligation of any Borrower, and, to the best of each Borrower's knowledge, will
not result in, or require, the creation or imposition of any Lien on any of its
properties or revenues pursuant to any Requirement of Law or Contractual
Obligation (except for Liens in favor of the Bank pursuant to the Security
Documents). The execution, delivery and performance of the Guarantee Agreement
will not violate in any material respect any Requirement of Law or any
Contractual Obligation of the Guarantor, and, to the best of each Borrower's
knowledge, will not result in, or require, the creation or imposition of any
Lien on any of properties or revenues of the Guarantor pursuant to any
Requirement of Law or Contractual Obligation.

 

Section 3.6.          No Material Litigation.

 

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending by or against any Borrower or the Guarantor or
against any of their respective properties which if adversely determined, would
have a Material Adverse Effect.

 

Section 3.7.          No Default.

 

No Borrower is in default under or with respect to any Contractual Obligation in
any respect which could have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

 

Section 3.8.          No Burdensome Restrictions.

 

As of the Effective Date, no Contractual Obligation of any Borrower and no
Requirement of Law has a Material Adverse Effect on the ability of any Borrower
or the Guarantor to perform its respective obligations under the Loan Documents
to which it is a party.

 

Section 3.9.          Taxes.

 

Each Borrower has filed or caused to be filed all tax returns which are required
to be filed, and has paid all taxes shown to be due and payable on such tax
returns or on any assessments made against it or any of its property.

 

Section 3.10.         Federal Regulations.

 

No Borrower is engaged nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
"purchasing" or "carrying" any "margin stock" within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect. No part
of the proceeds of any Loans hereunder will be used by the Borrowers for
"purchasing" or "carrying" "margin stock" as so defined or for any purpose which
violates, or which would be inconsistent with, the provisions of the Regulations
of such Board of Governors.

 

16

 

  

Section 3.11.         No Misstatement.

 

No information, exhibit or report prepared by any Borrower and furnished by any
Borrower in writing to the Bank in connection with this Agreement contains any
material misstatement of fact or omits to state a material fact necessary to
make the statements contained therein not misleading, provided that any
projections or pro-forma financial information contained therein are good faith
estimates based upon assumptions believed by the Borrowers to be reasonable at
the time such estimates are made.

 

Section 3.12.         ERISA.

 

No Borrower or any of its ERISA Affiliates is a party to a Multiemployer Plan.
Each Borrower and its ERISA Affiliates have fulfilled all obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan
established or maintained by such Borrower or its ERISA Affiliates and with
respect to each such Plan are not subject to any material liability to the PBGC
under Title IV of ERISA. With respect to each Employee Benefit Plan, each
Borrower is in compliance in all material respects with the currently applicable
provisions of ERISA and the Code.

 

Section 3.13.         Properties.

 

Each Borrower has good title to, or valid leasehold interests in, all real and
personal property (tangible or intangible) material to its business, except for
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes.

 

Section 3.14.         Government Consents.

 

(a)          As of the Effective Date, each Borrower has all permits, licenses,
authorizations, approvals and consents of Government Authorities, federal, state
and local (hereinafter referred to collectively as the "Government Consents")
necessary for: (i) the activities and business of such Borrower, as the case may
be, as currently conducted and as proposed to be conducted, (ii) the ownership,
use, operation and maintenance of its properties and assets, and (iii) the
financing hereunder, and such Government Consents are the only Government
Consents required for the foregoing purposes (except for such Government
Consents the absence of which, individually or in the aggregate, (x) will not
interfere with its ability to conduct its business as currently conducted or to
utilize its properties for their intended purposes and (y) could not reasonably
be expected to result in a Material Adverse Effect).

 

(b)          No condition exists or event has occurred that, in itself or with
the giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture, non-renewal of any Government Consent
applicable to any Borrower, and there is no claim that any such Government
Consent, participation or contract is not in full force and effect.

 

17

 

  

Section 3.15.         Security Interest.

 

The Security Documents are effective to create in favor of the Bank a legal,
valid and enforceable security interest in the Collateral and, when (i) the
pledged property constituting Collateral is delivered to the Bank, (ii)
financing statements in appropriate form are filed in the offices of the
secretary of state of the jurisdiction of organization of each Borrower or such
other office specified by the Uniform Commercial Code and (iii) all other
applicable filings and other actions under the Uniform Commercial Code or
otherwise that are required or permitted under the Loan Documents are made, the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in the
Collateral (other than Collateral for which perfection of a security interest is
not governed by the Uniform Commercial Code), in each case prior and superior in
right to any other Person, other than with respect to Liens expressly permitted
by Section 6.1.

 

Section 3.16.         No Misrepresentation.

 

No representation or warranty contained in any Loan Document and no certificate
or report from time to time furnished by any Borrower in connection with the
transactions contemplated thereby, contains or will contain a misstatement of
material fact, or, to the best knowledge of each Borrower, omits or will omit to
state a material fact required to be stated in order to make the statements
therein contained not misleading in the light of the circumstances under which
made, provided that any projections or pro-forma financial information contained
therein are good faith estimates based upon assumptions believed by the
Borrowers to be reasonable at the time such estimates are made.

 

ARTICLE 4. CONDITIONS

PRECEDENT

 

Section 4.1.          Conditions to Effectiveness.

 

The obligations of the Bank to make Loans hereunder shall not become effective
until the date (the "Effective Date") on which all of the following conditions
have been satisfied (or waived in accordance with Section 8.2):

 

(a)          This Agreement.

 

The Bank shall have received this Agreement executed by a duly authorized
officer of each Borrower.

 

(b)          Security Agreement.

 

The Bank shall have received the Security Agreement executed by a duly
authorized officer of each Borrower, together with the following:

 

(i)          instruments constituting Collateral, if any, duly indorsed in blank
by a duly authorized officer of each applicable Borrower;

 

(ii)         all instruments and other documents, including Uniform Commercial
Code financing statements, required by law or reasonably requested by the Bank
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Security Agreement; and

 

18

 

  

(iii)        such other documents as the Bank may reasonably require in
connection with the perfection of its security interests in the Collateral.

 

(c)          Pledge Agreement – Subsidiary Borrowers.

 

The Bank shall have received the Pledge Agreement – Subsidiary Borrowers
executed by The One Group, together with the following:

 

(i)          instruments constituting Collateral, if any, duly indorsed in blank
by a duly authorized officer of The One Group;

 

(ii)         Uniform Commercial Code financing statements, required by law or
reasonably requested by the Bank to be filed, registered or recorded to create
or perfect the Liens intended to be created under the Pledge Agreement –
Subsidiary Borrowers; and

 

(iii)        such other documents as the Bank may reasonably require in
connection with the perfection of its security interests in the Collateral
covered by the Pledge Agreement – Subsidiary Borrowers.

 

(d)          Pledge Agreement – The One Group.

 

The Bank shall have received the Pledge Agreement – The One Group executed by
the Guarantor, together with the following:

 

(i)          instruments constituting Collateral, if any, duly indorsed in blank
by the Guarantor;

 

(ii)         Uniform Commercial Code financing statements, required by law or
reasonably requested by the Bank to be filed, registered or recorded to create
or perfect the Liens intended to be created under the Pledge Agreement – The One
Group; and

 

(iii)        such other documents as the Bank may reasonably require in
connection with the perfection of its security interests in the Collateral
covered by the Pledge Agreement – The One Group.

 

(e)          Guarantee Agreement.

 

The Bank shall have received the Guarantee Agreement duly executed by the
Guarantor.

 

(f)          Subordination Agreements.

 

The Borrowers, the Bank and each of the Subordinated Creditors shall have (i)
entered into one or more Subordination Agreements, in form and substance
satisfactory to the Bank (collectively, the "Subordination Agreements") pursuant
to which the payment by the Borrowers, or any of them, to the Subordinated
Creditors, or any of them, of all indebtedness due to them from the Borrowers,
or any of them, shall be made subject and subordinate to the prior payment in
full of the Obligations, and to the liens, if any, securing the Obligations, to
the extent and in the manner set forth in the Subordination Agreements, (ii)
delivered to the Bank the subordinated notes and other agreements or evidences
of Indebtedness covered by the Subordination Agreements, and (iii) shall
otherwise have duly complied with all of the terms and conditions of the
Subordination Agreements.

 

19

 

  

(g)          Authority.

 

The Bank shall have received a certificate, dated the Effective Date, of the
chief executive officer or other analogous counterpart of each Borrower:

 

(i)          attaching a true and complete copy of the resolutions of its
Managing Person and of all documents evidencing all necessary limited liability
company action (in form and substance satisfactory to the Bank) taken by it to
authorize the Loan Documents to which it is a party and the transactions
contemplated thereby,

 

(ii)         attaching a true and complete copy of its certificate of formation
and operating agreement,

 

(iii)        attaching a certificate of good standing of the secretary of state
of its organization or formation, issued not more than 30 days prior to the
Effective Date, and

 

(iv)        setting forth the incumbency of its officer or officers (or the
equivalent) who may sign the Loan Documents to which it is a party, including
therein a signature specimen of such officer or officers (or equivalent).

 

(h)          Insurance.

 

The Bank shall have received certificates of insurance or other evidence
reasonably satisfactory to the Bank that the insurance required by Section
5.2(f)(i) has been obtained and is in effect.

 

(i)          Legal Opinion.

 

Counsel to the Borrowers and the Guarantors shall have delivered its opinion to,
and in form and substance reasonably satisfactory to, the Bank.

 

(j)          Consents.

 

All consents and authorizations of, filing with, and other acts by or in respect
of any other Person and all Governmental Authorities, required in connection
with the borrowings hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or the other Loan Documents shall
have been obtained and copies thereof shall have been delivered to the Bank.

 

(k)          Fees.

 

The Bank shall have received an amount equal to (i) the difference between the
Facility Fee and $10,000 (representing the amount of the deposit heretofore paid
to the Bank by the Borrowers) and (ii) all other fees and other amounts due and
payable on or prior to the date of this Agreement, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.

 

20

 

  

(l)          Lien and Judgment Searches.

 

The Bank shall have received Uniform Commercial Code, tax and judgment lien
search reports with respect to each applicable public office where Liens are or
may be filed disclosing that there are no outstanding Liens of record as of the
Effective Date in such official's office covering any Collateral or showing any
Borrower or the Guarantor as debtor thereunder (other than Liens permitted to
exist pursuant to Section 6.1 hereof).

 

(m)          Compliance Certificate.

 

The Bank shall have received a certificate of the President or Chief Executive
Officer of each Borrower, dated and effective the Effective Date, certifying
that (i) no Default or Event of Default under this Agreement exists and (ii) the
representations and warranties contained in Article 3 hereof are true.

 

(n)          USA Patriot Act.

 

The Bank shall have received, to the extent requested, all documentation and
other information required by regulatory authorities under applicable "know your
customer" and anti-money laundering rules and regulations, including the USA
Patriot Act.

 

(o)          Additional Matters.

 

All other documents and legal matters in connection with the transactions
contemplated by this Agreement shall be satisfactory in form and substance to
the Bank.

 

Section 4.2.          Conditions of each Loan.

 

The obligation of the Bank to make the initial Loan and to make each Loan
subsequent thereto shall be subject to the fulfillment (to the satisfaction of
the Bank) of the following conditions precedent:

 

(a)          Borrowing Notice.

 

The Bank shall have received a Borrowing Notice in accordance with Section 2.3
hereof.

 

(b)          Notes.

 

The Bank shall have received a Note in the principal amount of the requested
Loan, executed by a duly authorized officer of each Borrower.

 

21

 

 

(c)          Certificate.

 

The Bank shall have received a certificate dated the date of such of Loan and
effective as of such date, certifying that (i) no Default or Event of Default
under this Agreement exists on the date of such Loan or would exist after giving
effect to the requested Loan and (ii) the representations and warranties
contained in Article 3 hereof are true and with the same effect as though such
representations and warranties were made on the date of such Loan, except for
changes in the ordinary course of business none of which, either singly or in
the aggregate, have had a Material Adverse Effect on the Borrowers and except
that representations and warranties made as of a specified date shall continue
to be true as of such date.

 

(d)          Other Information.

 

The Bank shall have received such other documentation and assurances as shall be
reasonably required by it in connection with such Loan.

 

Section 4.3.          Conditions Subsequent.

 

The obligation of the Bank to make Loans on the occasion of any Borrowing after
the forty fifth (45th) Business Day following the Effective Date, is subject to
the receipt by the Bank of a counterpart of the Assignment of Life Insurance
with respect to the Guarantor, executed by The One Group, together with the
Key-Person Policy of the Guarantor and evidence satisfactory to the Bank that
(A) such Assignment of Life Insurance has been recorded with the issuer of such
Key-Person Policy, and (B) such Key-Person Policy has an aggregate face value of
not less than $3,000,000.

 

ARTICLE 5.
AFFIRMATIVE COVENANTS

 

The Borrowers hereby agrees that, so long as any Note remains outstanding and
unpaid, or any other amount is owing to the Bank hereunder the Borrowers shall:

 

Section 5.1.          Financial Information; Compliance Certificates and
Reporting Generally.

 

(a)          Maintain a standard system of accounting in accordance with GAAP
and:

 

(i)          (A) Not later than July 30 of each year, furnish to the Bank the
balance sheet and related statement of income, members' equity and cash flows of
The One Group and its Subsidiaries, all on a consolidating basis, as of the end
of and for the immediately preceding year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail prepared in accordance with GAAP applied on a basis consistently
maintained throughout the periods involved and audited by JH Cohn, LLP or
another firm of independent certified public accountants reasonably satisfactory
to the Bank (without qualification or exception as to the scope of such audit);
(B) not later than July 30 of each year, furnish to the Bank the consolidating
balance sheets and related consolidating statements of income, members' equity
and cash flows of the Borrowers as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail all certified by the President or chief financial
officer of each Borrower as presenting fairly in all material respects the
consolidating financial condition and results of operations of the Borrowers in
accordance with GAAP consistently applied, subject to normal year-end
adjustments and the absence of footnotes;

 

22

 

 

(ii)          (A) within 45 days after the close of each fiscal quarter of each
fiscal year, furnish to the Bank the consolidating balance sheet and related
consolidating statement of income, members' equity and cash flows of The One
Group and its Subsidiaries, in each case, for such quarter and for the period of
the fiscal year ended as of the close of the particular fiscal quarter, all
certified by the President or chief financial officer of The One Group as
presenting fairly in all material respects the consolidating financial condition
and results of operations of The One Group and its Subsidiaries in accordance
with GAAP consistently applied, subject to normal year-end adjustments and the
absence of footnotes; and (B) within 45 days after the close of each fiscal
quarter of each fiscal year, furnish to the Bank the consolidating balance
sheets and related consolidating statements of income, members' equity and cash
flows of the Borrowers, in each case, for such quarter and for the period of the
fiscal year ended as of the close of the particular fiscal quarter, all
certified by the President or chief financial officer of each Borrower as
presenting fairly in all material respects the consolidating financial condition
and results of operations of the Borrowers in accordance with GAAP consistently
applied, subject to normal year-end adjustments and the absence of footnotes;
all of the foregoing to be at the expense of the Borrowers.

 

(iii)          The Borrowers shall also with reasonable promptness furnish such
other data as may be reasonably requested by the Bank and shall upon reasonable
advance written notice at all reasonable times permit the Bank by or through any
of its officers, agents, employees, attorneys or accountants to review and
otherwise inspect (at the Borrower's office) and make extracts from, the
Borrowers' books and records in connection with or otherwise related to the
credit extended by the Bank pursuant to this Agreement.

 

(b)          At the same time as it delivers the quarterly financial statements
required pursuant to Section 5.1(a) hereof, deliver a Compliance Certificate and
at the same time as it delivers such annual financial statements, a certificate
of such accountants addressed to The One Group and the Bank with respect to such
annual financial statements in the form previously delivered to and approved by
the Bank.

 

(c)          Not later than May 15th of each calendar year, deliver to the Bank
the personal federal tax returns of the Guarantor, together with all schedules
and supporting documentation, all in the form filed with the Internal Revenue
Service, or if an Application for Automatic Extension of Time to File U.S.
Individual Income Tax Return with respect to such tax returns is filed, delivery
to the Bank of a copy of such Application for Automatic Extension not later than
May 15, and delivery to the Bank of such federal tax returns not later than 30
days after filing.

 

(d)          Not later than May 15th of each calendar year, deliver to the Bank
the personal financial statements of the Guarantor, on the Bank's standard form,
together with copies of all bank and brokerage statements to support all liquid
assets shown on such personal financial statements.

 

23

 

 

(e)          Promptly upon becoming available, deliver to the Bank copies of all
regular, periodic or special reports, schedules and other material which any
Borrower may now or hereafter be required to file with or deliver to any
Governmental Authority and material news releases and annual reports relating to
any Borrower.

 

(f)          Promptly following a written request therefor, deliver to the Bank
all documentation and other information that the Bank reasonably requests as
necessary in order for it to comply with its ongoing obligations under
applicable "know your customer" and anti-money laundering rules and regulations,
including the USA Patriot Act.

 

(g)          Deliver to the Bank prompt written notice of: (i) any citation,
summons, subpoena, order to show cause or other document naming any Borrower a
party to any proceeding before any Governmental Authority that could reasonably
be expected to have a Material Adverse Effect or that expressly calls into
question the validity or enforceability of any of the Loan Documents, (ii) any
lapse or other termination of any material contract, license, permit, franchise
or other authorization, or (iii) any refusal by any Person or Governmental
Authority to renew or extend any such material contract, license, permit,
franchise or other authorization, which lapse, termination, refusal or dispute
could reasonably be expected to have a Material Adverse Effect.

 

(h)          At the Bank's request, deliver to the Bank such other information
respecting the business, operations or financial condition of the Borrowers as
the Bank may from time to time reasonably request.

 

Section 5.2.Limited Liability Company Existence, Taxes



Maintenance of Properties, Compliance with Law and Insurance.

 

Each Borrower shall:

 

(a)          Existence.

 

Do or cause to be done all things necessary to preserve and keep its limited
liability company existence and all rights and licenses required in the ordinary
course of its business in full force and effect.

 

(b)          Payment of Obligations.

 

Pay its obligations before the same shall become delinquent or in default, in
each case, beyond any applicable grace, notice or cure period, except where (i)
the validity or amount thereof is being contested diligently and in good faith
by appropriate proceedings, (ii) it has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and no notice of Lien has been
filed or recorded and (iii) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 

24

 

 

(c)          Taxes.

 

Promptly pay and discharge, or cause to be paid and discharged, as the same
become due and payable, all taxes, assessments and governmental charges levied
or imposed upon it or any Guarantor, as well as all judgments and all
mechanics', workmen's, vendors', materialmen's and other similar claims which,
if unpaid, might become a Lien upon its property or any part thereof.
Notwithstanding the preceding sentence, none of the Borrowers shall be required
to pay any taxes, assessments or governmental charges or to remove any Lien
related thereto if such Borrower, or if the Guarantor, as applicable, is
diligently contesting such tax, assessment or charge and appropriate reserves
have been made therefor.

 

(d)          Preservation of Properties.

 

Maintain and keep its properties in good condition, and from time to time make
all repairs, renewals and replacements, to the extent reasonably necessary for
the conduct of its business.

 

(e)          Compliance with Law.

 

Comply with all material applicable laws, regulations, orders, writs, decrees,
judgments and injunctions of any country or any state, territory or political
subdivision thereof and of any court or governmental agency or other
instrumentality. Notwithstanding the preceding sentence, none of the Borrowers
shall be required to comply with any appealable order, decree, writs, judgments
or injunctions for which such Borrower is diligently pursuing such appeal and
appropriate reserves and/or bonds have been established or obtained by such
Borrower.

 

(f)          Insurance.

 

(i)          (A) Maintain adequate insurance with sound and reputable insurers
covering all such properties and risks as are customarily insured by, and in
amounts not less than those customarily carried by, Persons engaged in similar
businesses and similarly situated, the general liability insurance included in
which shall name the Bank as an additional insured and the casualty insurance
included in which shall name the Bank as loss payee up to the amount outstanding
on any Loans; (B) file with the Bank upon its written request a detailed list of
the insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby; and (C) within thirty (30) days after
notice in writing from the Bank, obtain such additional insurance as the Bank
may reasonably request.

 

(ii)          Maintain the Key-Person Policy covering the Guarantor with an
aggregate face value of not less than $3,000,000.

 

Section 5.3.          Keeping Records and Books of Account.

 

Keep adequate records and books of account, in which complete entries shall be
made in accordance with GAAP, reflecting all of its financial transactions.

 

25

 

 

Section 5.4.          Visitation Rights.

 

At any reasonable time during regular business hours and upon reasonable written
notice and from time to time, permit the Bank and any authorized agents or
representatives thereof, to visit the properties of the Borrowers and to discuss
the affairs, finances and accounts of the Borrowers with any of its officers;
provided that prior to the occurrence of a Default or an Event of Default, such
rights shall be exercised on not less than 24 hours' notice to the Borrowers and
shall be exercised in the presence of an officer of the Borrowers, if available.

 

Section 5.5.          Compliance with Employee Plan and ERISA.

 

With respect to each Plan, (i) duly comply at all times, in all material
respects, with the terms of such Plan and the provisions of ERISA and other
applicable laws with respect thereto and (ii) duly comply, in all material
respects, with all requests or demands for compliance with such Plan or the
provisions of ERISA subject to the Borrowers' right to contest such compliance
in good faith and by appropriate and diligent proceedings so long as appropriate
reserves and/or bonds have been established or obtained by the Borrowers.

 

Section 5.6.          Financial Covenants.

 

(a)          Maintain as of the last day of each fiscal quarter of the
Borrowers, Tangible Net Worth of not less than $13,000,000 in the aggregate with
respect to The One Group and its Subsidiaries on a consolidated basis.

 

(b)          Maintain as of the last day of each fiscal quarter of the
Borrowers, Tangible Net Worth of not less than $5,500,000 in the aggregate with
respect to all of the Borrowers on a consolidated basis.

 

(c)          Maintain as of the last day of each fiscal quarter of the
Borrowers, an Advance Ratio equal to or less than 200%.

 

Section 5.7.          Additional Borrowers.

 

If The One Group shall acquire, after the Effective Date, all of the Capital
Stock of any entity, including any corporation, partnership, limited liability
company, or any other similar entity, pursuant to merger, acquisition, or by
other means, such entity (to the extent it is an entity separate from The One
Group) shall, immediately subsequent to the closing date of such acquisition,
automatically be deemed a Borrower and a Subsidiary Borrower hereunder, and
shall, on the closing date thereof and as a condition thereto, execute and
deliver to the Bank (i) an addendum to this Agreement, in form and substance
satisfactory to the Bank, pursuant to which such entity shall make, and shall be
deemed to have made, all of the covenants and agreements of a Borrower set forth
in this Agreement and the other Loan Documents, and (ii) an addendum to the
Security Agreement, in form and substance satisfactory to the Bank, and such
other documents, agreements and instruments, and will take or cause to be taken
such further actions, which may be required by law or which the Bank may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Security Documents, all at
the expense of the Borrowers.

 

26

 

 

Section 5.8.          Further Assurances.

 

The Borrowers will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions, that may be
required under any applicable law, or which the Bank may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
reasonable expense of the Borrower. The Borrowers shall provide to the Bank,
from time to time upon reasonable request, evidence reasonably satisfactory to
the Bank as to the perfection and priority of the Liens created or intended to
be created by the Security Documents.

  

ARTICLE 6. NEGATIVE
COVENANTS

 

Each Borrower hereby agrees that so long as any Note remains outstanding and
unpaid, or any other amount is owing to the Bank hereunder, it shall not:

 

Section 6.1.          Liens, Etc.

 

Create, incur, assume or suffer to exist any Liens upon or with respect to any
of its properties now owned or hereafter acquired, or assign or otherwise convey
any right to receive income (other than an assignment for purposes of
collection), except that the foregoing restrictions shall not apply to the
following Liens:

 

(a)          for taxes, assessments, or governmental charges or levies on
property of any Borrower if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings;

 

(b)         imposed by law, such as carriers', warehousemen's and mechanics
liens and other similar liens arising in the ordinary course of business;

 

(c)         arising out of pledges or deposits under workers' compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

 

(d)         consisting of purchase money Liens on equipment acquired or held by
any Borrower incurred in the ordinary course of business to secure the purchase
price of such equipment or in connection with the Indebtedness incurred solely
for the purpose of financing the acquisition of such equipment; provided that
(i) no such Lien shall extend to or cover any other property and (ii) the
principal amount of the Indebtedness secured by any such Lien shall not exceed
the lesser of fair market value or the cost of the property so held or acquired;

 

(e)          Liens securing Indebtedness permitted by Section 6.2(f) below;

 

(f)           Liens arising out of judgments or decrees which do not constitute
an Event of Default under Section 7(h) and are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been set aside in accordance with GAAP, provided that, in any case,
enforcement thereof is stayed pending such contest;

 

 

27

 

 

(g)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(h)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business including, in each case, those in effect prior to the Effective
Date, that do not secure any monetary obligations and do not materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of any Borrower;

 

(i)          any Lien existing on any property or asset prior to the acquisition
thereof by any Borrower, provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien shall
not apply to any other property or assets of any Borrower and (iii) such Lien
shall secure only those obligations that it secures on the date of such
acquisition and any extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(j)          Liens arising solely from the filing of protective Uniform
Commercial Code financing statements in respect of equipment leased to any
Borrower in the ordinary course of its business under true, as opposed to
finance, leases;

 

(k)         unexercised common law bankers' Liens;

 

(l)          statutory Liens of landlords; and

 

(m)        Liens in favor of the Bank and existing Liens described in Schedule
6.1 annexed hereto (including Liens that are subordinated to all Liens in favor
of the Bank), and any modifications, renewals, continuations or extensions
thereof.

 

Section 6.2.         Indebtedness.

 

Incur, create, assume or permit to exist any Indebtedness other than:

 

(a)          Indebtedness to the Bank, including, without limitation, the
Indebtedness hereunder;



 

(b)         existing Indebtedness set forth on Schedule 6.2, and renewals,
extensions, reschedulings, and refinancings thereof in similar amounts and in
similar terms and conditions;

 

(c)         Indebtedness in the form of a guarantee, material endorsement or
contingent liability, to the extent permitted by Section 6.4 hereof;

 

(d)          Indebtedness (excluding Indebtedness to the Bank) of The One Group
and all of its Subsidiaries (including the Subsidiary Borrowers) on a
consolidated basis in respect of Capital Expenditures not to exceed $1,000,000
in the aggregate in any fiscal year;

 

28

 

 

(e)          Indebtedness pursuant to insurance premium finance agreements
permitting the payment of insurance premiums in installments on customary
commercial terms; and

 

(f)          Indebtedness (excluding Indebtedness to the Bank) of The One Group
and/or all of its Subsidiaries (including the Subsidiary Borrowers) incurred for
the purpose of financing the acquisition of equipment described in Section
6.1(e) above, not to exceed $250,000 in the aggregate with respect to The One
Group and all of its Subsidiaries in any fiscal year; and

 

(g)          Unsecured Subordinated Indebtedness in the principal amount of up
to $3,885,000 to the Subordinated Creditors provided that the repayment by the
Borrowers to the Subordinated Creditors of such Indebtedness shall be
subordinated to the prior payment in full of the Obligations, all as provided in
the Subordination Agreements.

 

Section 6.3.          Investments.

 

Make or commit to make any advance, loan, extension of credit or capital
contribution to, or purchase of any stock, bonds, notes, debentures or other
securities of, or make any other investment in, any Person or in real property
(all such transactions being called "investments"), except:

 

(a)          investments in obligations of, or fully guaranteed by, the United
States of America or agencies of the United States of America;

 

(b)          investments in Bank commercial paper or commercial paper rated
"A-1" by Standard & Poor's Corporation or "P-1" by Moody's Investors Service,
Inc.;

 

(c)          investments in fully-insured certificates of deposit issued by a
domestic commercial banking institution which is a member of the Federal Deposit
Insurance Corporation which has capital and surplus in excess of $100,000,000,
or any foreign commercial bank which has capital and surplus in excess of
$500,000,000;

 

(d)          guaranteed investment contracts with the Bank or with Persons which
maintain a rating of "AA" or better by Standard & Poor's Ratings Group, Inc or
"Aa" or better by Moody's Investors Service, Inc.;

 

(e)          tax-exempt securities which maintain a rating of "AAA" by Standard
& Poor's Ratings Group, Inc or "Aaa" by Moody's Investors Service, Inc.;

 

(f)          mutual funds which invest in any or all of the foregoing;

 

(g)         money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States that
has a combined capital and surplus and undivided profits of not less than
$500,000,000; and

 

(h)         investments by The One Group in its Subsidiaries, in the ordinary
course of The One Group's business, to fund such Subsidiaries leasehold and
management agreement obligations.

 



29

 

 

Section 6.4.          Assumptions, Guaranties, Etc. of Indebtedness of Other
Person.

 

Assume, guarantee, endorse or otherwise become directly or contingently liable
(including, without limitation, liable by way of agreement, contingent or
otherwise, to purchase, to provide funds for payment, to supply funds to or
otherwise invest in the debtor or otherwise to assure the creditor against loss)
in connection with any Indebtedness of any other Person, except (i) guaranties
by endorsement or similar transactions in the ordinary course of business, (ii)
guaranties by The One Group, in the ordinary course of its business, of the
leasehold and management agreement obligations of its Subsidiaries, and (iii) as
set forth on Schedule 6.4 hereto.

 

Section 6.5.          Mergers Etc,

 

Merge into, or consolidate with or into, any Person, except to the extent that
any such merger or consolidation would not result in a Default or Event of
Default hereunder and provided that a Borrower shall be the surviving Person in
any such merger or consolidation.

 

Section 6.6.          Sales, Etc, of Assets.

 

Sell, assign, lease or otherwise dispose of all or substantially all of its
assets, including, without limitation, its accounts receivable.

 

Section 6.7.          Change in Nature of Operations.

 

Make any material change in the nature of its operations as carried on at the
Effective Date.

 

Section 6.8.          ERISA.

 

Terminate any Plan so as to result in any material liability to The Pension
Benefit Guaranty Corporation established pursuant to Subtitle A of Title IV of
ERISA (the "PBGC"), (ii) engage in or permit any person to engage in any
"prohibited transaction" (as defined in Section 406 of ERISA or Section 4975 of
the Code, as the same may from time to time be amended) involving any Plan which
would subject any Borrower to any material tax, penalty or other liability,
(iii) incur or suffer to exist any material accumulated funding deficiency (as
defined in Section 302 of ERISA), whether or not waived, involving any Plan, or
(iv) allow or suffer to exist any event of condition, which presents a material
risk of incurring a material liability to the PBGC by reason of termination of
any Plan.

 

Section 6.9.          Fiscal Year.

 

Change its fiscal year from that which begins on January 1st of each calendar
year and ends on December 31st of such calendar year.

 

30

 

 

Section 6.10.        Amendments; Prepayment or Modification of Indebtedness.

 

(a)          Amend, modify or waive any of its rights under (i) any agreement
relating to Subordinated Indebtedness, or (ii) its certificate of formation or
operating agreement or other organizational documents, to the extent any such
amendment, modification or waiver would be adverse to the Bank in any material
manner; or (b) prepay any Indebtedness (other than Indebtedness to the Bank). 

 

ARTICLE 7. EVENTS
OF DEFAULT

 

Upon the occurrence of any of the following events (each an "Event of Default"):

 

(a)          (i)   Failure of the Borrowers to make any payment of principal in
respect of any Loan when the same shall become due and payable; or (ii) failure
of the Borrowers to pay any interest on any Loan or any other sum arising under
any other obligation incurred hereunder or under the other Loan Documents within
three (3) Business Days of the same becoming due and payable; or

 

(b)          Failure to observe any of the agreements of the Borrowers contained
in Section 5.6 hereof or in Article 6 hereof; or

 

(c)          Failure by the Borrowers to perform any other term, condition or
covenant of this Agreement or any other agreement, instrument or document
delivered pursuant hereto or in connection herewith or therewith, which shall
remain unremedied for a period of 30 days after notice thereof shall have been
given by the Bank to any Borrower; or

 

(d)          (i)   Failure by the Borrowers to perform (beyond any applicable
notice or grace period) any term, condition or covenant of any bond, note,
debenture, loan agreement, indenture, guaranty, trust agreement, mortgage or
other instrument or agreement in connection with the borrowing of money or the
deferred purchase price of a fixed asset to which any Borrower is a party or by
which it is bound, or by which any of its properties or assets may be affected,
in excess of $250,000 (a "Debt Instrument"), so that, as a result of any such
failure to perform such indebtedness included therein or secured or covered
thereby may be declared due and payable prior to the date on which such
indebtedness would otherwise become due and payable unless the default under
such Debt Instrument resulting from such failure has been waived; or

 

(ii)          Any event or condition referred to in any Debt Instrument (beyond
any applicable notice or grace period) shall occur or fail to occur, so that, as
a result thereof the indebtedness for borrowed money or the deferred purchase
price of a fixed asset included therein or secured or covered thereby may be
declared due and payable prior to the date on which such indebtedness would
otherwise become due and payable; or

 

(e)          Any representation or warranty made in writing to the Bank in this
Agreement or any other Loan Document or in connection with the making of the any
Loan hereunder or in any certificate, statement or report made in compliance
with this Agreement, shall have been false in any material respect when made; or

 

31

 

 

(f)          Any Borrower or the Guarantor shall (i) suspend or discontinue its
business, (ii) make an assignment for the benefit of creditors, (iii) generally
not be paying its debts as such debts become due, (iv) admit in writing its
inability to pay its debts as they become due, (v) file a voluntary petition in
bankruptcy, (vi) become insolvent (however such insolvency shall be evidenced),
(vii) file any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment of debt, liquidation or dissolution or
similar relief under any present or future statute, law or regulation of any
jurisdiction, (viii) petition or apply to any tribunal for any receiver,
custodian or any trustee for any substantial part of its Property, (ix) be the
subject of any such proceeding filed against it which remains undismissed for a
period of 90 days or more, (x) file any answer admitting or not contesting the
material allegations of any such petition filed against it or any order,
judgment or decree approving such petition in any such proceeding, (xi) seek,
approve, consent to, or acquiesce in, any such proceeding, or in the appointment
of any trustee, receiver, sequestrator, custodian, liquidator, or fiscal agent
for it, or any substantial part of its Property, or an order is entered
appointing any such trustee, receiver, custodian, liquidator or fiscal agent and
such order remains in effect for 60 days or more, or (xii) take any formal
action for the purpose of effecting any of the foregoing or looking to the
liquidation or dissolution of any Borrower or the Guarantor; or

 

(g)          (i)   An order for relief is entered under the United States
bankruptcy laws, or (ii) any other decree or order is entered by a court having
jurisdiction (A) adjudging the any Borrower or the Guarantor bankrupt or
insolvent, (B) approving as properly filed a petition seeking reorganization,
liquidation, arrangement, adjustment or composition of or in respect of any
Borrower or the Guarantor under the United States bankruptcy laws or any other
applicable Federal or state law, (C) appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of any
Borrower or the Guarantor or of any substantial part of the Property thereof, or
(D) ordering the winding up or liquidation of the affairs of any Borrower or the
Guarantor, and any such decree or order under this clause (ii) continues
unstayed and in effect for a period of 60 days or more; or

 

(h)          Any judgment or judgments against any Borrower or the Guarantor
aggregating more than $500,000 or any attachment, levy or execution against any
of its properties with respect to claims aggregating in excess of $500,000 (not
fully covered by insurance) shall remain unpaid, or unstayed on appeal, or
undischarged, or unbonded or undismissed for a period of 60 days or more; or

 

(i)          A Change in Control shall have occurred; or

 

(j)          A Material Adverse Change in respect of any Borrower shall have
occurred; or

 

(k)          Any Government Consent granted by any Government Authority or by
any state or local commission or authority, whether presently existing or
hereafter granted to or obtained by any Borrower that is, in the reasonable
judgment of the Bank, material to the operations of such Borrower, shall expire
without renewal or shall be suspended or revoked and such expiration, suspension
or revocation is not fully remedied or cured within ninety (90) days thereafter
or otherwise stayed by legal proceedings, or (ii) any Borrower shall become
subject to any injunction or other order prohibiting it from operating under any
such material Government Consent and such injunction or order is not fully
terminated, dissolved or rescinded within sixty (60) days thereafter or
otherwise stayed by legal proceedings; or (iii) any Borrower shall fail to apply
for any Government Consent that is, in the reasonable judgment of the Bank,
material to the operations of the Borrower within sixty (60) days of the date
required to be obtained; or

 

32

 

 

(l)          Any Loan Document shall cease, for any reason, to be in full force
and effect, or any Loan Party shall so assert in writing or shall disavow any of
its obligations thereunder; or

 

(m)          Any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party in writing not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Security Document; or

 

(n)          The Borrowers shall fail (i) within 45 days after the Effective
Date, to obtain and thereafter maintain with one or more responsible insurance
companies acceptable to the Bank, life insurance on the life of Guarantor in a
face amount of not less than $3,000,000, naming the Bank as assignee of such
insurance; or (ii) to file with the Bank upon its request a detailed list of the
insurance on the life of the Guarantor then in effect, stating the names of the
insurance companies, the amounts and rates of insurance and the expiration dates
thereof; or

 

(o)          The death of the Guarantor unless within sixty (60) days of the
date of the death of the Guarantor the full amount of the proceeds of the
Key-Person Policy shall have been received by the Bank to be applied to the
Loans as a prepayment thereof;

 

then, and in any such event, any or all of the following actions shall be taken:
(i) in the case of any of the events specified in subsection (f) or (g) of this
Article 7, the Commitment shall immediately terminate and the then outstanding
Loans hereunder (and all accrued interest thereon) and all other amounts owing
under this Agreement and the Notes shall immediately become due and payable, and
the Bank may exercise any and all remedies and other rights provided in the Loan
Documents, and (ii) in the case of any other event specified in this Article 7,
the Bank may, by notice of default to the Borrowers, declare the Commitment to
be terminated and declare the then outstanding Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the Notes
to be due and payable, whereupon, the same shall immediately become due and
payable, and the Bank may exercise any and all remedies and other rights
provided in the Loan Documents and under applicable law. Except as expressly
provided above in this Article 7, presentment, demand, protest and all other
notices of any kind are hereby expressly waived.

 

ARTICLE 8.
MISCELLANEOUS

 

Section 8.1.          Notices.

 

All notices, requests, reports and other communications pursuant to this
Agreement shall be in writing, either by letter (delivered by hand or nationally
recognized overnight courier service or commercial messenger service or sent by
registered or certified mail, return receipt requested) or telecopy, addressed
as follows:

 

33

 

 

  (a) If to any Borrower:         c/o The One Group     411 West 14th Street,
3rdFloor     New York, New York 10014     Attention:  Mr. Jonathan Segal    
Telecopier No.: 212-255-9715         with a copy to:           The Giannuzzi
Group, LLP     411 West 14th Street, 4th Floor     New York, New York 10014    
Attention:  Nick Giannuzzi, Esq.     Telecopier No.: 212-504-2066         (b) If
to the Bank:           Herald National Bank     623 Fifth Avenue     11th Floor
    New York, New York  10022     Attention:  Michael Laurie     Senior Vice
President and     Managing Director     Telecopier No.: 646-478-9720       with
a copy to:         Emmet, Marvin & Martin, LLP     120 Broadway     New York,
New York  10271     Attention:  Richard S. Talesnick, Esq.     Telecopier No.:
212-238-3100

 

Any notice, request, demand or other communication hereunder shall be deemed to
have been given on: (x) the day on which it is telecopied to such party at its
telecopier number specified above (provided such notice shall be effective only
if followed by one of the other methods of delivery set forth herein) or
delivered by receipted hand delivery or such commercial messenger service or
nationally recognized overnight courier service to such party at its address
specified above, or (y) on the third Business Day after the day deposited in the
mail, postage prepaid, if sent by mail. Any party hereto may change the Person,
address or telecopier number to whom or which notices are to be given hereunder,
by notice duly given hereunder; provided that any such notice shall be deemed to
have been given hereunder only when actually received by the party to which it
is addressed.

 

34

 

 

Section 8.2.          Modifications; Consents and Waivers; Entire Agreement. 

No modification or waiver of or with respect to any provision of this Agreement,
the Notes, and the other Loan Documents, nor consent to any departure by the
Borrowers from any of the terms or conditions thereof, shall in any event be
effective unless it shall be in writing and signed by both parties, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on the Borrowers (not
otherwise required by the terms hereof) shall, of itself entitle the Borrowers
to any other or further notice or demand in similar or other circumstances. This
Agreement embodies the entire agreement and understanding between the Bank and
the Borrowers and supersedes all prior agreements and understandings relating to
the subject matter hereof.

 

Section 8.3.          No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the Bank, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right.

 

Section 8.4.          Survival of Representations and Warranties and Certain
Obligations.

 

All covenants, agreements, representations and warranties made by the Borrowers
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Bank and shall survive the
execution and delivery of any Loan Document and the making of any Loan,
regardless of any investigation made by the Bank or on its behalf and
notwithstanding that the Bank may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under the Loan Documents is outstanding and unpaid. The provisions of Sections
2.10,

2.11, 8.5 and 8.7 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans and the termination of the Commitment or the termination of this
Agreement or any provision hereof.

 

Section 8.5.          Costs; Expenses and Taxes; Indemnification.

 

(a)          The Borrowers agree, jointly and severally, to pay or reimburse all
reasonable out-of-pocket costs and expenses of the Bank in connection with the
enforcement of this Agreement, the Notes, and the other Loan Documents
including, without limitation, the reasonable fees and out-of-pocket expenses of
legal counsel, independent public accountants and other outside experts retained
by the Bank in connection with the enforcement of the Credit Agreement, the
Notes and the other Loan Documents. In addition, the Borrowers shall pay any and
all stamp and other excise taxes, if any, payable or determined to be payable in
connection with the execution and delivery of this Agreement, the Notes and the
other Loan Documents or the consummation of the transactions contemplated
hereby.

 

35

 

 

(b)          The Borrowers agree, jointly and severally, to indemnify the Bank
and its directors, officers, employees and agents against, and on demand for,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, costs, expenses or disbursements of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against the Bank by
any third party relating to or arising out of this Agreement and any of the
documents executed in connection herewith or any actual or proposed use of any
proceeds of the Loans hereunder, provided that the Borrowers shall not be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the Bank. In consideration of the Borrowers' agreements
contained in this Section 8.5, the Bank agrees that it will not settle any claim
against it with respect to which the Borrowers have any obligation under this
Section 8.5 without the prior written consent of the Borrowers. Notwithstanding
anything in this Agreement to the contrary, the provisions of this Section 8.5
shall survive the termination of this Agreement.

 

(c) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waives, any claim against the Bank and its directors, officers,
employees and agents or any special, indirect, consequential or punitive damages
(whether accrued and whether known or suspected to exist in its favor) arising
out of, in connection with, or as a result of, the Loan Documents, the
transactions contemplated thereby, or the Loans or the use of the proceeds
thereof.

 

Section 8.6.          Successors and Assigns; Participation; Pledge.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
the Borrowers, the Bank, all future holders of the Notes and their respective
successors and assigns, except that the Borrowers may not assign or transfer any
of their rights under this Agreement without prior written consent of the Bank.

 

(b)          The Bank shall have the unrestricted right at any time or from time
to time, and with notice to the Borrowers but without the Borrowers' consent, to
assign all or any portion of its rights and obligations hereunder to one or more
banks or other financial institutions (each, an "Assignee"), and the Borrowers
agree that it shall execute or cause to be executed, such documents, including,
without limitation, amendments to this Agreement and to any other documents,
instruments and agreements executed in connection herewith as the Bank shall
deem necessary to effect the foregoing. In addition, at the request of the Bank
and any such Assignee, the Borrowers shall issue one or more new promissory
notes, as applicable, to any such Assignee and, if the Bank has retained any of
its rights and obligations hereunder following such assignment, to the Bank,
which new promissory notes shall be issued in replacement of, but not in
discharge of, the liability evidenced by the promissory note held by the Bank
prior to such assignment and shall reflect the amount of the respective
commitments and loans held by such Assignee and the Bank after giving effect to
such assignment. Upon the execution and delivery of appropriate assignment
documentation, amendments and any other documentation required by the Bank in
connection with such assignment, and the payment by the Assignee of the purchase
price agreed to by the Bank, and such Assignee, such Assignee shall be a party
to this Agreement and shall have all of the rights and obligations of the Bank
hereunder (and under any and all other guaranties, documents, instruments and
agreements executed in connection therewith) to the extent that such rights and
obligations have been assigned by the Bank pursuant to the assignment
documentation between the Bank and such Assignee, and the Bank shall be released
from its obligations hereunder and thereunder to a corresponding extent. The
Borrowers may furnish any information concerning any Borrower in its possession
from time to time to prospective Assignees, provided that the Bank shall require
any such prospective Assignees to agree in writing to maintain the
confidentiality of such information pursuant to a confidentiality agreement
reasonably acceptable to the Borrowers.

 

36

 

 

(c)          The Bank shall have the unrestricted right at any time and from
time to time, and without the consent of, or notice to, the Borrowers, to grant
to one or more banks or other financial institutions (each, a "Participant")
participating interests in the Bank's obligation to lend hereunder and/or any or
all of the Loans held by the Bank hereunder. In the event of any such grant by
the Bank of a participating interest to a Participant, whether or not upon
notice to the Borrowers, the Bank shall remain responsible for the performance
of its obligations hereunder and the Borrowers shall continue to deal solely and
directly with the Bank in connection with the Bank's rights and obligations
hereunder, the Bank may furnish any information concerning any Borrower in its
possession from time to time to prospective Participants, provided that the Bank
shall require any such prospective Participant to agree in writing to maintain
the confidentiality of such information pursuant to a confidentiality agreement
reasonably acceptable to the Borrowers.

 

(d)          The Bank may at any time pledge all or any portion of its rights
under the Loan Documents including any portion of the Notes to any of the twelve
(12) Federal Reserve Banks organized under Section 4 of the Federal Reserve Act,
12 U.S.C. Section 341. No such pledge or enforcement thereof shall release the
Bank from its obligations under any of the Loan Documents.

 

Section 8.7.          Right of Set-Off

 

The Borrowers hereby grant to the Bank, a lien, security interest and right of
setoff as security for all the Obligations, whether now existing or hereafter
arising, upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of the Bank or any
entity under the control of Herald National Bank or in transit to any of them.
At any time upon the occurrence and during the continuance of an Event of
Default, without demand or notice, the Bank may set off the same or any part
thereof and apply the same to any liability or obligation of the Borrowers then
outstanding regardless of the adequacy of any other collateral security for the
Loans. Any and all rights to require the Bank to exercise its rights or remedies
with respect to any other collateral which secures the Loans prior to exercising
its right of setoff with respect to such deposits, credits or other property of
the Borrowers, are hereby knowingly, voluntarily and irrevocably waived. The
rights of the Bank under this Section 8.7 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the Bank
may have.

 

Section 8.8.          Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

37

 

 

Section 8.9.          USA Patriot Act

 

The Bank hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow the Bank to identify the
Borrowers in accordance with the USA Patriot Act.

 

Section 8.10.        Governing Law; Jurisdiction; Consent to Service of Process

 

(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the state of New York.

 

(b)          Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by applicable law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that either party hereto may otherwise have to bring any action or
proceeding relating to this agreement or the other loan documents in the courts
of any jurisdiction.

 

(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in subsection (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.1. Nothing in this
Agreement will affect the right of either party to this Agreement to serve
process in any other manner permitted by law.

 

Section 8.11.        WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

38

 

 

Section 8.12.     Treatment of Certain Information

 

The Bank agrees to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of the same nature, all non- public information supplied by the Borrowers or any
other Loan Party pursuant to this Agreement which (a) is identified by such
Person as being confidential at the time the same is delivered to the Bank, (b)
discloses the identity of any customer of a Loan Party or (c) constitutes any
financial statement, financial projections or forecasts, budget, compliance
certificate, audit report, management letter or accountants' certification
delivered hereunder ("Information"), provided that nothing herein shall limit
the disclosure of any such Information (i) to such of the directors, officers,
employees, agents and advisors of the Bank as need to know such Information in
connection with the administration or enforcement of this Agreement and the
other Loan Documents, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, or requested by any
bank regulatory authority, (iii) on a confidential basis, to prospective
participants or their counsel, (iv) to attorneys, auditors or accountants of the
Bank, (v) in connection with any litigation relating to the transactions
contemplated by this Agreement and the other Loan Documents to which the Bank is
a party, (vi) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Agreement, (B) becomes available to
the Bank on a confidential basis from a source (other than a Loan Party) known
to the Bank not to have a confidentiality obligation to any Loan Party, or (C)
was available to the Bank on a non-confidential basis prior to its disclosure to
the Bank by a Loan Party; and (vii) to the extent the Borrowers shall have
consented to such disclosure in writing.

  

[Signature page to follow.]

 

39

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

  THE ONE GROUP, LLC         By: /s/ Jonathan Segal   Name: Jonathan Segal  
Title: Chief Executive Officer

 

  ONE 29 PARK MANAGEMENT, LLC         By: /s/ Jonathan Segal   Name: Jonathan
Segal   Title: Chief Executive Officer

 

  STK-LAS VEGAS, LLC         By: /s/ Jonathan Segal   Name: Jonathan Segal  
Title: Chief Executive Officer

 

  STK ATLANTA, LLC         By: /s/ Jonathan Segal   Name: Jonathan Segal  
Title: Chief Executive Officer

  

  HERALD NATIONAL BANK         By: /s/ Michael Laurie   Name: Michael Laurie  
Title: Senior Vice President and     Managing Director

  

The One Group Credit Agreement Signature Page

 

 

 

 

SCHEDULE 3.2

  

Capitalization

 




Borrower Name   Jurisdiction
of Formation  
Type of Organization  
Capital Stock/Ownership

The One Group,

LLC

  Delaware  

Limited Liability

Company

 

59.6%of Capital Stock owned

by Guarantor* (see below for

additional owners of Capital

Stock)

One 29 Park

Management, LLC

  New York  

Limited Liability

Company

 

100% of Capital Stock owned

by The One Group, LLC

STK-Las Vegas,

LLC

  Nevada  

Limited Liability

Company

 

100% of Capital Stock owned

by The One Group, LLC

STK Atlanta, LLC   Georgia  

Limited Liability

Company

 

100% of Capital Stock owned

by The One Group, LLC

 



Subsidiary Name   Jurisdiction
of Formation   Type of Organization   Capital Stock/Ownership

STK Midtown

Holdings, LLC

  New York  

Limited Liability

Company

 

70% of Capital Stock owned by

The One Group, LLC

One Marks, LLC   Delaware  

Limited Liability

Company

 

78.71% of Capital Stock owned

by The One Group, LLC

WSATOG (Miami)

LLC

  Delaware  

Limited Liability

Company

 

60% of Capital Stock owned by

The One Group, LLC

Little West 12th

LLC

  Delaware  

Limited Liability

Company

 

61% of Capital Stock owned by

The One Group, LLC

STK – LA, LLC   New York  

Limited Liability

Company

 

100% of Capital Stock owned

by The One Group, LLC

 



 

 

 

* The remainder of the Capital Stock of The One Group, LLC is owned by the
following, each owning less than 10% of such Capital Stock:

 

Ohayon Entertainment

 

Valerie Grant

 

Nicholas T. Donovan

 

Nicholas L. Giannuzzi

 

RCI II, LTD

 

Celeste Fierro

 

Mark Allan Standish

 

Ed McBride

 

Kevin Costner

 

Craig Molesphini

 

Johan Santana

 

Triple GGG, LLC

 

Bob Kelly Abreu

 

Edward Greenberg

 

Thomas A. Donovan

 

Anthony Giannuzzi

 

Erica Cohen

 

Joshua Halegua

 

Nathan Halegua

 

TAPCLD, LLC

 

Christopher Walsh

 

John Carey

 

Jennifer Shakib

 

LavGabay

 



Schedule 3.2-pg 2

 



 

Convertible Securities Options or Warrants Issued by Borrowers:

 

The One Group, LLC – 61,499warrants to purchase units of The One Group, LLC

 

Stockholders Agreements; Voting Agreements, etc. re Borrowers:

 

The One Group, LLC

 

1.Second Amended and Restated Operating Agreement, dated January 1, 2009

 

2.Office Lease of 3rd floor of 411 West 14th Street, New York, New York 10014,
dated May 15, 2005

 

3.Office Lease of front portion of 4th floor of 411 West 14th Street, New York,
New York, dated June 1, 2011.

 

4.Office Lease of rear portion of 4th floor of 411 West 14th Street, New York,
New York 10014, dated April 1, 2011

 

One 29 Park Management, LLC

 

1.Operating Agreement, dated July 30, 2009

 

2.Operating Agreement of One 29 Park, LLC, dated July 23, 2009

 

STK-Las Vegas, LLC

 

1.Operating Agreement, dated June 29, 2010

 

2.Lease of restaurant space within the Cosmopolitan Hotel, located at 3708 Las
Vegas Boulevard South, Las Vegas, Nevada 89109, dated January 28, 2010

 

3.Restaurant Management Agreement, dated January 28, 2010

 

STK Atlanta, LLC

 

1.Operating Agreement, dated December 9, 2009

 

2.Lease of restaurant space comprised of Suites 8A and 8B of 1075 Peachtree
Street, Atlanta, Georgia 30309, dated January 11, 2010

 



Schedule 3.2-pg 3

 

 

SCHEDULE 6.1 

 

Existing Liens

  

The One Group, LLC

 

1.Office Lease of 3rd floor of 411 West 14th Street, New York, New York 10014,
dated May 15, 2005

 

2.Office Lease of front portion of 4th floor of 411 West 14th Street, New York,
New York, dated June 1, 2011.

 

3.Office Lease of rear portion of 4th floor of 411 West 14th Street, New York,
New York 10014, dated April 1, 2011

 

One 29 Park Management, LLC

 

1.Operating Agreement of One 29 Park, LLC, dated July 23, 2009

  

2.Lease of restaurant space within the Gansevoort Hotel, located at 420 Park
Avenue South, New York, New York 10016

  

3.Rooftop and Bar Area Management Agreement, dated July 23, 2009

 



STK-Las Vegas, LLC

 

1.Lease of restaurant space within the Cosmopolitan Hotel, located at 3708 Las
Vegas Boulevard South, Las Vegas, Nevada 89109, dated January 28, 2010

  

2.Restaurant Management Agreement, dated January 28, 2010

 

STK Atlanta, LLC

 

1.Lease of restaurant space comprised of Suites 8A and 8B of 1075 Peachtree
Street, Atlanta, Georgia 30309, dated January 11, 2010

  

2.Subordination, Non-Disturbance Agreement and Attornment Agreement, dated March
1, 2010

  

3.Recognition Agreement, dated January 19, 2010

 



 

 



 

SCHEDULE 6.2



 

Existing Indebtedness



 

1.Unsecured Indebtedness of the Borrowers to Chris Walsh in the principal amount
of $65,000.00

 

2.Unsecured Indebtedness of the Borrowers to Talia LTD. in the principal amount
of $65,000.00

 



 

 

 

SCHEDULE 6.4

 

Existing Guaranties

 

None

 



 

 

 

EXHIBIT A

 

FORM OF NOTE

 

$____________ ______________, 20__

New York, New York

 

FOR VALUE RECEIVED, the undersigned, THE ONE GROUP, LLC, a Delaware limited
liability company, ONE 29 PARK MANAGEMENT, LLC, a New York limited liability
company, STK-LAS VEGAS, LLC, a Nevada limited liability company, and STK
ATLANTA, LLC, a Georgia limited liability company, (hereinafter referred to
individually as a "Borrower", and collectively, as the "Borrowers"), hereby
jointly and severally promise to pay to the order of HERALD NATIONAL BANK (the
"Bank") DOLLARS ($______ ) or if less, the unpaid principal amount of the Loan
made by the Bank to the Borrowers, in the amounts and at the times set forth in
the Credit Agreement, dated as of October 31, 2011 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among the Borrowers and the Bank, and to pay interest from the date
of the making of such Loan on the principal balance of such Loan from time to
time outstanding at the rate or rates and at the times set forth in the Credit
Agreement, in each case at the office of the Bank located at 58 South Service
Road, Suite 120, Melville, New York 11747, or at such other place or other
manner as the Bank may designate in writing from time to time, in lawful money
of the United States of America in immediately available funds. Terms defined in
the Credit Agreement are used herein with the same meanings.

 

The Loan evidenced by this Note is prepayable in the amounts, and under the
circumstances, and their respective maturities are subject to acceleration upon
the terms, set forth in the Credit Agreement. This Note is subject to, and
should be construed in accordance with, the provisions of the Credit Agreement
and is entitled to the benefits and security set forth in the Loan Documents.

 

The Bank is hereby authorized to record on the schedule annexed hereto, and any
continuation sheets which the Bank may attach hereto, (a) the date of the Loan
made by the Bank, (b) the amount thereof, and (c) each payment or prepayment of
the principal of, each such Loan. No failure to so record or any error in so
recording shall affect the obligation of the Borrowers to repay the Loans,
together with interest thereon, as provided in the Credit Agreement, and the
outstanding principal balance of the Loan as set forth in such schedule shall be
presumed to be correct absent manifest error.

 

Except as specifically otherwise provided in the Credit Agreement, each Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.

 

This Note may only be amended by an instrument in writing executed pursuant to
the provisions of Section 8.2 of the Credit Agreement.

 

 

 

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS.

 

  THE ONE GROUP, LLC         By:     Name:     Title:           ONE 29 PARK
MANAGEMENT, LLC         By:     Name:     Title:           STK-LAS VEGAS, LLC  
      By:     Name:     Title:           STK ATLANTA, LLC         By:     Name:
    Title:  

 

 

 

 

SCHEDULE TO NOTE

 

Date  

Amount

of Loan

  Amount of
principal, paid or
prepaid   Notation
made by              

 

 

 

 

EXHIBIT B

 

GUARANTEE AGREEMENT

  

GUARANTEE AGREEMENT, dated as of October 31, 2011 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, this
"Guarantee"), made by the undersigned, JONATHAN SEGAL, an individual (the
"Guarantor") to HERALD NATIONAL BANK (the "Bank").

 

Reference is made to the Credit Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among The One Group, LLC, a Delaware limited liability
company, One 29 Park Management, LLC, a New York limited liability company,
STK-Las Vegas, LLC, a Nevada limited liability company, and STK Atlanta, LLC, a
Georgia limited liability company (hereinafter sometimes referred to
individually as a "Borrower", and collectively, as the "Borrowers") and the
Bank.

 

It is a condition precedent to the effectiveness of the Credit Agreement and the
obligation of the Bank to make Loans and other extensions of credit to the
Borrowers under the Credit Agreement that the Guarantor shall have executed and
delivered this Guarantee.

 

Accordingly, the parties hereto agree as follows:

 

Section 1.           Definitions

 

Except as otherwise provided herein, capitalized terms that are used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Section 2.           Guarantee

 

(a)           The Guarantor irrevocably and unconditionally guarantees the due
and punctual payment of principal of, and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on, the Obligations. The Guarantor further agrees
that the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from him and that he will remain bound upon his
guarantee notwithstanding any extension or renewal of any Obligation.

 

(b)          This Guarantee constitutes a guarantee of payment and the Bank
shall not have any obligation to enforce any Loan Document or any other
agreement or document with respect to the Obligations or exercise any right or
remedy with respect to any collateral security thereunder by any action,
including, without limitation, making or perfecting any claim against any Person
or any collateral security for any of the Obligations prior to being entitled to
the benefits of this Guarantee. The Bank may, at its option, proceed against the
Guarantor, or any other guarantor, in the first instance to enforce the
Obligations without first proceeding against the Borrowers or any other Person,
and without first resorting to any other rights or remedies, as the Bank may
deem advisable. In furtherance hereof, if the Bank is prevented by law from
collecting or otherwise hindered from collecting or otherwise enforcing any
Obligation in accordance with its terms, the Bank shall be entitled to receive
hereunder from the Guarantor after demand therefor, the sums which would have
been otherwise due had such collection or enforcement not been prevented or
hindered.

 

 

 

 

(c)          It is understood that while the amount of the Obligations is not
limited, if, in any action or proceeding involving any state or federal
bankruptcy, insolvency or other law affecting the rights of creditors generally,
this Guarantee would be held or determined to be void, invalid or unenforceable
on account of the amount of the aggregate liability of the Guarantor under this
Guarantee, then, notwithstanding any other provision of this Guarantee to the
contrary, the aggregate amount of such liability shall, without any further
action of the Guarantor, the Bank shall be automatically limited and reduced to
the highest amount which is valid and enforceable as determined in such action
or proceeding.

 

(d)          The obligations hereunder of the Guarantor are joint and several
with the obligations of any other guarantor (if any) of the Obligations.

 

Section 3.          Absolute Obligation

 

This Guarantee guarantees the payment of all Obligations of the Borrowers owed
to the Bank now or hereafter existing, under any of the Loan Documents (as each
may be amended, restated, supplemented or otherwise modified from time to time),
whether for principal, interest, fees, expenses or otherwise, and the Guarantor
agrees to pay all Obligations now or hereafter existing under this Guarantee.
Subject to Sections 2(c), 5 and 8, the Guarantor shall be released from
liability hereunder when all Obligations shall have been indefeasibly paid in
full in cash, and all commitments under the Credit Agreement have terminated or
expired. The Guarantor acknowledges and agrees that (a) the Bank has not made
any representation or warranty to the Guarantor with respect to the Borrowers,
any Loan Document, or any agreement, instrument or document executed or
delivered in connection with the Obligations or any other matter whatsoever, and
(b) the Guarantor shall be liable hereunder, and such liability shall not be
affected or impaired, irrespective of (i) the validity or enforceability of any
Loan Document or any agreement, instrument or document executed or delivered in
connection with the Obligations, or the collectability of any of the
Obligations, (ii) the preference or priority ranking with respect to any of the
Obligations, (iii) the existence, validity, enforceability or perfection of any
security interest or collateral security under any Loan Document or the release,
exchange, substitution or loss or impairment of any such security interest or
collateral security, (iv) any failure, delay, neglect or omission by the Bank to
realize upon any direct or indirect collateral security, indebtedness, liability
or obligation, any Loan Document or any agreement, instrument or document
executed or delivered in connection with any of the Obligations, (v) the
existence or exercise of any right of set-off by the Bank, (vi) the existence,
validity or enforceability of any other guaranty with respect to any of the
Obligations, the liability of any other Person in respect of any of the
Obligations, or the release of any such Person or any other guarantor(s) of any
of the Obligations, (vii) any act or omission of the Bank in connection with the
administration of any Loan Document or any of the Obligations, (viii) the
bankruptcy, insolvency, reorganization or receivership of, or any other
proceeding for the relief of debtors commenced by or against, any Person, (ix)
the disaffirmance or rejection of any of the Obligations, any Loan Document or
any agreement, instrument or document executed or delivered in connection with
any of the Obligations, in any bankruptcy, insolvency, reorganization or
receivership, or any other proceeding for the relief of debtors, relating to any
Person, (x) any law, regulation or decree now or hereafter in effect which might
in any manner affect any of the terms or provisions of any Loan Document or any
agreement, instrument or document executed or delivered in connection with any
of the Obligations, or which might cause or permit to be invoked any alteration
in the time, amount, manner or payment or performance of any of the Obligations
and liabilities (including, without limitation, the obligations of the
Borrowers), (xi) the merger or consolidation of any Borrower into or with any
Person, (xii) the sale by any Borrower of all or any part of its assets, (xiii)
the fact that at any time and from time to time none of the Obligations may be
outstanding or owing to the Bank, (xiv) any amendment, restatement or
modification of, or supplement to, any Loan Document or (xv) any other reason or
circumstance which might otherwise constitute a defense available to or a
discharge of any Borrower in respect of its obligations or liabilities or of the
Guarantor in respect of any of the obligations of the Guarantor (other than the
final and indefeasable payment in full in cash of the Obligations).

 

2

 

 

Section 4.          Agreement to Pay; Subrogation and Subordination

 

Upon the failure of any Borrower to pay any Obligation when and as the same
shall become due beyond any applicable grace, notice or cure period, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the
Guarantor hereby promises to, and will forthwith pay, or cause to be paid, to
the Bank in cash the amount of such unpaid Obligations (subject to the
limitations set forth in Section 2(c)). Upon payment by the Guarantor of any
sums to the Bank as provided above, all rights of the Guarantor against the
Borrowers arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations and the Guarantor agrees that he will not
assert or pursue any such rights unless and until the Bank shall have received
indefeasible payment in full of the Obligations. In addition, any indebtedness
of any Borrower now or hereafter held by the Guarantor is hereby subordinated in
right of payment to the prior payment in full of the Obligations. If any amount
shall erroneously be paid to the Guarantor on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Borrower, such amount shall be held in trust for the benefit
of the Bank and shall forthwith be paid to the Bank to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.

 

Section 5.          Termination

 

In the event of the death of the Guarantor, the guarantee by the Guarantor made
hereunder may be terminated with respect to the obligations of the Guarantor
(but only so far as it relates to Obligations arising after such termination),
only upon written notice to that effect, delivered by the estate of the
Guarantor to the Bank and duly receipted for by it. In the event of termination,
the estate of the Guarantor and his executors, administrators and assigns shall
nevertheless remain liable with respect to the Obligations created or arising
before such termination, and, with respect to such Obligations and any other
liabilities arising out of the same, this Guarantee shall continue in full force
and effect and the Bank shall have all the rights herein provided for as if no
such termination had occurred.

 

Section 6.          Notices

 

Except as otherwise specifically provided herein, all notices, requests,
consents, demands, waivers and other communications hereunder shall be given in
the manner provided in Section

8.1 of the Credit Agreement, to the address of the Guarantor set forth on the
signature page hereto or to such other addresses as to which the Bank may be
hereafter notified by the Guarantor.

 

Section 7.          Expenses

 

The Guarantor shall pay upon demand all reasonable out of pocket costs and
expenses incurred or paid by the Bank, including the reasonable fees, charges
and disbursements of any counsel for the Bank, in connection with the
preparation and administration of this Guarantee or any amendments,
modifications or waivers of the provisions of any Loan Document (whether or not
the transactions contemplated thereby shall be consummated, but only to the
extent such expenses are not paid by the Borrowers under the Credit Agreement)
and the enforcement or protection of the Bank's rights in connection with this
Guarantee, the other Loan Documents or the Loans, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of the Loans.

 

3

 

 

Section 8.          Repayment in Bankruptcy, etc.

 

If, at any time or times subsequent to the payment of all or any part of the
Obligations, the Bank shall be required to repay any amounts previously paid by
or on behalf of the Borrowers or the Guarantor in reduction thereof by virtue of
an order of any court having jurisdiction in the premises, including, without
limitation, as a result of an adjudication that such amounts constituted
preferential payments or fraudulent conveyances, the Guarantor unconditionally
agrees to pay to the Bank within 10 days after demand a sum in cash equal to the
amount of such repayment, together with interest on such amount from the date of
such repayment by the Bank to the date of payment to the Bank at the applicable
rate set forth in Section 2.7(b) of the Credit Agreement.

 

Section 9.          Other Provisions

 

(a)          This Guarantee shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

(b)          No failure or delay of the Bank in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Bank hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Guarantee or any other Loan Document or consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (c) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Guarantor in any case shall entitle
the Guarantor to any other or further notice or demand in similar or other
circumstances.

 

(c)          Neither this Guarantee nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into by and
between the Bank and the Guarantor.

 

(d)          The Guarantor hereby waives presentment, demand for payment, notice
of default, nonperformance and dishonor, protest and notice of protest of or in
respect of this Guarantee, the Loan Documents and the Obligations, notice of
acceptance of this Guarantee and reliance hereupon by the Bank, and the
incurrence of any of the Obligations, notice of any sale of collateral security
or any default of any sort and notice of any amendment, modification, increase
or waiver of any Loan Document.

 

(e)          The Guarantor is not relying upon the Bank to provide to him any
information concerning any Borrower or any Subsidiary, and the Guarantor has
made arrangements satisfactory to the Guarantor to obtain from the Borrowers on
a continuing basis such information concerning the Borrowers and the
Subsidiaries as the Guarantor may desire.

 

(f)           The Guarantor agrees that any statement of account with respect to
the obligations of the Borrowers from the Bank to the Borrowers which binds the
Borrowers shall also be binding upon the Guarantor, and that copies of such
statements of account maintained in the regular course of the Bank's business
may be used, absent manifest error, in evidence against the Guarantor in order
to establish the obligations of the Guarantor.

 

(g)          The Guarantor acknowledges that he has received a copy of the
Credit Agreement and the other Loan Documents. In addition, the Guarantor
acknowledges having read the Credit Agreement and each Loan Document and having
had the advice of counsel in connection with all matters concerning his
execution and delivery of this Guarantee, and, accordingly, waives any right he
may have to have the provisions of this Guarantee strictly construed against the
Bank.

 

4

 

 

(h)          In the event any one or more of the provisions contained in this
Guarantee or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

(i)           Section headings used herein are for convenience of reference
only, are not part of this Guarantee and are not to affect the construction of,
or be taken into consideration in interpreting, this Guarantee.

 

Section 10.           Financial Statements and Tax returns

 

(a) The Guarantor will deliver to the Bank, not later than May 15th of each
calendar year, his personal federal tax returns, together with all schedules and
supporting documentation, all in the form filed with the Internal Revenue
Service, or if an Application for Automatic Extension of Time to File U.S.
Individual Income Tax Return with respect to such tax returns is filed, deliver
to the Bank a copy of such Application for Automatic Extension not later than
May 15th, and deliver to the Bank such federal tax returns not later than 30
days after filing.

 

(b) The Guarantor will deliver to the Bank, not later than May 15th of each
calendar year, his personal financial statements, on the Bank's standard form,
together with copies of all bank and brokerage statements to support all liquid
assets shown on such personal financial statements.

 

Section 11.          Jurisdiction; Consent to Service of Process

 

(a)          EACH PARTY TO THIS GUARANTEE HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTEE OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTEE SHALL AFFECT ANY RIGHT THAT THE BANK MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTEE OR THE OTHER
LOAN DOCUMENTS AGAINST THE GUARANTOR OR IN THE COURTS OF ANY JURISDICTION.

 

5

 

 

(b)          EACH PARTY TO THIS GUARANTEE HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE OR THE OTHER
LOAN DOCUMENTS IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.

 

Section 12.           WAIVER OF JURY TRIAL

 

EACH OF THE BANK AND THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREIN. FURTHER, THE GUARANTOR HEREBY CERTIFIES THAT
NO REPRESENTATIVE OR AGENT OF THE BANK, OR COUNSEL TO THE BANK, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. THE
GUARANTOR ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO THIS
GUARANTEE BY, INTER ALIA, THE PROVISIONS OF THIS SECTION 12.

 

Section 11. Integration

 

This Guarantee embodies the entire agreement and understanding between the
Guarantor and the Bank with respect to the subject matter hereof and supersedes
all prior agreements and understandings between the Guarantor and the Bank with
respect to the subject matter hereof.

 

[Signature page follows]

 

6

 

 

IN WITNESS WHEREOF the Guarantor has caused this Guarantee to be duly executed
and delivered as of the date first above written.

 

      Jonathan Segal       Address:       146 West 57th Street, Apt. 72C   New
York, New York10019   Facsimile: 212-255-9715

 

 

 

 

EXHIBIT C

 

FORM OF SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of October 31, 2100, among THE ONE GROUP, LLC, a
Delaware limited liability company, ONE 29 PARK MANAGEMENT, LLC, a New York
limited liability company, STK-LAS VEGAS, LLC, a Nevada limited liability
company, and STK ATLANTA, LLC, a Georgia limited liability company, (hereinafter
referred to individually as a "Borrower", and collectively, as the "Borrowers")
and HERALD NATIONAL BANK (the "Bank").

 

The Borrowers and the Bank are parties to the Credit Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the "Credit Agreement"). It is a condition to the effectiveness of the
Credit Agreement that the Borrowers execute and deliver this Agreement.

 

Accordingly, in consideration of the foregoing, the Borrowers and the Bank
hereby agree as follows:

 

Section 1.          Definitions

 

(a)   Unless the context otherwise requires, capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

(b)   As used herein, the following terms shall have the following meanings:

 

"Account Debtor": as defined in the NYUCC.

 

"Accounts": as defined in the NYUCC.

 

"Accounts Receivable": all Accounts and all right, title and interest in any
returned goods, together with all rights, titles, securities and guarantees with
respect thereto, including any rights to stoppage in transit, replevin,
reclamation and resales, and all related security interests, liens and pledges,
whether voluntary or involuntary, in each case whether now existing or owned or
hereafter arising or acquired.

 

"Chattel Paper": as defined in the NYUCC.

 

"Collateral": all personal property of the Borrowers of every kind and nature,
wherever located, whether now owned or hereafter acquired or arising, and all
Proceeds and products thereof, including, without limitation, all (i) Accounts
Receivable, (ii) Equipment, (iii) General Intangibles, (iv) Inventory, (v)
Instruments, (vi) Pledged Debt, (vii) Pledged Equity, (viii) Documents, (ix)
Chattel Paper (whether tangible or electronic), (x) Deposit Accounts, (xi)
Letter of Credit Rights (whether or not the letter of credit is evidenced in
writing), (xii) Commercial Tort Claims, (xiii) Intellectual Property, (xiv)
Supporting Obligations, (xv) any other contract rights or rights to the payment
of money, (xvi) insurance claims and proceeds, (xvii) tort claims and (xviii)
unless otherwise agreed upon in writing by the Borrowers and the Bank, other
property owned or held by or on behalf of the Borrowers that may be delivered to
and held by the Bank pursuant to the terms hereof. Notwithstanding anything to
the contrary in any Loan Document, for purposes hereof, the term "Collateral"
shall not include any right under any General Intangible if the granting of a
security interest therein or an assignment thereof would violate any enforceable
provision of such General Intangible.

 

 

 

 

"Commercial Tort Claims": as defined in the NYUCC.

 

"Copyright License": any written agreement, now or hereafter in effect, granting
any right to any third party under any Copyright now or hereafter owned by any
Borrower or which any Borrower otherwise has the right to license, or granting
any right to any Borrower under any Copyright now or hereafter owned by any
third party, and all rights of each Borrower under any such agreement.

 

"Copyrights": all of the following now owned or hereafter acquired by each
Borrower: (i) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (ii) all registrations and applications for registration of
any such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office.

 

"Deposit Accounts": as defined in the NYUCC. "Documents": as defined in the
NYUCC.

 

"Equipment": as defined in the NYUCC, and shall include, without limitation, all
equipment, furniture and furnishings, and all tangible personal property similar
to any of the foregoing, including tools, parts and supplies of every kind and
description, and all improvements, accessions or appurtenances thereto, that are
now or hereafter owned by any Borrower.

 

"Equity Interests": with respect to (i) a corporation, the capital stock
thereof, (ii) a partnership, any partnership interest therein, including all
rights of a partner in such partnership, whether arising under the partnership
agreement of such partnership or otherwise, (iii) a limited liability company,
any membership interest therein, including all rights of a member of such
limited liability company, whether arising under the limited liability company
agreement of such limited liability company or otherwise, (iv) any other firm,
association, trust, business enterprise or other entity that is similar to any
other Person listed in clauses (i), (ii) and (iii), and this clause (iv), of
this definition, any equity interest therein or any other interest therein that
entitles the holder thereof to share in the net assets, revenue, income,
earnings or losses thereof or to vote or otherwise participate in any election
of one or more members of the managing body thereof and (v) all warrants and
options in respect of any of the foregoing and all other securities that are
convertible or exchangeable therefor.

 

"General Intangibles": as defined in the NYUCC, and shall include, without
limitation, all corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, interest rate protection agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims,
guarantees, claims, security interests or other security held by or granted to
any Borrower to secure payment by an Account Debtor of any of the Accounts
Receivable or payment by the relevant obligor of any of the Pledged Debt.

 

"Instruments": as defined in the NYUCC.

 

"Intellectual Property": all intellectual and similar property of each Borrower
of every kind and nature now owned or hereafter acquired by such Borrower,
including inventions, designs, patents, copyrights, trademarks, and
registrations thereof, Patents, Copyrights, Trademarks, Licenses, trade secrets,
confidential or proprietary technical and business information, customer lists,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

-2-

 

 

"Inventory": as defined in the NYUCC, and shall include, without limitation, all
goods of each Borrower, whether now owned or hereafter acquired, held for sale
or lease, or furnished or to be furnished by any Borrower under contracts of
service, or consumed in any Borrower's business, including raw materials, work
in process, packaging materials, finished goods, semi-finished inventory, scrap
inventory, manufacturing supplies and spare parts, and all such goods that have
been returned to or repossessed by or on behalf of any such Borrower.

 

"Letter of Credit Rights": as defined in the NYUCC.

 

"License": any Patent License, Trademark License, Copyright License or other
license or sublicense to which each Borrower is a party, including those listed
on Schedule 4.

 

"NYUCC": the UCC as in effect from time to time in the State of New York.

 

"Obligations": (i) the due and punctual payment of (x) principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (y) all other monetary obligations, including fees,
commissions, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Borrower, the Guarantor or any other guarantor under the Credit Agreement
and the other Loan Documents, or that are otherwise payable under the Credit
Agreement or any other Loan Document, and (ii) the due and punctual performance
of all covenants, agreements, obligations and liabilities of each Borrower, the
Guarantor or any other guarantor under or pursuant to the Credit Agreement and
the other Loan Documents.

 

"Patent License": any written agreement, now or hereafter in effect, granting to
any third party any right to make, use or sell any invention on which a Patent,
now or hereafter owned by any Borrower or which any Borrower otherwise has the
right to license, is in existence, or granting to any Borrower any right to
make, use or sell any invention on which a Patent, now or hereafter owned by any
third party, is in existence, and all rights of each Borrower under any such
agreement.

 

"Patents": all of the following now owned or hereafter acquired by each
Borrower: (i) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, including those listed on Schedule 4, and
(ii) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use or sell the inventions disclosed or claimed therein.

 

"Pledged Debt": all right, title and interest of each Borrower to the payment of
any loan, advance or other debt of every kind and nature (other than Accounts
Receivable and General Intangibles), whether due or to become due, whether or
not it has been earned by performance, and whether now or hereafter acquired or
arising in the future, other than intercompany debt among the Borrower incurred
for cash management purposes in the ordinary course of business.

 

"Pledged Equity": with respect to each Borrower, all right, title and interest
of such Borrower in all Equity Interests of any now existing or hereafter
acquired or organized wholly owned Subsidiary, whether now or hereafter acquired
or arising in the future (other than STK-LA, LLC).

 

-3-

 

 

"Pledged Securities": the Pledged Debt, the Pledged Equity and all notes,
chattel paper, instruments, certificates, files, records, ledger sheets and
documents covering, evidencing, representing or relating to any of the
foregoing, in each case whether now existing or owned or hereafter arising or
acquired.

 

"Proceeds": as defined in the NYUCC, and shall include, without limitation, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, including (i) any
claim of any Borrower against any third party for (and the right to sue and
recover for and the rights to damages or profits due or accrued arising out of
or in connection with) past, present or future infringement or dilution of any
Intellectual Property now or hereafter owned by any Borrower, or licensed under
any license, (ii) subject to Section 6, all rights and privileges with respect
to, and all payments of principal or interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon the conversion of, any of the Pledged
Securities and (iii) any and all other amounts from time to time paid or payable
under or in connection with the Collateral.

 

"Security Interest": as defined in Section 2(a).

 

"Supporting Obligations": as defined in the NYUCC.

 

"Trademark License": any written agreement, now or hereafter in effect, granting
to any third party any right to use any Trademark now or hereafter owned by any
Borrower or which any Borrower otherwise has the right to license, or granting
to any Borrower any right to use any Trademark now or hereafter owned by any
third party, and all rights of each Borrower under any such agreement.

 

"Trademarks": all of the following now owned or hereafter acquired by any
Borrower: (i) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed on Schedule 4, (ii) all goodwill associated therewith or symbolized
thereby and (iii) all other assets, rights and interests that uniquely reflect
or embody such goodwill.

 

"UCC": with respect to any jurisdiction, the Uniform Commercial Code as from
time to time in effect in such jurisdiction.

 

(c)    The principles of construction specified in Section 1.2 of the Credit
Agreement shall be applicable to this Security Agreement.

 

Section 2.          Grant of Security Interest; No Assumption of Liability

 

(a)    As security for the payment or performance, as applicable, when due, in
full of the Obligations, each Borrower hereby bargains, sells, conveys, assigns,
sets over, pledges, hypothecates and transfers to the Bank, and hereby grants to
the Bank, a security interest in, all of the right, title and interest of such
Borrower in, to and under the Collateral (the "Security Interest"). Without
limiting the foregoing, the Bank is hereby authorized to file one or more
financing statements, continuation statements, recordation filings or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by any Borrower, without the signature
of such Borrower, and naming such Borrower as debtor and the Bank as secured
party.

 

-4-

 

 

(b)    The Security Interest is granted as security only and shall not subject
the Bank to, or in any way alter or modify, any obligation or liability of any
Borrower with respect to or arising out of the Collateral.

 

Section 3.          Delivery of the Collateral

 

Each Borrower shall promptly deliver or cause to be delivered to the Bank any
and all notes, chattel paper, instruments, certificates, files, records, ledger
sheets and documents covering, evidencing, representing or relating to any of
the Pledged Securities, or any other amount that becomes payable under or in
connection with any Collateral, owned or held by or on behalf of such Borrower,
in each case accompanied by (i) in the case of any notes, chattel paper,
instruments or stock certificates, stock powers duly executed in blank or other
instruments of transfer satisfactory to the Bank and such other instruments and
documents as the Bank may reasonably request and (ii) in all other cases, proper
instruments of assignment duly executed by such Borrower and such other
instruments or documents as the Bank may reasonably request. Each Borrower will
cause any Pledged Debt owed or owing to such Borrower by any Person to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Bank pursuant to the terms hereof. Upon any Event of Default, each Borrower
shall cause each issuer of Pledged Equity that constitutes uncertificated
securities to (i) register transfer of each item of such Pledged Equity in the
name of the Bank and (ii) deliver to the Bank by telecopy a certified copy of
the then current register of equity-holders in such issuer, with such transfer
and any other pledges of equity duly noted.

 

Section 4.          Representations and Warranties

 

Each Borrower represents and warrants to the Bank that:

 

(a)    Each Borrower has good and valid rights in and title to the Collateral
and has full power and authority to grant to the Bank the Security Interest in
the Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Security Agreement, without the
consent or approval of any other person other than any consent or approval which
has been obtained.

 

(b)    Schedule 1 sets forth (i) all locations where such Borrower maintains any
books or records relating to any Accounts Receivable or Pledged Debt (with each
location at which chattel paper, if any, is kept being indicated by an "*"),
(ii) all other material places of business of such Borrower and all other
locations where such Borrower maintains any Collateral and (iii) the names and
addresses of all persons other than the Borrowers that have possession of any of
its Collateral.

 

-5-

 

 

(c)    The Security Interest constitutes: (i) a legal and valid Lien on and
security interest in all of the Collateral securing the payment and performance
of the Obligations; (ii) subject to (A) filing Uniform Commercial Code financing
statements, or other appropriate filings, recordings or registrations containing
a description of the Collateral owned or held by or on behalf of any Borrower
(including, without limitation, a counterpart or copy of this Security
Agreement) in each applicable governmental, municipal or other office, (B) the
delivery to the Bank of any instruments or certificated securities included in
such Collateral and (C) the execution and delivery of an agreement among any
Borrower, the Bank and the depositary bank with respect to each Deposit Account
not maintained at the Bank pursuant to which the depositary bank agrees to
accept instructions directing the disposition of funds in such Deposit Account
from the Bank, a perfected security interest in such Collateral to the extent
that a security interest may be perfected by filing, recording or registering a
financing statement or analogous document, or by the Bank's taking possession of
such instruments or certificated securities included in such Collateral or by
the Bank’s obtaining control of such Deposit Accounts, in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the UCC or other applicable law in such jurisdictions; and (iii) subject to
the receipt and recording of this Agreement or other appropriate instruments or
certificates with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, a security interest that shall be
perfected in all Collateral consisting of Intellectual Property in which a
security interest may be perfected by a filing or recordation with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable.

 

(d)    The Security Interest is and shall be prior to any other Lien on any of
the Collateral owned or held by or on behalf of each Borrower other than Liens
expressly permitted pursuant to the Loan Documents. The Collateral owned or held
by or on behalf of each Borrower is so owned or held by it free and clear of any
Lien, except for Liens granted pursuant to this Security Agreement and other
Liens expressly permitted pursuant to the Loan Documents.

 

(e)    With respect to each Account Receivable: (i) no transaction giving rise
to such Account Receivable violated or will violate any Requirement of Law, the
violation of which could reasonably be expected to have a Material Adverse
Effect, (ii) no such Account Receivable is subject to terms prohibiting the
assignment thereof or requiring notice or consent to such assignment, except for
notices and consents that have been obtained and (iii) each such Account
Receivable represents a bona fide transaction which requires no further act on
any Borrower's part to make such Account Receivable payable by the account
debtor with respect thereto, and, to each Borrower's knowledge, no such Account
Receivable is subject to any offsets or deductions and no such Account
Receivable represents any consignment sales, guaranteed sale, sale or return or
other similar understanding or any obligation of any Affiliate of any Borrower.

 

(f)    With respect to all Inventory: (i) such Inventory is located on the
premises set forth on Schedule 1 hereto, or is Inventory in transit for sale in
the ordinary course of business, (ii) such Inventory was not produced in
violation of the Fair Labor Standards Act or subject to the "hot goods"
provisions contained in Title 29 U.S.C. §215, (iii) no such Inventory is subject
to any Lien other than Liens permitted by Section 6.1 of the Credit Agreement,
(iv) except as permitted hereby or by the Credit Agreement, and except for
Inventory located at the locations set forth on Part C of Schedule 1, no such
Inventory is on consignment or is now stored or shall be stored any time after
the Effective Date with a bailee, warehouseman or similar Person, unless the
Borrowers have delivered to the Bank landlord waivers, non-disturbance or
similar agreements (each in form and substance satisfactory to the Bank)
executed by such bailee, warehouseman or similar Person and (v) such Inventory
has been acquired by a Borrower in the ordinary course of business

 

(g)    Attached hereto as Schedule 2 is a true and correct list of all of the
Pledged Equity owned or held by or on behalf of each Borrower, in each case
setting forth the name of the issuer of such Pledged Equity, the number of any
certificate evidencing such Pledged Equity, the registered owner of such Equity
Interest, the number and class of such Pledged Equity and the percentage of the
issued and outstanding Equity Interests of such class represented by such
Pledged Equity. The Pledged Equity has been duly authorized and validly issued
and is fully paid and nonassessable, and is free and clear of all Liens other
than Liens granted pursuant to this Security Agreement and other Liens expressly
permitted by the Loan Documents.

 

-6-

 

 

(h)    Attached hereto as Schedule 3 is a true and correct list of (i) all of
the Pledged Debt owned by or on behalf of each Borrower, in each case setting
forth the name of the party from whom such Pledged Debt is owed or owing, the
principal amount thereof, the date of incurrence thereof and the maturity date,
if any, with respect thereto and (ii) all unpaid intercompany transfers of goods
sold and delivered, or services rendered, by or to each Borrower. All Pledged
Debt owed or owing to any Borrower will be on and as of the date hereof
evidenced by one or more promissory notes pledged to the Bank under the Security
Agreement.

 

(i)    Attached hereto as Schedule 4 is a true and correct list of Intellectual
Property owned by or on behalf of each Borrower, in each case identifying each
Copyright, Copyright License, Patent, Patent License, Trademark and Trademark
License in sufficient detail and setting forth with respect to each such
Copyright, Copyright License, Patent, Patent License, Trademark and Trademark
License, the registration number, the date of registration, the jurisdiction of
registration and the date of expiration thereof.

 

Section 5.          Covenants

 

(a)    Each Borrower shall provide the Bank with not less than 10 Business Days
prior written notice of any change (i) in its legal name, (ii) in its
jurisdiction of organization or formation, (iii) in the location of its chief
executive office or principal place of business, (iv) in its identity or legal
or organizational structure or (v) in its organization identification number or
its Federal Taxpayer Identification Number. No Borrower shall effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the Bank to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Collateral (subject only to Liens
expressly permitted to be prior to the Security Interest pursuant to the Loan
Documents). Each Borrower shall promptly notify the Bank if any material portion
of the Collateral owned or held by or on behalf of each Borrower is damaged or
destroyed.

 

(b)    Each Borrower shall maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral owned or held by it or on
its behalf as is consistent with its current practices and in accordance with
such prudent and standard practices used in industries that are the same as or
similar to those in which it is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of such Collateral, and, at such time or times as the Bank may
reasonably request, promptly to prepare and deliver to the Bank copies of such
records duly certified by an officer of such Borrower.

 

(c)    From time to time at the reasonable request of the Bank, the Borrowers
shall deliver to the Bank a certificate executed by the chief executive officer,
the president, the chief operating officer or the chief financial officer of
such Borrower, (i) setting forth (A) a list of all Subsidiaries of each Borrower
and the capitalization of each such Subsidiary, (B) any name change of any
Borrower since the date hereof or the date of the most recent certificate
delivered pursuant to this paragraph, (C) any mergers or acquisitions in or to
which any Borrower was a party since the date hereof or the date of the most
recent certificate delivered pursuant to this paragraph, (D) the locations of
all Collateral and (E) a list of all Intellectual Property owned by or on behalf
of each Borrower, or in each case confirming that there has been no change in
the information described in the foregoing clauses of this clause (c) since the
date hereof or the date of the most recent certificate delivered pursuant to
this paragraph and (ii) certifying that the Borrowers are in compliance with all
of the terms of this Security Agreement.

 

(d)    Each Borrower shall, at its own cost and expense, take any and all
commercially reasonable actions reasonably necessary to defend title to the
Collateral owned or held by it or on its behalf against all persons and to
defend the Security Interest of the Bank in such Collateral and the priority
thereof against any Lien not expressly permitted pursuant to the Loan Documents.

 

-7-

 

 

(e)    Each Borrower shall, at its own expense, execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Bank may from time to time reasonably request to
preserve, protect and perfect the Security Interest granted by it and the rights
and remedies created hereby, including the payment of any fees and taxes
required in connection with its execution and delivery of this Security
Agreement, the granting by it of the Security Interest and the filing of any
financing statements or other documents in connection herewith or therewith.

 

(f)    The Bank and such persons as the Bank may reasonably designate shall have
the right, at the reasonable cost and expense of the Borrowers, and upon
reasonable prior written notice, at reasonable times and during normal business
hours, to inspect all of its records (and to make extracts and copies from such
records) at the Borrowers’ chief executive office, to discuss its affairs with
its officers and independent accountants and to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral.

 

(g)    Each Borrower shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, and the Borrowers shall indemnify and
hold harmless the Bank from and against any and all liability for such
performance.

 

(h)    No Borrower shall make or permit to be made an assignment, pledge or
hypothecation of the Collateral owned or held by it or on its behalf, nor grant
any other Lien in respect of such Collateral, except as expressly permitted by
the Loan Documents. Except for the Security Interest or a transfer permitted by
the Loan Documents, no Borrower shall make or permit to be made any transfer of
such Collateral, and each Borrower shall remain at all times in possession of
such Collateral and shall remain the direct owner, beneficially and of record,
of the Pledged Equity included in such Collateral, except that prior to the
occurrence of an Event of Default, any Borrower may use and dispose of the
Collateral in any lawful manner not inconsistent with the provisions of this
Security Agreement, the Credit Agreement or any other Loan Document.

 

(i)    The Borrowers, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 5.2(f) of the Credit Agreement, which
insurance shall be against all risks customarily insured against by similar
businesses operating in similar markets. All policies covering such insurance
(i) shall contain a standard loss payable clause and shall, in the case of
casualty coverage, name the shall name the Bank as loss payee up to the amount
outstanding on any Loans in respect of each claim relating to the Collateral and
resulting in a payment thereunder and (ii) shall be indorsed to provide, in
respect of the interests of the Bank, that (A) in the case of liability
coverage, the Bank shall be an additional insured, (B) 30 days' prior written
notice of any cancellation thereof shall be given to the Bank and (C) in the
event that any Borrower at any time or times shall fail to pay any premium in
whole or part relating thereto, the Bank may, in its sole discretion, pay such
premium. Each Borrower irrevocably makes, constitutes and appoints the Bank (and
all officers, employees or agents designated by the Bank) as such Borrower's
true and lawful agent (and attorney-in-fact) for the purpose, during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Borrower on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto; provided that payment by an insurer in respect
of a claim made under liability insurance maintained by any Borrower may be made
directly to the Person who shall have incurred the liability which is the
subject of such claim. In the event that any Borrower at any time or times shall
fail to obtain or maintain any of the policies of insurance required hereby or
to pay any premium in whole or part relating thereto, the Bank may, without
waiving or releasing any obligation or liability of the Borrowers hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Bank deems advisable. All sums disbursed by the Bank in
connection with this paragraph, including reasonable attorneys' fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Borrowers to the Bank and shall be additional Obligations secured
hereby.

 

-8-

 

 

(j)    Each Borrower shall: (i) for each Trademark material to the conduct of
such Borrower's business, (A) maintain (and shall cause each of its licensees to
maintain) such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (B) maintain (and shall cause each of its licensees to
maintain) the quality of products and services offered under such Trademark, (C)
display (and shall cause each of its licensees to display) such Trademark with
notice of federal or foreign registration to the extent necessary and sufficient
to establish and preserve its rights under applicable law and (D) not knowingly
use or knowingly permit the use of such Trademark in violation of any
third-party valid and legal rights; (ii) notify the Bank promptly if it knows or
has reason to know that any Intellectual Property material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Borrower's ownership of any Intellectual
Property, its right to register the same, or to keep and maintain the same;
(iii) promptly inform the Bank in the event that it shall, either itself or
through any agent, employee, licensee or designee, file an application for any
Intellectual Property (or for the registration of any Patent, Trademark or
Copyright) with the United States Patent and Trademark Office, United States
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof, and,
upon request of the Bank, execute and deliver any and all agreements,
instruments, documents and papers as the Bank may request to evidence the Bank's
security interest in such Patent, Trademark or Copyright, and each Borrower
hereby appoints the Bank as its attorney-in-fact to execute and file upon the
occurrence and during the continuance of an Event of Default such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable; and (iv)
take all necessary steps that are consistent with the practice in any proceeding
before the United States Patent and Trademark Office, United States Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, to maintain and
pursue each material application relating to the Patents, Trademarks or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of any Borrower's business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties. In the event that any Borrower becomes aware that any Collateral
consisting of a Patent, Trademark or Copyright material to the conduct of any
Borrower's business has been or is about to be infringed, misappropriated or
diluted by a third party, such Borrower promptly shall notify the Bank and
shall, if consistent with good business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Collateral. Upon and during
the continuance of an Event of Default, the Borrowers shall use their reasonable
commercial efforts to obtain all requisite consents or approvals by the licensee
of each Copyright License, Patent License or Trademark License to effect the
assignment of all of the Borrowers' right, title and interest thereunder to the
Bank or its designee.

 

-9-

 

 

Section 6.              Certain Rights as to the Collateral; Attorney-In-Fact

 

(a)    So long as no Event of Default shall have occurred and be continuing:

 

(i)            The Borrowers shall be entitled to exercise any and all voting
and other consensual rights pertaining to the Collateral or any part thereof for
any purpose not inconsistent with the terms of this Security Agreement and the
other Loan Documents, provided that the Borrowers shall not exercise or refrain
from exercising any such right without the prior written consent of the Bank if
such action or inaction would have a material adverse effect on the value of the
Collateral, or any part thereof, or the validity, priority or perfection of the
security interests granted hereby or the remedies of the Bank hereunder.

 

(ii)           The Borrowers shall be entitled to receive and retain any and all
dividends, principal, interest and other distributions paid in respect of the
Collateral to the extent not prohibited by this Security Agreement or the other
Loan Documents, provided that any and all (A) dividends, principal, interest and
other distributions paid or payable other than in cash in respect of, and
instruments (other than checks in payment of cash dividends) and other Property
received, receivable or otherwise distributed in respect of, or in exchange for,
Collateral, (B) dividends and other distributions paid or payable in cash in
respect of any Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and (C) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Collateral, shall be, and shall forthwith
be delivered to the Bank to be held as, Collateral and shall, if received by the
Borrowers, be received in trust for the benefit of the Bank, be segregated from
the other Property of the Borrowers, and be forthwith delivered to the Bank as
Collateral in the same form as so received (with any necessary indorsement or
assignment).

 

(iii)          The Bank shall execute and deliver (or cause to be executed and
delivered) to the Borrowers, at the Borrowers' expense, all such proxies and
other instruments as the Borrowers may reasonably request for the purpose of
enabling the Borrowers to exercise the voting and other rights which it is
entitled to exercise pursuant to clause (i) above and to receive the dividends,
principal or interest payments, or other distributions which it is authorized to
receive and retain pursuant to clause (ii) above.

 

(b)    Upon the occurrence and during the continuance of an Event of Default:

 

(i)           All rights of the Borrowers to (A) exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 6(a)(i) shall, upon notice to the Borrowers by the Bank, cease and (B)
receive the dividends, principal and interest payments and other distributions
which it would otherwise be authorized to receive and retain pursuant to Section
6(a)(ii) shall automatically cease, and all such rights shall thereupon become
vested in the Bank, which shall thereupon have the right, but not the
obligation, to exercise such voting and other consensual rights and to receive
and hold as Collateral such dividends, principal or interest payments and
distributions.

 

(ii)          All dividends, principal and interest payments and other
distributions which are received by any Borrower contrary to the provisions of
Section 6(b)(i) shall be received in trust for the benefit of the Bank, shall be
segregated from other funds of the Borrowers and shall be forthwith paid over to
the Bank as Collateral in the same form as so received (with any necessary
indorsement).

 

-10-

 

 

(c)          In the event that all or any part of the securities or instruments
constituting the Collateral are lost, destroyed or wrongfully taken while such
securities or instruments are in the possession of the Bank, the Borrowers shall
cause the delivery of new securities or instruments in place of the lost,
destroyed or wrongfully taken securities or instruments upon request therefor by
the Bank without the necessity of any indemnity bond or other security other
than the Bank’s agreement or indemnity therefor customary for security
agreements similar to this Agreement.

 

(d)          Each Borrower hereby irrevocably appoints the Bank such Borrower's
attorney-in- fact, with full authority in the place and stead of such Borrower
and in the name of such Borrower or otherwise, from time to time at any time
when an Event of Default exists, in the Bank's discretion, to take any action
and to execute any instrument which the Bank may deem necessary or advisable to
accomplish the purposes of this Security Agreement, including, without
limitation:

 

(i)          to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral, and to receive, indorse, and collect any
drafts or other chattel paper, instruments and documents in connection
therewith,

 

(ii)          to file any claims or take any action or institute any proceedings
which the Bank may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Bank with respect to any of
the Collateral, and

 

(iii)          to receive, indorse and collect all instruments made payable to
such Borrower representing any dividend, principal payment, interest payment or
other distribution in respect of the Collateral or any part thereof and to give
full discharge for the same.

 

The powers granted to the Bank under this Section constitute a power coupled
with an interest which shall be irrevocable by the Borrowers and shall survive
until all of the Obligations have been indefeasibly paid in full in accordance
with the Credit Agreement.

 

(e) If any Borrower fails to perform any agreement contained herein, the Bank
may itself perform, or cause performance of, such agreement, and the reasonable
expenses of the Bank incurred in connection therewith shall be payable by the
Borrowers under Section 9.

 

(f) The powers conferred on the Bank hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Bank shall have
no duty as to any Collateral. The Bank shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Bank accords its own property of similar type.

 

-11-

 

 

Section 7.          Remedies upon Default

 

(a) Upon the occurrence and during the continuance of an Event of Default, the
Borrowers shall deliver each item of Collateral to the Bank on demand, and the
Bank shall have in any jurisdiction in which enforcement hereof is sought, in
addition to any other rights and remedies, the rights and remedies of a secured
party under the NYUCC or the UCC of any jurisdiction in which the Collateral is
located, including, without limitation, the right, with or without legal process
(to the extent permitted by law) and with or without prior notice or demand for
performance, to take possession of the Collateral and without liability for
trespass (to the extent permitted by law) to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral (and for that purpose the Bank may, so far as any Borrower can
give authority therefor, enter upon any premises on which the Collateral may be
situated and remove the Collateral therefrom) and, generally, to exercise any
and all rights afforded to a secured party under the UCC or other applicable
law. Without limiting the generality of the foregoing, each Borrower agrees that
the Bank shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker's board or on any
securities exchange, for cash, upon credit or for future delivery as the Bank
shall deem appropriate. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Borrower, and each Borrower hereby waives (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal which such Borrower or now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

 

(b) Unless the Collateral is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market, the Bank shall
give to the Borrowers at least ten days' prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made. Each Borrower hereby
acknowledges that ten days’ prior written notice of such sale or sales shall be
reasonable notice. Each Borrower hereby waives any and all rights that it may
have to a judicial hearing in advance of the enforcement of any of the Bank's
rights hereunder, including, without limitation, the right of the Bank following
an Event of Default to take immediate possession of the Collateral and to
exercise its rights with respect thereto.

 

(c) Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Bank may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Bank may (in its sole and absolute discretion) determine. The
Bank shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Bank may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Bank until the sale price is paid by the purchaser or purchasers thereof, but
the Bank shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice. At any public
(or, to the extent permitted by applicable law, private) sale made pursuant to
this Section, the Bank may bid for or purchase, free from any right of
redemption, stay, valuation or appraisal on the part of any Borrower (all said
rights being also hereby waived and released), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to the Bank from any Borrower as a credit against the
purchase price, and the Bank may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Borrower therefor. For purposes hereof, (i) a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof, (ii) the
Bank shall be free to carry out such sale pursuant to such agreement and (iii)
the Borrower shall not be entitled to the return of the Collateral or any
portion thereof subject thereto, notwithstanding the fact that after the Bank
shall have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Bank may proceed by a suit or suits
at law or in equity to foreclose upon the Collateral and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

 

-12-

 

 

(d) Any sale conducted in accordance with the provisions of this Section 7 shall
be deemed to conform to commercially reasonable standards as provided in Section
9-610 of the NYUCC or the UCC of any other jurisdiction in which Collateral is
located or any other requirement of applicable law. Without limiting the
foregoing, any Borrower agrees and acknowledges that, to the extent that
applicable law imposes duties on the Bank to exercise remedies in a commercially
reasonable manner, it shall be commercially reasonable for the Bank to do any or
all of the following: (i) fail to incur expenses deemed significant by the Bank
to prepare Collateral for disposition or otherwise to complete raw materials or
work in process into finished goods or other finished products for disposition;
(ii) fail to obtain third-party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third-party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) fail to exercise collection
remedies against Account Debtors or other persons obligated on Collateral or to
remove Liens on any Collateral, (iv) exercise collection remedies against
Account Debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) contact other
Persons, whether or not in the same business as the Borrowers, for expressions
of interest in acquiring all or any portion of the Collateral, (vii) hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) dispose of
Collateral utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have reasonable capability of doing
so, or that match buyers and sellers of assets, (ix) disclaim dispositions of
warranties, (x) purchase (or fail to purchase) insurance or credit enhancements
to insure the Bank against risk of loss, collection or disposition of Collateral
or to provide to the Bank a guaranteed return from the collection or disposition
of Collateral, or (xi) to the extent deemed appropriate by the Bank, obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Bank in the collection or disposition of any of the
Collateral. Nothing in this Section 7 shall be construed to grant any rights to
any Borrower or to impose any duties on the Bank that would not have been
granted or imposed by this Security Agreement or applicable law in the absence
of this Section 7 and the parties hereto acknowledge that the purpose of this
Section 7 is to provide non-exhaustive indications of what actions or omissions
by the Bank would be deemed commercially reasonable in the exercise by the Bank
of remedies against the Collateral and that other actions or omissions by the
Bank shall not be deemed commercially unreasonable solely on account of not
being set forth in this Section 7.

 

(e) For the purpose of enabling the Bank to exercise rights and remedies under
this Section, each Borrower hereby grants to the Bank an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Borrower) to use, license or sub-license any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by any Borrower, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Bank may be
exercised, at the option of the Bank, solely upon the occurrence and during the
continuation of an Event of Default and the Obligations having become due and
payable; provided that any license, sub-license or other transaction entered
into by the Bank in accordance herewith shall be binding upon the Borrowers
notwithstanding any subsequent cure of an Event of Default. Any royalties and
other payments received by the Bank shall be applied in accordance with Section
8. The license set forth in this Section 7(e) shall terminate without any
further action by either party once the Obligations have been indefeasibly paid
in full in accordance with the Credit Agreement.

 

-13-

 

 

Section 8.          Application of Proceeds of Sale

 

The Bank shall apply the proceeds of any collection or sale of the Collateral,
as well as any Collateral consisting of cash, first, to the payment of all costs
and expenses incurred by the Bank in connection with such collection or sale or
otherwise in connection with this Security Agreement, any other Loan Document or
any of the Obligations, including all court costs and the reasonable fees and
expenses of their respective agents and legal counsel, the repayment of all
advances made by the Bank hereunder or under any other Loan Document on behalf
of any Borrower and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document,
second, to the payment in full of the Obligations, and third, to the Borrowers,
their successors or assigns, or as a court of competent jurisdiction may
otherwise direct. The Bank shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Security Agreement. Upon any sale of the Collateral by the Bank (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Bank or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Bank or such
officer or be answerable in any way for the misapplication thereof.

 

Section 9.          Reimbursement of the Bank

 

(a) The Borrowers shall pay upon demand to the Bank the amount of any and all
reasonable expenses, including the reasonable fees, other charges and
disbursements of counsel and of any experts or agents, that the Bank may incur
in connection with (i) the administration of this Security Agreement relating to
any Borrower or any of its property, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral owned
or held by or on behalf of any Borrower, (iii) the exercise, enforcement or
protection of any of the rights of the Bank hereunder relating to any Borrower
or any of its property or (iv) the failure by any Borrower to perform or observe
any of the provisions hereof.

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, any Borrower shall indemnify the Bank and its directors, officers,
employees, advisors, agents, successors and assigns (each an "Indemnitee")
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
other charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery by the Borrowers of this Security Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the Borrowers of their obligations under the Loan Documents and
the other transactions contemplated thereby or (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c) Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section shall remain operative and in full force and effect regardless of the
termination of this Security Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Security Agreement or any other Loan Document or any investigation made by
or on behalf of the Bank. All amounts due under this Section shall be payable on
written demand therefor and shall bear interest at the rate specified in Section

2.7(b) of the Credit Agreement.

 

-14-

 

 

Section 10.          Waivers; Amendment

 

(a) No failure or delay of the Bank in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Bank
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Security Agreement or any other Loan Document or consent
to any departure by the Borrowers therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Borrower in any case
shall entitle the Borrowers to any other or further notice or demand in similar
or other circumstances.

 

(b) Neither this Security Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into by,
between or among the Bank and the Borrowers.

 

(c) Upon the payment in full of the Obligations and all other amounts payable
under this Agreement and the expiration or termination of the Commitment, the
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Borrowers. Upon any such termination, the Bank
will, at the Borrowers' expense, return to the Borrowers such of the Collateral
as shall not have been sold or otherwise applied pursuant to the terms hereof
and execute and deliver to the Borrowers such documents as the Borrowers shall
reasonably request to evidence such termination.

 

Section 11.          Security Interest Absolute

 

All rights of the Bank hereunder, the Security Interest and all obligations of
the Borrowers hereunder shall be absolute and unconditional irrespective of (a)
any lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument relating to any of the foregoing, (c) any exchange, release or
non-perfection of any Lien on any other collateral, or any release or amendment
or waiver of, or consent under, or departure from, any guaranty, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Borrower in respect of the Obligations or in respect of this Security Agreement
or any other Loan Document other than the indefeasible payment of the
Obligations in full in cash.

 

Section 12.          Notices

 

All communications and notices hereunder shall be in writing and given as
provided in Section 8.1 of the Credit Agreement.

 

Section 13.          Binding Effect; Assignments

 

Whenever in this Security Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of each
Borrower that are contained in this Security Agreement shall bind and inure to
the benefit of each party hereto and its successors and assigns. This Security
Agreement shall become effective when a counterpart hereof executed on behalf of
each Borrower shall have been delivered to the Bank and a counterpart hereof
shall have been executed on behalf of the Bank, and thereafter shall be binding
upon each Borrower, the Bank and its successors and assigns, and shall inure to
the benefit of each Borrower, the Bank and its successors and assigns, except
that no Borrower shall have the right to assign its rights or obligations
hereunder or any interest herein or in the Collateral (and any such attempted
assignment shall be void), except as expressly contemplated by this Security
Agreement or the other Loan Documents.

 

-15-

 

 

Section 14.          Survival of Agreement; Severability

 

(a) All covenants, agreements, representations and warranties made by any
Borrower herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Security Agreement or any other
Loan Document shall be considered to have been relied upon by the Bank and shall
survive the execution and delivery of any Loan Documents and the making of any
Loan or other extension of credit, regardless of any investigation made by the
Bank or on its behalf and notwithstanding that the Bank may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect until this Security Agreement shall terminate.

 

(b) In the event any one or more of the provisions contained in this Security
Agreement or any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 15.          Governing Law; Jurisdiction; Consent to Service of Process

 

(a) This Security Agreement shall be governed by, and construed in accordance
with, the laws of the state of New York.

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Security Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Security Agreement shall affect any right that either party
hereto may otherwise have to bring any action or proceeding relating to this
agreement or the other loan documents in the courts of any jurisdiction.

 

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement in any court referred to
in subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

-16-

 

 

(d) Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Section 12. Nothing in this
Security Agreement will affect the right of either party to this Security
Agreement to serve process in any other manner permitted by law.

 

Section 16.          Counterparts

 

This Security Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in Section
13. Delivery of an executed counterpart of this Security Agreement by facsimile
transmission or electronic mail shall be as effective as delivery of a manually
executed counterpart of this Security Agreement.

 

Section 17.          Headings

 

Section headings used herein are for convenience of reference only, are not part
of this Security Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Security Agreement.

 

Section 18.   WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

[Remainder of page intentionally left blank.]

 

-17-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first above written.

 

  THE ONE GROUP, LLC         By:     Name:     Title:           ONE 29 PARK
MANAGEMENT, LLC         By:     Name:     Title:                 STK-LAS VEGAS,
LLC         By:     Name:     Title:                 STK ATLANTA, LLC        
By:     Name:     Title:  

 

The One Group Security Agreement Signature Page

 

 

 

 

HERALD NATIONAL BANK         By:     Name: Michael Laurie Title: Senior Vice
President   and Managing Director

 

The One Group Security Agreement Signature Page

 

 

 

 

STATE OF NEW YORK )     ) ss.: COUNTY OF NEW YORK )  

 

On the _____ day of October in the year 2011 before me, the undersigned,
personally appeared_______________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

          Notary Public             My Commission Expires:          

 

 

 

 

SCHEDULE 1

TO

SECURITY AGREEMENT

 

Locations of Collateral

  

A.All locations where the Borrowers maintain any books or records relating to
any Accounts Receivable or Pledged Debt (with each location at which chattel
paper, if any, is kept being indicated by an "*"):

 

411 West 14th Street, 3rd Floor, New York, New York 10014

 

B.All the material places of the Borrowers’ businesses (other than a chief
executive office) not identified in paragraph A. above:

 

1.420 Park Ave. South, New York, New York 10016

 

2.1114 Avenue of the Americas, New York, New York 10110

 

3.3708 Las Vegas Blvd., Las Vegas, Nevada 89109

 

4.1075 Peachtree Street, Atlanta, Georgia 30309

 

C.All the locations where the Borrowers maintain any Collateral not identified
above:

 

1.HSBC (Operating Account); 452 5th Ave., New York, New York 10018

 

2.Citibank (Operating Account); 111 Wall Street, New York, New York 10005

 

3.Capital One (Operating Account); 176 Broadway, New York, New York 10038

 

4.Chase Bank (Operating Account); 345 Hudson Street, New York, New York 10014

 

5.Chase Bank (Money Market Account); 345 Hudson Street, New York, New York 10014

 

D.The names and addresses of all persons other than the Borrowers that have
possession of any of its Collateral:

 

1.STK Miami, LLC; 2377 Collins Ave., Miami Beach, Florida 33139

 

2.STK Miami Services, LLC; 2377 Collins Ave., Miami Beach, Florida 33139

 

3.WSATOG (Miami) LLC; 2377 Collins Ave., Miami Beach, Florida 33139

 

4.One 29 Park, LLC; 420 Park Ave. South, New York, New York 10016

 

5.One Marks, LLC; 411 West 14th Street, New York, New York 10014

 

6.JEC II LLC; 1 Little West 12th Street, New York, New York 10014

 

 

 

 

7.MPD Space Events, LLC; 26 Little West 12th Street, New York, New York 10014

 

8.Little West 12th LLC; 26 Little West 12th Street, New York, New York 10014

 

9.Basement Manager LLC; 26 Little West 12th Street, New York, New York 10014

 

10.STK Midtown LLC; 1114 Avenue of the Americas, New York, New York 10110

 

11.STK Midtown Holdings, LLC; 1114 Avenue of the Americas, New York, New York
10110

 

12.STKOUT Midtown, LLC; 1114 Avenue of the Americas, New York, New York 10110

 

13.Asellina Marks LLC; 411 West 14th Street, 3rd Floor, New York, New York 10014

 

14.Bridge Hospitality LLC; 755 North La Cienega, Los Angeles, California 90069

 

 

 

 

SCHEDULE 2

TO

SECURITY AGREEMENT

 

Pledged Equity

 

The One Group, LLC



 

Subsidiary  

Jurisdiction of

Formation

  Type of Organization   Ownership Interest

One 29 Park

Management, LLC

  New York  

Limited Liability

Company

  100% STK-Las Vegas, LLC   Nevada  

Limited Liability

Company

  100% STK Atlanta, LLC   Georgia  

Limited Liability

Company

  100%

 

One 29 Park Management, LLC

 

NONE

 

STK – Las Vegas, LLC

 

NONE

 

STK Atlanta, LLC



 

NONE

 

 

 

 

SCHEDULE 3

TO

SECURITY AGREEMENT

 

Pledged Debt

 

The One Group, LLC

 

1.    Note receivable from STK-LA, LLC in the original principal amount of
$100,000.00

 

2.    Note receivable from WSATOG (MIAMI) LLC in the original principal amount
of $750,000.00

 

One 29 Park Management, LLC

 

NONE

 

STK – Las Vegas, LLC

 

NONE

 

STK Atlanta, LLC

 

NONE

 

 

 

 

SCHEDULE 4

TO

SECURITY AGREEMENT

 

Intellectual Property

 

I.COPYRIGHTS AND COPYRIGHT LICENSES

 

NONE

 

II.PATENTS AND PATENT LICENSES

 

NONE

 

III.TRADEMARKS AND TRADEMARK LICENSES

 

KGP
NO.   MARK   APPLICATION/
REGISTRATION
NO.   APPLICANT   (CLASS) GOODS
AND/OR
SERVICES   STATUS

915-002 (Formerly

484/24)

  STK  

SN:78/691,571, filed 8/2/05

 

RN: 3188230, Issued: 12/19/06

  THE ONE GROUP LLC  

 

(Class 43) Bar services; Restaurants.

 

8&15 due

12/19/12

8&9 due

12/19/16

915-004 (Formerly

484/36)

  Not  Your Daddy’s Steakhouse  

SN: 77/003,892, filed 9/21/06

RN:3267266, Issued: 7/24/07

  THE ONE GROUP LLC  

 

(Class 43) Restaurant and bar services.

 

8&15 due

7/24/13

8&9 due

7/24/17

915-006 (Formerly

484/41)

  STK Logo  

SN: 77/239,608, filed 7/26/07

RN: 3,381,619

Issued: 2/12/08

  THE ONE GROUP LLC  

 

(Class 43) Restaurants; Bar services

 

Final deadline to file 8 & 15

DUE

2/12/14

 

renewal deadline 8

& 9 DUE

2/12/18

915-013   STKOUT   SN: 77/875,804 filed:11/18/09   THE ONE GROUP LLC  

 

(Class 43) Cafe and restaurant services; Cafe- restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services

 

foreign priority deadline

5/18/10

 

response due to office

action

7/4/10

 

 

 

 

EXHIBIT D-1

 

FORM OF PLEDGE AGREEMENT

 

[SUBSIDIARY BORROWERS]

 

PLEDGE AGREEMENT, dated as of October 31, 2011 (this "Agreement"), by THE ONE
GROUP, LLC, a Delaware limited liability company (the "Pledgor"), in favor of
HERALD NATIONAL BANK (the "Bank").

 

Reference is made to the Credit Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), by and among the Pledgor, One 29 Park Management, LLC, a
New York limited liability company, STK- Las Vegas, LLC, a Nevada limited
liability company, and STK Atlanta, LLC, a Georgia limited liability company,
(One 29 Park Management, LLC, STK-Las Vegas, LLC and STK Atlanta, LLC are
hereinafter sometimes referred to individually as a "Subsidiary Borrower", and
collectively, as the "Subsidiary Borrowers"; the Pledgor and the Subsidiary
Borrowers are hereinafter sometimes referred to individually as a "Borrower",
and collectively, as the "Borrowers ) and the Bank.

 

The Bank has agreed to make Loans to the Borrowers pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement. The
Pledgor is a Borrower and is also the sole member of the Subsidiary Borrowers.
The obligation of the Bank to make Loans is conditioned upon, among other
things, the execution and delivery by the Pledgor of an agreement in the form
hereof to secure the Obligations.

 

Accordingly, the Pledgor hereby agrees as follows:

 

Section 1.   Certain Definitions.

 

(a) Unless the context otherwise requires, capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

(b) As used herein the following terms shall have the following meanings:

 

"Collateral": (i) the Pledged Equity, (ii) all additional equity interests of
any issuer of the Pledged Equity from time to time acquired by the Pledgor in
any manner, and any certificates representing such additional equity interests,
and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such equity interests; and (iii) all proceeds of any and all of
the foregoing Collateral (including, without limitation, proceeds that
constitute property of the types described above).

 

"Pledged Equity": the equity interests described in Schedule I attached hereto
and issued by the entities named therein, including, without limitation, all of
the Pledgor's rights, privileges, authority and powers as a member of the issuer
of the Pledged Equity, and any certificates representing the Pledged Equity, and
all dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Equity.

 

 

 

 

"Obligations": (i) the due and punctual payment of (x) principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (y) all other monetary obligations, including fees,
commissions, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers or any Guarantor under the Credit Agreement and the other Loan
Documents, or that are otherwise payable under the Credit Agreement or any other
Loan Document and (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrowers or any Guarantor under
or pursuant to the Credit Agreement and the other Loan Documents.

 

Section 2.    Pledge. As security for the payment or performance, as applicable,
in full of the Obligations, the Pledgor hereby pledges to the Bank, and grants
to the Bank a security interest in, the Collateral.

 

Section 3.        Delivery of Collateral. All certificates or instruments
representing or evidencing the Collateral, if any, shall be delivered to and
held by or on behalf of the Bank pursuant hereto and shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance satisfactory to
the Bank. After an Event of Default has occurred, the Pledgor shall cause any
issuer of the Pledged Equity that constitutes uncertificated securities to (a)
register transfer of each item of Pledged Equity in the name of the Bank and (b)
deliver to the Bank by telecopy a certified copy of the then current register of
equity-holders in such issuer, with such transfer and other pledges of equity
duly noted. The Bank shall have the right, at any time after an Event of Default
has occurred and is continuing, in its discretion and upon notice to the
Pledgor, to transfer to or to register in the name of the Bank or any of its
nominees any or all of the Collateral. In addition, the Bank shall have the
right at any time an Event of Default has occurred and is continuing to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.

 

Section 4.        Representations and Warranties. The Pledgor represents and
warrants as follows:

 

(a)             The Pledgor is the legal and beneficial owner of the Collateral
free and clear of any lien, security interest, option or other charge or
encumbrance except for the security interest created by this Agreement.

 

(b)             The Pledged Equity has been duly authorized and validly issued
and is fully paid and non-assessable. There are no outstanding subscriptions,
options, warrants, rights, calls, commitments, conversion rights, rights of
exchange, plans or other agreements providing for the purchase, issuance or sale
of any equity interest in any issuer of the Pledged Equity.

 

(c)             The pledge of the Pledged Equity pursuant to this Agreement
creates a valid and perfected first priority security interest in the
Collateral, securing the payment of the Obligations.

 

- 2

 

 

(d)             The Pledgor is duly organized and validly existing in good
standing under the laws of the jurisdiction of its formation, has all requisite
power and authority to own its Property and to carry on its business as now
conducted, and is in good standing and authorized to do business in each
jurisdiction in which the nature of the business conducted therein or the
Property owned by it therein makes such qualification necessary, except where
such failure to qualify could not reasonably be expected to have a Material
Adverse Effect.

 

(e)             The Pledgor has full legal power and authority to enter into,
execute, deliver and perform the terms of this Agreement which has been duly
authorized by all proper and necessary limited liability company action and is
in full compliance with its certificate of formation and operating agreement.
The Pledgor has duly executed and delivered this Agreement.

 

(f)             This Agreement constitutes the valid and legally binding
obligation of the Pledgor, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally and general principles of equity (whether considered in an
action at law or in equity).

 

(g)             No consent of any other person or entity and no authorization,
approval, or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required (i) for the pledge by the Pledgor of
the Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by the Pledgor, (ii) for the perfection or
maintenance of the security interest hereby, including the first priority nature
of such security interest (except for the filing of a financing statement in the
appropriate public office necessary to perfect the security interest granted
pursuant hereto) or (iii) for the exercise by the Bank of the voting or other
rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement (except as may be required in connection
with any disposition of any portion of the Collateral by laws affecting the
offering and sale of securities generally).

 

(h)             The Pledged Equity constitutes the percentage of the issued and
outstanding equity interests of the issuer thereof indicated on Schedule I.

 

(i)             The Pledgor has, independently and without reliance upon the
Bank and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.

 

Section 5.         Further Assurances. The Pledgor shall at any time and from
time to time, at the expense of the Borrowers, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Bank may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Bank to exercise and enforce its rights and remedies
hereunder with respect to any Collateral.

 

- 3

 

 

Section 6.        Voting Rights; Dividends; Etc.

 

(a)             So long as no Event of Default shall have occurred and be
continuing:

 

(i)             The Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement and the other Loan
Documents; provided that the Pledgor shall not exercise or refrain from
exercising any such right without the prior written consent of the Bank if such
action would have a Material Adverse Effect on the value of the Collateral, or
any part thereof, or the validity, priority or perfection of the security
interests granted hereby or the remedies of the Bank hereunder.

 

(ii)            The Pledgor shall be entitled to receive and retain any and all
dividends or other distributions paid in respect of the Collateral to the extent
not prohibited by this Agreement or the other Loan Documents, provided that any
and all (A) dividends or other distributions paid or payable other than in cash
in respect of, and instruments and other Property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral, (B)
dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus,
and (C) cash paid, payable or otherwise distributed in redemption of, or in
exchange for, any Collateral, shall be, and shall be forthwith delivered to the
Bank to be held as, Collateral and shall, if received by the Pledgor, be
received in trust for the benefit of the Bank, be segregated from the other
property of the Pledgor, and be forthwith delivered to the Bank as Collateral in
the same form as so received (with any necessary indorsement or assignment).

 

(iii)            The Bank shall execute and deliver (or cause to be executed and
delivered) to the Pledgor, at the Borrowers' expense, all such proxies and other
instruments as the Pledgor may reasonably request for the purpose of enabling
the Pledgor to exercise the voting and other rights which they are entitled to
exercise pursuant to paragraph (i) above and to receive the dividends which it
is authorized to receive and retain pursuant to paragraph (ii) above.

 

(b)             Upon the occurrence and during the continuance of an Event of
Default:

 

(i)                   All rights of the Pledgor to (A) exercise the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant to Section 6(a)(i) shall, upon written notice to the Pledgor by the
Bank, cease and (B) receive the dividends and other distributions which it would
otherwise be authorized to receive and retain pursuant to Section 6(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Bank, which shall thereupon have the sole right, but not the obligation, to
exercise such voting and other consensual rights and to receive and hold as
Collateral such dividends and distributions.

 

(ii)                  All dividends and other distributions which are received
by the Pledgor contrary to the provisions of paragraph (i) of this Section 6(b)
shall be received in trust for the benefit of the Bank, shall be segregated from
other funds of the Pledgor and shall be forthwith paid over to the Bank as
Collateral in the same form as so received (with any necessary indorsement).

 

- 4

 

 

(c)                   In the event that all or any part of the securities or
instruments constituting the Collateral are lost, destroyed or wrongfully taken
while such securities or instruments are in the possession of the Bank, the
Pledgor shall cause the delivery of new securities or instruments in place of
the lost, destroyed or wrongfully taken securities or instruments upon request
therefor by the Bank without the necessity of any indemnity bond or other
security other than the Bank's agreement or indemnity therefor customary for
pledge agreements similar to this Agreement.

 

Section 7.         Transfers and Other Liens: Additional Shares.

 

(a)             Except as expressly permitted by the Credit Agreement, the
Pledgor shall not (i) sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, any of the
Collateral, or (ii) create or permit to exist any lien, security interest,
option or other charge or encumbrance upon or with respect to any of the
Collateral, except for the security interest under this Agreement.

 

(b)             The Pledgor shall (i) cause the issuer of the Pledged Equity not
to issue any equity interests or other securities in addition to or in
substitution for the Pledged Equity, except to the Pledgor and (ii) pledge
hereunder, immediately upon its acquisition (directly or indirectly) thereof,
any and all additional equity interests or other securities of the issuer of the
Pledged Equity.

 

Section 8.         The Bank Appointed Attorney-in-Fact. The Pledgor hereby
appoints the Bank the Pledgor's attorney-in-fact, with full authority in the
place and stead of the Pledgor and in the name of the Pledgor or otherwise, from
time to time when an Event of Default exists in the Bank's discretion to take
any action and to execute any instrument which the Bank may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, to receive, indorse and collect all instruments made payable to the
Pledgor representing any dividend or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same. The
powers granted to the Bank under this Section 8 constitute a power coupled with
an interest which shall be irrevocable by the Pledgor and shall survive until
all of the Obligations have been indefeasibly paid in full in cash.

 

Section 9.         The Bank May Perform. If the Pledgor fails to perform any
agreement contained herein, the Bank, ten days after notice to the Pledgor
(except that no notice shall be required upon and during the continuance of an
Event of Default), may itself perform, or cause performance of, such agreement,
and the reasonable expenses of the Bank incurred in connection therewith shall
be payable by the Borrowers under Section 13.

 

Section 10.      The Bank's Duties. The powers conferred on the Bank hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Bank shall have no duty as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
tenders or other matters relative to any Collateral, whether or not the Bank has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Bank shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Bank accords its own property.

 

- 5

 

 

Section 11.       Remedies upon Default. If any Event of Default shall have
occurred and be continuing:

 

(a)             The Bank may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party on default under the Uniform
Commercial Code in effect in the State of New York at that time (the "UCC")
(whether or not the UCC applies to the affected Collateral), and may also,
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker's board or at any of the Bank's offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Bank may deem
commercially reasonable. The Bank agrees to the extent notice of sale shall be
required by law, to provide at least 10 days' prior written notice to the
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made, and Pledgor agrees that such 10 day notice shall
constitute reasonable notification. The Bank shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The Bank may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b)             Any cash held by the Bank as Collateral and all cash proceeds
received by the Bank in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied in
accordance with Section 8 of the Security Agreement.

 

Section 12.       Securities Laws.

 

In view of the position of the Pledgor in relation to the Pledged Equity, or
because of other current or future circumstances, a question may arise under the
Securities Act of 1933, as now or hereafter in effect, or any similar statute
hereafter enacted analogous in purpose or effect (such Act and any such similar
statute as from time to time in effect being called the "Federal securities
laws") with respect to any disposition of the Pledged Equity permitted
hereunder. The Pledgor understands that compliance with the Federal securities
laws might very strictly limit the course of conduct of the Bank if the Bank
were to attempt to dispose of all or any part of the Pledged Equity, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Equity could dispose of the same. Similarly, there may be other
legal restrictions or limitations affecting the Bank in any attempt to dispose
of all or part of the Pledged Equity under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. The Pledgor
recognizes that in light of such restrictions and limitations the Bank may, with
respect to any sale of the Pledged Equity, limit the purchasers to those who
will agree, among other things, to acquire such Pledged Equity for their own
account, for investment, and not with a view to the distribution or resale
thereof. The Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Bank, in its sole and absolute discretion, (a) may proceed
to make such a sale whether or not a registration statement for the purpose of
registering such Pledged Equity, or any part thereof, shall have been filed
under the Federal securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. The Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Bank shall incur no responsibility or liability
for selling all or any part of the Pledged Equity at a price that the Bank, in
its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 12 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Bank sells.

 

- 6

 

 

Section 13.     Expenses.     The Borrowers will upon demand pay to the Bank the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Bank may incur
in connection with (a) the administration of this Agreement, (b) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (c) the exercise or enforcement of any of the rights of the
Bank hereunder or (d) the failure by the Pledgor to perform or observe any of
the provisions hereof.

 

Section 14.     Security Interest Absolute. The obligations of the Pledgor under
this Agreement are independent of the Obligations, and a separate action or
actions may be brought and prosecuted against the Pledgor to enforce this
Agreement, irrespective of whether any action is brought against the Borrowers
under the Credit Agreement or against any guarantor of the Obligations or
whether the Borrowers or any guarantor of the Obligations is joined in any such
action or actions. All rights of the Bank and security interests hereunder, and
all obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of:

 

(a) any lack of validity or enforceability of the Credit Agreement, the Notes,
any other Loan Document or any other agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement or any other Loan Document,
including, without limitation, any increase in the Obligations resulting from
the extension of additional credit to the Borrowers or any of its Subsidiaries
or otherwise;

 

(c) any taking, exchange, release or non-perfection of any other Collateral, or
any taking, release or amendment or waiver of or consent to departure from any
guarantee, for all or any of the Obligations;

 

(d) any manner of application of Collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any Collateral
for all or any of the Obligations or any other assets of the Borrowers or any of
its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrowers or any of its Subsidiaries; or

 

(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Borrowers or a third-party pledgor.

 

- 7

 

 

Section 15.       Amendments, Etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Pledgor herefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Bank, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

Section 16.       Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing and given as provided in Section 8.1
of the Credit Agreement.

 

Section 17.      Continuing Security Interest Assignments under Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the later of (i)
the payment in full of the Obligations and all other amounts payable under this
Agreement and (ii) the expiration or termination of the Commitment, (b) be
binding upon the Pledgor, its successors and assigns, and (c) inure to the
benefit of, and be enforceable by, the Bank and its successors, transferees and
assigns. Upon the later of the payment in full of the Obligations and all other
amounts payable under this Agreement and the expiration or termination of the
Commitment, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to the Pledgor. Upon any such termination, the
Bank will, at the Borrowers' expense, return to the Pledgor such of the
Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof and execute and deliver to the Pledgor such documents as the
Pledgor shall reasonably request to evidence such termination.

 

Section 18.       Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 19.      Survival of Agreement; Severability.

 

(a)             All covenants, agreements, representations and warranties made
by the Pledgor and the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Bank and shall survive the execution and delivery of any Loan
Document and the making of any Loan, regardless of any investigation made by the
Credit Parties or on their behalf, and shall continue in full force and effect
until this Agreement shall terminate.

 

(b)             In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 20.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one contract. Delivery of an executed
counterpart of this Agreement by facsimile transmission or electronic mail shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 

- 8

 

 

Section 21.       Principles of Construction. The principles of construction
specified in Section 1.2 of the Credit Agreement shall be applicable to this
Agreement.

 

Section 22.       Jurisdiction; Consent to Service of Process.

 

(a)             Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by applicable law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party hereto may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents in the courts of any
jurisdiction.

 

(b)             Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in Section 22(a). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)             Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 16. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 23.             WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.

 

Section 24.       Certain Terms. Unless otherwise defined herein or in the
Credit Agreement, terms defined in Article 9 of the UCC are used herein as
therein defined.

 



- 9

 



 

Section 25.     Headings.     Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

[Signature pages follow.]

 

- 10

 

 

IN WITNESS WHEREOF, the Pledgor has executed and delivered this Agreement as of
the date first above written.

 

  THE ONE GROUP, LLC         By:     Name:     Title:  

 

 

ACCEPTED AND AGREED TO:

 

ONE 29 PARK MANAGEMENT, LLC

 

By:     Name:     Title:    

 

STK-LAS VEGAS, LLC

 

By:     Name:     Title:    

 

STK ATLANTA, LLC

 

By:     Name:     Title:    

 

The One Group Pledge Agreement – Subsidiary Borrowers Signature Page



  

 

 

 

SCHEDULE I

  

Issuer   Type of Entity   Type of
Equity
Interest  

Certificate

Number

 

Number of

Shares

  Percentage of
Issued and
Outstanding
Shares

One 29 Park Management,

LLC

 

New York

Limited Liability

Company

 

Limited

liability company membership interest

  N/A   N/A   100% STK-Las Vegas, LLC  

Nevada

Limited Liability

Company

 

Limited

liability company membership

interest

  N/A   N/A   100% STK Atlanta, LLC  

Georgia

Limited Liability

Company

 

Limited

liability company membership interest

  N/A   N/A   100%

 

 

 

 

EXHIBIT D-2

 

FORM OF PLEDGE AGREEMENT

 

[THE ONE GROUP, LLC]

 

PLEDGE AGREEMENT, dated as of October 31, 2011 (this "Agreement"), by JONATHAN
SEGAL, an individual (the "Pledgor"), in favor of HERALD NATIONAL BANK (the
"Bank").

 

Reference is made to the Credit Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), by and among The One Group, LLC, a Delaware limited
liability company, One 29 Park Management, LLC, a New York limited liability
company, STK-Las Vegas, LLC, a Nevada limited liability company, and STK
Atlanta, LLC, a Georgia limited liability company (hereinafter sometimes
referred to individually as a "Borrower", and collectively, as the "Borrowers)
and the Bank.

 

The Bank has agreed to make Loans to the Borrowers pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement. The
Pledgor is a member of The One Group, LLC and, as such, will receive benefits
from the making of the Loans. The obligation of the Bank to make Loans is
conditioned upon, among other things, the execution and delivery by the Pledgor
of an agreement in the form hereof to secure the Obligations.

 

Accordingly, the Pledgor hereby agrees as follows:

 

Section 1.    Certain Definitions.

 

(a) Unless the context otherwise requires, capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

(b) As used herein the following terms shall have the following meanings:

 

"Collateral": (i) the Pledged Equity, (ii) all additional equity interests of
any issuer of the Pledged Equity from time to time acquired by the Pledgor in
any manner, and any certificates representing such additional equity interests,
and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such equity interests; and (iii) all proceeds of any and all of
the foregoing Collateral (including, without limitation, proceeds that
constitute property of the types described above).

 

"Pledged Equity": the equity interests described in Schedule I attached hereto
and issued by the entities named therein, including, without limitation, all of
the Pledgor's rights, privileges, authority and powers as a member of the issuer
of the Pledged Equity, and any certificates representing the Pledged Equity, and
all dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Equity.

 

"Obligations": (i) the due and punctual payment of (x) principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (y) all other monetary obligations, including fees,
commissions, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers or any Guarantor under the Credit Agreement and the other Loan
Documents, or that are otherwise payable under the Credit Agreement or any other
Loan Document and (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrowers or any Guarantor under
or pursuant to the Credit Agreement and the other Loan Documents.

 

 

 

 

Section 2.      Pledge. As security for the payment or performance, as
applicable, in full of the Obligations, the Pledgor hereby pledges to the Bank,
and grants to the Bank a security interest in, the Collateral.

 

Section 3.        Delivery of Collateral. All certificates or instruments
representing or evidencing the Collateral, if any, shall be delivered to and
held by or on behalf of the Bank pursuant hereto and shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance satisfactory to
the Bank. After an Event of Default has occurred, the Pledgor shall cause any
issuer of the Pledged Equity that constitutes uncertificated securities to (a)
register transfer of each item of Pledged Equity in the name of the Bank and (b)
deliver to the Bank by telecopy a certified copy of the then current register of
equity-holders in such issuer, with such transfer and other pledges of equity
duly noted. The Bank shall have the right, at any time after an Event of Default
has occurred and is continuing, in its discretion and upon notice to the
Pledgor, to transfer to or to register in the name of the Bank or any of its
nominees any or all of the Collateral. In addition, the Bank shall have the
right at any time an Event of Default has occurred and is continuing to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.

 

Section 4.        Representations and Warranties. The Pledgor represents and
warrants as follows:

 

(a)            The Pledgor is the legal and beneficial owner of the Collateral
referred to on Schedule I free and clear of any lien, security interest, option
or other charge or encumbrance except for the security interest created by this
Agreement.

 

(b)            The Pledged Equity has been duly authorized and validly issued
and is fully paid and non-assessable. There are no outstanding subscriptions,
options, warrants, rights, calls, commitments, conversion rights, rights of
exchange, plans or other agreements providing for the purchase, issuance or sale
of any equity interest in any issuer of the Pledged Equity.

 

(c)            The pledge of the Pledged Equity pursuant to this Agreement
creates a valid and perfected first priority security interest in the
Collateral, securing the payment of the Obligations.

 

(d)             Reserved.

 

(e)            The Pledgor has full legal power and authority to enter into,
execute, deliver and perform the terms of this Agreement. The Pledgor has duly
executed and delivered this Agreement.

 

(f)             This Agreement constitutes the valid and legally binding
obligation of the Pledgor, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally and general principles of equity (whether considered in an
action at law or in equity).

 

- 2 -

 

 

(g)            No consent of any other person or entity and no authorization,
approval, or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required (i) for the pledge by the Pledgor of
the Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by the Pledgor, (ii) for the perfection or
maintenance of the security interest hereby, including the first priority nature
of such security interest (except for the filing of a financing statement in the
appropriate public office necessary to perfect the security interest granted
pursuant hereto) or (iii) for the exercise by the Bank of the voting or other
rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement (except as may be required in connection
with any disposition of any portion of the Collateral by laws affecting the
offering and sale of securities generally).

 

(h)            The Pledged Equity constitutes the percentage of the issued and
outstanding equity interests of the issuer thereof with respect to the Pledgor
indicated on Schedule I.

 

(i)             The Pledgor has, independently and without reliance upon the
Bank and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.

 

Section 5.         Further Assurances. The Pledgor shall at any time and from
time to time, at the expense of the Borrowers, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Bank may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Bank to exercise and enforce its rights and remedies
hereunder with respect to any Collateral.

 

Section 6.        Voting Rights; Dividends; Etc.

 

(a)             So long as no Event of Default shall have occurred and be
continuing:

 

(i)              The Pledgor shall be entitled to exercise any and all voting
and other consensual rights pertaining to the Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement and the other Loan
Documents; provided that the Pledgor shall not exercise or refrain from
exercising any such right without the prior written consent of the Bank if such
action would have a Material Adverse Effect on the value of the Collateral, or
any part thereof, or the validity, priority or perfection of the security
interests granted hereby or the remedies of the Bank hereunder.

 

(ii)             The Pledgor shall be entitled to receive and retain any and all
dividends or other distributions paid in respect of the Collateral to the extent
not prohibited by this Agreement or the other Loan Documents, provided that any
and all (A) dividends or other distributions paid or payable other than in cash
in respect of, and instruments and other Property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral, (B)
dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus,
and (C) cash paid, payable or otherwise distributed in redemption of, or in
exchange for, any Collateral, shall be, and shall be forthwith delivered to the
Bank to be held as, Collateral and shall, if received by the Pledgor, be
received in trust for the benefit of the Bank, be segregated from the other
property of the Pledgor, and be forthwith delivered to the Bank as Collateral in
the same form as so received (with any necessary indorsement or assignment).

 

- 3 -

 

 

(iii)          The Bank shall execute and deliver (or cause to be executed and
delivered) to the Pledgor, at the Borrowers' expense, all such proxies and other
instruments as the Pledgor may reasonably request for the purpose of enabling
the Pledgor to exercise the voting and other rights which they are entitled to
exercise pursuant to paragraph (i) above and to receive the dividends which it
is authorized to receive and retain pursuant to paragraph (ii) above.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default:

 

(i)          All rights of the Pledgor to (A) exercise the voting and other
consensual

rights which it would otherwise be entitled to exercise pursuant to Section
6(a)(i) shall, upon written notice to the Pledgor by the Bank, cease and (B)
receive the dividends and other distributions which it would otherwise be
authorized to receive and retain pursuant to Section

6(a)(ii) shall automatically cease, and all such rights shall thereupon become
vested in the Bank, which shall thereupon have the sole right, but not the
obligation, to exercise such voting and other consensual rights and to receive
and hold as Collateral such dividends and distributions.

 

(ii)           All dividends and other distributions which are received by the
Pledgor contrary to the provisions of paragraph (i) of this Section 6(b) shall
be received in trust for the benefit of the Bank, shall be segregated from other
funds of the Pledgor and shall be forthwith paid over to the Bank as Collateral
in the same form as so received (with any necessary indorsement).

 

(c)           In the event that all or any part of the securities or instruments
constituting the Collateral are lost, destroyed or wrongfully taken while such
securities or instruments are in the possession of the Bank, the Pledgor shall
cause the delivery of new securities or instruments in place of the lost,
destroyed or wrongfully taken securities or instruments upon request therefor by
the Bank without the necessity of any indemnity bond or other security other
than the Bank's agreement or indemnity therefor customary for pledge agreements
similar to this Agreement.

 

Section 7.          Transfers and Other Liens: Additional Shares.

 

(a)           Except as expressly permitted by the Credit Agreement, the Pledgor
shall not (i) sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of the Collateral if the
same would constitute a Change in Control, or (ii) create or permit to exist any
lien, security interest, option or other charge or encumbrance upon or with
respect to any of the Collateral, except for the security interest under this
Agreement.

 

(b)           The Pledgor shall (i) cause the issuer of the Pledged Equity not
to issue any equity interests or other securities in addition to or in
substitution for the Pledged Equity, except to the Pledgor and (ii) pledge
hereunder, immediately upon its acquisition (directly or indirectly) thereof,
any and all additional equity interests or other securities of the issuer of the
Pledged Equity.

 

Section 8.          The Bank Appointed Attorney-in-Fact. The Pledgor hereby
appoints the Bank the Pledgor's attorney-in-fact, with full authority in the
place and stead of the Pledgor and in the name of the Pledgor or otherwise, from
time to time when an Event of Default exists in the Bank's discretion to take
any action and to execute any instrument which the Bank may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, to receive, indorse and collect all instruments made payable to the
Pledgor representing any dividend or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same. The
powers granted to the Bank under this Section 8 constitute a power coupled with
an interest which shall be irrevocable by the Pledgor and shall survive until
all of the Obligations have been indefeasibly paid in full in cash.

 

- 4 -

 

 

Section 9.              The Bank May Perform. If the Pledgor fails to perform
any agreement contained herein, the Bank, ten days after notice to the Pledgor
(except that no notice shall be required upon and during the continuance of an
Event of Default), may itself perform, or cause performance of, such agreement,
and the reasonable expenses of the Bank incurred in connection therewith shall
be payable by the Borrowers under Section 13.

 

Section 10.               The Bank's Duties. The powers conferred on the Bank
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Bank shall have no duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
tenders or other matters relative to any Collateral, whether or not the Bank has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Bank shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Bank accords its own property.be continuing:

 

Section 11.          Remedies upon Default. If any Event of Default shall have
occurred and

 

(a)           The Bank may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code in effect in the State of New York at that time (the "UCC")
(whether or not the UCC applies to the affected Collateral), and may also,
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker's board or at any of the Bank's offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Bank may deem
commercially reasonable. The Bank agrees to the extent notice of sale shall be
required by law, provide at least 10 days' prior written notice to the Pledgor
of the time and place of any public sale or the time after which any private
sale is to be made, and Pledgor agrees that such 10 day notice shall constitute
reasonable notification. The Bank shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Bank may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

 

(b)           Any cash held by the Bank as Collateral and all cash proceeds
received by the Bank in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied in
accordance with Section 8 of the Security Agreement.

 

Section 12.          Securities Laws.

 

In view of the position of the Pledgor in relation to the Pledged Equity, or
because of other current or future circumstances, a question may arise under the
Securities Act of 1933, as now or hereafter in effect, or any similar statute
hereafter enacted analogous in purpose or effect (such Act and any such similar
statute as from time to time in effect being called the "Federal securities
laws") with respect to any disposition of the Pledged Equity permitted
hereunder. The Pledgor understands that compliance with the Federal securities
laws might very strictly limit the course of conduct of the Bank if the Bank
were to attempt to dispose of all or any part of the Pledged Equity, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Equity could dispose of the same. Similarly, there may be other
legal restrictions or limitations affecting the Bank in any attempt to dispose
of all or part of the Pledged Equity under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. The Pledgor
recognizes that in light of such restrictions and limitations the Bank may, with
respect to any sale of the Pledged Equity, limit the purchasers to those who
will agree, among other things, to acquire such Pledged Equity for their own
account, for investment, and not with a view to the distribution or resale
thereof. The Pledgors acknowledge and agree that in light of such restrictions
and limitations, the Bank, in its sole and absolute discretion, (a) may proceed
to make such a sale whether or not a registration statement for the purpose of
registering such Pledged Equity, or any part thereof, shall have been filed
under the Federal securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. The Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Bank shall incur no responsibility or liability
for selling all or any part of the Pledged Equity at a price that the Bank, in
its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 12 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Bank sells.

 

- 5 -

 

 

Section 13.               Expenses. The Borrowers will upon demand pay to the
Bank the amount of any and all reasonable expenses, including the reasonable
fees and expenses of its counsel and of any experts and agents, which the Bank
may incur in connection with (a) the administration of this Agreement, (b) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (c) the exercise or enforcement of any
of the rights of the Bank hereunder or (d) the failure by the Pledgor to perform
or observe any of the provisions hereof.

 

Section 14.               Security Interest Absolute. The obligations of the
Pledgor under this Agreement are independent of the Obligations, and a separate
action or actions may be brought and prosecuted against the Pledgor to enforce
this Agreement, irrespective of whether any action is brought against the
Borrowers under the Credit Agreement or against any guarantor of the Obligations
or whether the Borrowers or any guarantor of the Obligations is joined in any
such action or actions. All rights of the Bank and security interests hereunder,
and all obligations of the Pledgor hereunder, shall be absolute and
unconditional irrespective of:

 

(a) any lack of validity or enforceability of the Credit Agreement, the Notes,
any other Loan Document or any other agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement or any other Loan Document,
including, without limitation, any increase in the Obligations resulting from
the extension of additional credit to the Borrowers or any of its Subsidiaries
or otherwise;

 

(c) any taking, exchange, release or non-perfection of any other Collateral, or
any taking, release or amendment or waiver of or consent to departure from any
guarantee, for all or any of the Obligations;

 

(d) any manner of application of Collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any Collateral
for all or any of the Obligations or any other assets of the Borrowers or any of
its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrowers or any of its Subsidiaries; or

 

- 6 -

 

 

(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Borrowers or a third-party Pledgor.

 

Section 15.               Amendments, Etc. No amendment or waiver of any
provision of this Agreement, and no consent to any departure by the Pledgor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Bank, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

Section 16.               Addresses for Notices. All notices and other
communications provided for hereunder shall be in writing and given as provided
in Section 8.1 of the Credit Agreement.

 

Section 17.               Continuing Security Interest Assignments under Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the later of (i)
the payment in full of the Obligations and all other amounts payable under this
Agreement and (ii) the expiration or termination of the Commitment, (b) be
binding upon the Pledgor, its successors and assigns, and (c) inure to the
benefit of, and be enforceable by, the Bank and its successors, transferees and
assigns. Upon the later of the payment in full of the Obligations and all other
amounts payable under this Agreement and the expiration or termination of the
Commitment, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to the Pledgor. Upon any such termination, the
Bank will, at the Borrowers' expense, return to the Pledgor such of the
Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof and execute and deliver to the Pledgor such documents as the
Pledgor shall reasonably request to evidence such termination.

 

Section 18.              Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 19.          Survival of Agreement; Severability.

 

(a)           All covenants, agreements, representations and warranties made by
the Pledgor and the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Bank and shall survive the execution and delivery of any Loan
Document and the making of any Loan, regardless of any investigation made by the
Credit Parties or on their behalf, and shall continue in full force and effect
until this Agreement shall terminate.

 

(b)           In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 20.               Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute but one contract. Delivery of an executed
counterpart of this Agreement by facsimile transmission or electronic mail shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 

- 7 -

 

 

Section 21.          Principles of Construction.          The principles of
construction specified in Section 1.2 of the Credit Agreement shall be
applicable to this Agreement.

 

Section 22.          Jurisdiction; Consent to Service of Process.

 

(a)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that, to the extent permitted by
applicable law, all claims in respect of any such action or proceeding may be
heard and determined in such New York State or, to the extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
hereto may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents in the courts of any jurisdiction.

 

(b)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in Section 22(a). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 16. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 23. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.

 

Section 24.          Certain Terms.          Unless otherwise defined herein or
in the Credit Agreement, terms defined in Article 9 of the UCC are used herein
as therein defined.

 

Section 25.               Headings. Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

[Signature pages follow.]

 

- 8 -

 

 

IN WITNESS WHEREOF, the Pledgor has executed and delivered this Agreement as of
the date first above written.

 

      JONATHAN SEGAL

 

ACCEPTED AND AGREED TO:

 

THE ONE GROUP, LLC

 

By:     Name:     Title:    

 

ONE 29 PARK MANAGEMENT, LLC

 

By:     Name:     Title:    

 

STK-LAS VEGAS, LLC

 

By:     Name:     Title:    

 

STK ATLANTA, LLC

 

By:     Name:     Title:    

 



The One Group Pledge Agreement – The One Group Signature Page



 

 

 

 

SCHEDULE I

 



Issuer   Pledgor   Type of
Entity   Type of Equity
Interest   Certificate
Number   Number
of Shares   Percentage of Issued
and Outstanding
Shares/Membership
Interests The One Group, LLC  

Jonathan

Segal

  Delaware Limited Liability Company   Limited liability company membership
interest   N/A   N/A   63%



  

 

 

 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

 

TO: Herald National Bank, _______________, 20____   623 Fifth Avenue     11th
Floor     New York, New York 10022     Attention:  Michael Laurie     Senior
Vice President and     Managing Director  

 

The undersigned, the (i) Managing Person of The One Group, LLC, and (ii) the
Managing Person of the sole member of each of One 29 Park Management, LLC,
STK-Las Vegas, LLC and STK Atlanta, LLC (collectively, the "Borrowers"),
delivers this certificate to HERALD NATIONAL BANK ("Bank") in accordance with
the requirements of Section 5.1(b) of the Credit Agreement dated as of October
31, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement") among Borrowers and Bank. Capitalized terms used
in this Certificate, unless otherwise defined herein, shall have the meanings
ascribed to them in the Credit Agreement.

 

(1)          Based upon my review of the consolidated balance sheet and
statements of income, members' equity and cash flows of Borrowers as of the last
day of the fiscal quarter ending __________, 20___          , copies of which
are attached hereto, I hereby certify that:

 

I.       Tangible Net Worth with respect to The One Group and its Subsidiaries
on a consolidated basis (§5.6(a)), as of the last day of the fiscal quarter set
forth above:

 

  (A) Net Worth $_____________               (B) Plus Subordinated Debt
$_____________               (C) Less intangible assets, including    

 

 

  (i) all notes receivable from officers, members, Affiliates, and other related
parties   $_________    

 

(ii)

 

goodwill, franchise, licenses, patents, trademarks, trade names, copyrights and
brand names

  $_________    

 

(iii)

 

all other intangible assets

  $_________    

 

(iv)

 

Total intangible assets

(lines C(i) through C(iii))

  $_________  

  

  (D) Tangible Net Worth (line A + line B – line C(iv)) $__________  

 

Requirement:          Minimum of $13,000,000 of Tangible Net Worth

 

Compliance:          Yes ¨ No ¨

 

 

 

 

II.       Tangible Net Worth with respect to Borrowers on a consolidated basis
(§5.6(b)), as of the last day of the fiscal quarter set forth above:

 

  (A) Net Worth $__________               (B) Plus Subordinated Debt $__________
              (C) Less intangible assets, including    

 

  (i) all notes receivable from officers, members, Affiliates, and other related
parties     $__________  

 

(ii)

 

goodwill, franchise, licenses, patents, trademarks, trade names, copyrights and
brand names

    $__________  

 

(iii)

 

all other intangible assets

    $__________  

 

(iv)

 

Total intangible assets

(lines C(i) through C(iii))

    $__________

 

 

  (D) Tangible Net Worth (line A + line B – line C(iv)) $__________  

 

Requirement:          Minimum of $5,500,000 of Tangible Net Worth

 

Compliance:          Yes ¨ No ¨

 

[Remainder of page intentionally left blank]

 

-2-

 

 

III.       Advance Ratio (§5.6(c)), as of the last day of the fiscal quarter set
forth above:

 

(A)EBITDA

 

  (i) Net income   $____________                 (ii) Plus Interest Expense  
$____________                 (iii) Plus income tax expense   $____________    
            (iv) Plus depreciation, amortization and other non-cash charges  
$____________                 (v)

Plus "pre-opening" expenses of up to

$500,000 in the aggregate with respect to all of the Borrowers for each period

of 4 consecutive complete fiscal quarters

  $____________                 (vi) Total Lines A(i) through line A(v)  
$____________                 (vii) Minus extraordinary gains from, sales,
exchanges and other dispositions   $____________                 (viii) Line
A(vi) minus line A(vii)   $____________              

 

  (B) Distributions on Capital Stock   $____________    

 

(C)

 

Income tax expense (from line A(iii))

  $____________    

 

(D)

 

Line A(viii) minus lines (B) + (C)

  $____________    

 

(E)

 

Aggregate outstanding principal amount of all Loans

  $____________    

 

(F)

 

Advance Ratio (line D divided by line E)

  _:   :1.00  

  

Requirement:          Minimum of 2.00:1.00

 



Compliance:          Yes ¨  No ¨

 

I hereby certify further that:

 

(2)          No Default has occurred during the period covered hereby or exists
on the date hereof, other than:

 

(if none, so state);

 

 

 

 

(3)          No Event of Default has occurred during the period covered hereby
or exists on the date hereof, other than:

 

(if none, so state); and

 

(4)          The representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date hereof
(except to the extent such representations and warranties specifically relate to
an earlier date).

 

[Signature Page to Follow]

 

-4-

 

 

Given this                      , 20 .

 

    THE ONE GROUP, LLC             By:       Name:       Title:              
ONE 29 PARK MANAGEMENT, LLC             By:       Name:       Title:            
  STK-LAS VEGAS, LLC             By:       Name:       Title:               STK
ATLANTA, LLC             By:       Name:       Title:  

 

The One Group Compliance Certificate Signature Page

 

 

 

 

EXHIBIT F

 

FORM OF SUBORDINATION AGREEMENT

 

This Subordination Agreement (this "Agreement") is entered into as of October
31, 2011 (the "Effective Date"), by HERALD NATIONAL BANK, a national banking
association, whose address is 623 Fifth Avenue, 11th Floor, New York, New York
10022 (the "Bank"), [INSERT NAME OF CREDITOR], whose address is [INSERT ADDRESS
OF CREDITOR] (the "Creditor"), and THE ONE GROUP, LLC, a Delaware limited
liability company, ONE 29 PARK MANAGEMENT, LLC, a New York limited liability
company, STK-LAS VEGAS, LLC, a Nevada limited liability company, and STK
ATLANTA, LLC, a Georgia limited liability company, (hereinafter referred to
individually as a "Borrower", and collectively, as the "Borrowers"), whose
address is c/o The One Group, LLC, 411 West 14th Street, 3rdFloor, New York, New
York 10014.

 

The Bank has agreed to extend or renew credit to the Borrowers on the condition
that the Creditor enter into this Agreement. In order to induce the Bank to
extend such credit to the Borrowers, the Creditor has agreed to enter into this
Agreement and to subordinate all indebtedness owed to it by the Borrowers as
provided herein.

 

In consideration of the Bank's extension or renewal of credit to the Borrowers,
the Bank, the Creditor and the Borrowers agree as follows:

 

1.            Subordinated Debt. All of the indebtedness, liabilities and
obligations of the Borrowers or any of them to the Creditor, whether now
existing or hereafter arising, including, without limitation, the indebtedness,
liabilities and obligations of the Borrowers to the Creditor described in the
attached Schedule "A", and all instruments and documents executed and delivered
in connection therewith (any promissory note evidencing such indebtedness,
liabilities and obligations of Creditor is hereinafter referred to as, a
"Subordinated Note"), whether for principal, interest, fees, costs or expenses,
and whether or not currently contemplated (regardless of the extent to which
such documents are enforceable against the Borrowers or any of them and
regardless of the extent to which such amounts are allowed as claims against the
Borrowers or any of them, in each case, in any bankruptcy or other similar
proceeding relative to any Borrower, and including any interest accruing thereon
after the date of filing any petition by or against any Borrower in connection
with any bankruptcy or other similar proceeding and any other interest that
would have accrued thereon but for the commencement of such proceeding) are
hereinafter referred to collectively as "Subordinated Debt".

 

2.            Bank Debt. All indebtedness, liabilities and obligations of the
Borrowers to the Bank, whether now existing or hereafter arising, including,
without limitation, the indebtedness, liabilities and obligations of the
Borrowers to the Bank under the Credit Agreement, dated as of the date hereof,
among the Bank and the Borrowers (such agreement, as it may from time to time be
amended, modified and/or supplemented, is hereinafter referred to as the "Credit
Agreement"), the Note and the Security Documents (as such terms are defined in
the Credit Agreement and hereinafter referred to as the "Bank Security
Documents") and all other instruments and documents executed and delivered in
connection therewith, whether for principal, interest, fees, costs or expenses
and whether or not currently contemplated (regardless of the extent to which
such documents are enforceable against the Borrowers or any of them and
regardless of the extent to which such amounts are allowed as claims against the
Borrowers or any of them in any bankruptcy or other proceeding relative to any
Borrower, and including any interest accruing thereon after the date of filing
any petition by or against any Borrower in connection with any bankruptcy or
other proceeding and any other interest that would have accrued thereon but for
the commencement of such proceeding) are hereinafter referred to collectively as
"Bank Debt".

 

 

 

 

3.            Consent; No Default. The Creditor hereby consents to and approves
of the execution, delivery and performance by the Borrowers of the Credit
Agreement and the Bank Security Documents, and all other instruments and
documents executed and delivered in connection therewith (the "Bank Loan
Documents") and the consummation of the transactions contemplated thereby
notwithstanding anything to the contrary contained in any of the agreements,
instruments and documents executed in connection with the Subordinated Debt. The
Borrowers and the Creditor represent and warrant to the Bank that that as of the
Effective Date, there does not exist any default under the Subordinated Debt.

 

4.            Agreement to Subordinate. The Creditor and the Borrowers agree
that the payment of any and all Subordinated Debt is hereby expressly
subordinated to the prior payment of all Bank Debt to the extent and in the
manner set forth herein.

 

5.            Payment of Subordinated Debt Prohibited. Subject to subparagraph
(c) below, until all Bank Debt shall have been paid in full, no Borrower shall
make and the Creditor shall not receive, accept or retain any direct or indirect
payment or reduction (whether by way of loan, set-off or otherwise) in respect
of:

 

(a)             the principal of the Subordinated Debt, whether such principal
of the Subordinated Debt shall have become payable on the maturity of the
installment or installments thereof provided for in the Subordinated Notes, by
acceleration or otherwise; or (ii) the interest on the Subordinated Debt accrued
through the date hereof; and

 

(b)             (b)        Except as provided in clause (ii) of Section 5(a) of
this Agreement, the interest on the Subordinated Debt, whether such interest on
the Subordinated Debt shall have become payable on the date such payment of
interest would (but for the terms hereof) be payable to and received by the
Creditor pursuant to the Subordinated Note (hereinafter referred to as a
"Subordinated Debt Payment Date"), by acceleration or otherwise if, on any such
Subordinated Debt Payment Date:

 

   (i)          an Event of Default, as defined or specified in the Credit
Agreement (hereinafter referred to as an "Event of Default"), shall have
occurred, shall be continuing and shall not have been specifically waived in
writing by the Bank; or

 

(ii)            whether or not an Event of Default shall be continuing on any
Subordinated Debt Payment Date, the Bank, pursuant to the Credit Agreement or
the Note, shall have declared the Bank Debt or any portion thereof due and
payable in full in accordance with the terms of the Credit Agreement and on the
basis of any Event of Default and such acceleration shall not have been
specifically rescinded in writing by the Bank.

 

Scheduled payments of the interest on the Subordinated Debt that are not
prohibited under this Agreement from being made may be made (it being understood
and agreed that payment of all interest on the Subordinated Debt accrued through
the date hereof shall be prohibited from being made), but only upon, subject and
pursuant to the terms and provisions, including the dates, amounts and rate of
principal and interest payments, as are set forth in the Subordinated Note as in
effect on the date of this Agreement; provided, however, that until the Bank
Debt shall have been paid in full, no Borrower shall make, and the Creditor
shall not receive, accept or retain, any prepayment on account of principal or
interest on any of the Subordinated Debt without the prior written consent of
the Bank.

 

(c)           In the event of (x) any insolvency, bankruptcy, receivership,
custodianship, liquidation, reorganization, readjustment of debt, arrangement,
composition, assignment for the benefit of creditors, or other similar
proceeding relative to any Borrower or its creditors, as such, or its property,
or

 

2

 

 

(y) any proceeding for voluntary liquidation, dissolution or other winding up or
bankruptcy proceedings, then and in any such event:

 

(i)            All of the Bank Debt shall first be paid in full before any
payment or distribution of any character, whether in cash, securities,
obligations or other property, shall be made in respect of the Subordinated
Debt;

 

(ii)           Any payment or distribution of any character, whether in cash,
securities, obligations or other property, that would otherwise (but for the
terms hereof) be payable or deliverable in respect of the Subordinated Debt,
shall be paid or delivered directly to the Bank until all of the Bank Debt shall
have been paid in full, and the Creditor, irrevocably authorizes, empowers and
directs all receivers, custodians, trustees, liquidators, conservators and
others having authority in the premises to effect all such payments and
deliveries; and

 

(iii)           The Creditor will, upon the written request of the Bank, prove,
enforce and endeavor to obtain payment of the aggregate outstanding amount of
all unpaid Subordinated Debt payments due and payable, or thereafter becoming
due and payable from the Borrowers to the Creditor, and will turn over to the
Bank in precisely the form received, any payment of any kind or character on
account of such Subordinated Debt for application to the payment of any
indebtedness, liabilities or obligations of the Borrowers to the Bank then
existing.

 

(d)            Except to the extent provided in this Agreement that the
Subordinated Debt may not become due and payable or be paid, nothing contained
herein shall impair, as among the Borrowers and the Creditor, the obligation of
the Borrowers, which is absolute and unconditional, to pay to the Creditor the
principal of the Subordinated Notes, and interest thereon, as and when the same
shall become due and payable in accordance with the terms thereof, or prevent
the Creditor upon default with respect to the Subordinated Debt, from exercising
all rights, powers and remedies otherwise provided therein or by applicable law,
all subject to the rights of the holders of Bank Debt hereunder.

 

6.            Post-Petition Interest. Notwithstanding any statute, including,
without limitation, the Federal Bankruptcy Code, any rule of law or bankruptcy
procedures to the contrary, the right of the Bank hereunder to have all of the
Bank Debt paid and satisfied in full prior to the payment of any of the
Subordinated Debt shall include, without limitation, the right of the Bank to be
paid in full all interest accruing on the Bank Debt due to it after the filing
of any petition by or against any Borrower in connection with any bankruptcy or
similar proceeding, whether or not a claim by the Bank for such post- petition
interest is enforceable in such proceeding, prior to the payment of any amounts
in respect of the Subordinated Debt, including, without limitation, any interest
due to the Creditor accruing after such date.

 

7.            Reserved.

 

8.            Assignment of Subordinated Debt and Collateral. To secure payment
and performance of Bank Debt by the Borrowers, the Creditor hereby grants the
Bank a security interest in and assigns to the Bank all Subordinated Debt and
all collateral of any kind and guarantees therefor including all instruments
evidencing Subordinated Debt. The Bank may file financing statements upon such
collateral (if any) concerning the security interest hereby created.

 

9.            Bank Appointed Attorney-in-Fact. The Bank is hereby irrevocably
appointed attorney- in-fact for the Creditor with full power to act in stead of
the Creditor to sign financing statements reflecting the assignment of
Subordinated Debt and collateral and guarantees therefor and to act in all
matters concerning the Subordinated Debt including the right to make, present,
file and vote proofs of claim against any Borrower on account of all or part of
the Subordinated Debt and receive and collect any dividends thereon, foreclose
under any mortgage or security agreements or otherwise take possession of and
sell collateral and collect against any guarantees and apply proceeds of such
dividends, sale or collection to reduction of Subordinated Debt and to
compromise or settle any claim related thereto.

 

3

 

 

10.          Subordinated Legend. So long as this Agreement is in effect, the
parties hereto will cause any note and any other instrument which may evidence
Subordinated Debt from time to time to be endorsed with the following legend:

 

"The indebtedness evidenced by this instrument is subordinated to the prior
payment of the Bank Debt, as defined in, pursuant to, and to the extent provided
in, the Subordination Agreement dated as of October 31, 2011, in favor of Herald
National Bank."

 

The parties hereto each will further mark the appropriate books of account to
reflect the effect of this Agreement. The Creditor agrees to deliver to the
Bank, upon written request, all instruments evidencing Subordinated Debt or
collateral or guarantees therefor endorsed in blank.

 

11.          Subordinated Instrument to the Bank. The Creditor shall deliver any
note and any other instrument which may evidence Subordinated Debt or collateral
or guarantees therefor to the Bank to hold in its possession under the
assignment granted herein. Such instruments shall be returned to the Creditor
when the subordination granted herein terminates.

 

12.          Restrictions on Creditor. Prior to the payment in full of the Bank
Debt and notwithstanding anything to the contrary contained in the Subordinated
Notes or any other agreement, instrument or document executed and delivered in
connection with the Subordinated Debt (hereinafter referred to collectively as
the "Subordinated Debt Documents"), the Creditor shall not, without the prior
written consent of the Bank, accelerate the maturity of all or any portion of
the Subordinated Debt, or take any action towards collection of all or any
portion of the Subordinated Debt or enforcement of any rights, powers or
remedies under the Subordinated Debt Documents or other agreements entered into
pursuant thereto, or applicable law, upon the occurrence of any event of default
under and as defined in any of the Subordinated Debt Documents or any event
which, with the passage of time, or giving of notice, or both, would constitute
such a default (including, without limitation, the occurrence of an Event of
Default under any of the Bank Loan Documents).

 

13.          Limitation on Modification of Subordinated Debt. The Borrowers and
the Creditor shall not, without the prior written consent of the Bank, modify,
extend, supplement or increase Subordinated Debt.

 

14.          No Limitation on Modification of Bank Debt. The Bank may, without
notice to the Creditor, extend, renew, modify or increase Bank Debt and may
substitute, exchange or release collateral or letters of credit securing payment
of Bank Debt and may add or release any guarantor or surety on Bank Debt.

 

15.          Further Assurance. The Creditor and the Borrowers shall execute and
deliver to the Bank such further instruments and shall take such further action
as the Bank may from time to time reasonably request in order to carry out the
provisions and intent of this Agreement and to confirm that Bank Debt is
entitled to the benefits of this Agreement and shall not act or permit any
action prejudicial to or inconsistent with the priority position of the Bank
Debt over Subordinated Debt created by this Agreement.

 

16.          Rights of Subrogation. The Creditor agrees that no payment or
distribution to Bank pursuant to the provisions of this Agreement shall entitle
the Creditor to exercise any rights of subrogation in respect thereof until Bank
Debt is finally and unavoidably paid in full.

 

4

 

 

17.           Representations, Warranties and Covenants. The Creditor
represents, warrants and covenants that now and until all Bank Debt is fully
paid, the Subordinated Debt shall not be subject to any set off, security
interests, liens, charges, subordinations other than this Agreement, assignments
or encumbrances; is payable solely to the Creditor; is not and shall not be
subject to any guaranty or surety; and is not in default. The Creditor covenants
and agrees that (i) it is the sole owner of the Subordinated Debt as of the
Effective Date and (ii)the Creditor shall not sell, assign or otherwise transfer
Subordinated Debt. unless the transferee of such Subordinated Debt shall agree
in writing to be bound by the terms of this Agreement. Each Borrower represents
and warrants that the Subordinated Debt is due and payable according to its
terms.

 

18.            Termination of Subordination. This Agreement and the
subordination granted herein shall terminate when Bank Debt is finally and
unavoidably paid Bank Debt shall be deemed not to be paid in full, for purposes
of this Agreement, so long as the Bank has any obligation with respect to the
Bank Debt, to make further advances to the Borrowers. However, this Agreement
and the subordination granted herein shall continue to be effective or be
reinstated if any payment of Bank Debt is rescinded, avoided, or for any reason
returned by Bank because of any adverse claim or threatened action as though
such payment had not been made.

 

19.            Remedies. If, notwithstanding the provisions of this Agreement,
any payment or distribution of any character (whether in cash, securities, or
other property) or any security shall be received by the Creditor in
contravention of the terms of this Agreement and before all Bank Debt shall have
been paid in full, such payment, distribution or security (i) shall not be
commingled with any asset of the Creditor, shall be held in trust for the
benefit of, and (ii) shall be paid over or delivered or transferred to, the
Bank, or its representative, for application to the payment of all Bank Debt
remaining unpaid, until all of the Bank Debt shall have been paid in full. Upon
violation of this Agreement by the Creditor or any Borrower, the Bank may
accelerate the maturity of Bank Debt and Subordinated Debt so that all Bank Debt
and Subordinated Debt is immediately due and payable. The Creditor shall pay to
Bank all sums received by the Creditor paid in violation of this Agreement, up
to the amount of the Bank Debt and Bank shall have all remedies of the Creditor
against collateral for Subordinated Debt. The Bank is entitled to specific
performance of this Agreement and each Borrower and the Creditor waive any
defense based upon adequacy of remedy at law which may be asserted as a bar to
the remedy of specific performance. No failure on the part of the Bank to
exercise or delay in exercising any right or remedy hereunder shall operate as a
waiver thereof nor shall any partial exercise of any rights or remedies
hereunder preclude any other or further exercise of such or additional rights or
remedies. The remedies provided herein are cumulative of any other remedies
provided by law or otherwise held against any Borrower.

 

20.           Miscellaneous.

 

(a)          Waiver of Notice:       The Creditor waives notice of the
acceptance of this Agreement by Bank.

 

(b)          Severability: If any provision of this Agreement is found to be
invalid or unenforceable, the remainder of such provision and all other
provisions of this Agreement shall be valid and enforceable as if such
unenforceable provision were not written.

 

5

 

 

(c)            Notices: Any notices, demands or requests shall be sufficiently
given the Creditor whose address is listed on the first page hereof or the Bank
if in writing and mailed or delivered to the Bank whose address is listed on the
first page hereof or to another address as provided herein and in the event
either party hereto changes its address at prior to the date all Bank Debt paid
in full, that party shall promptly give written notice to the other party of
such change of address by registered or certified mail, return receipt
requested, all charges prepaid.

 

(d)            Continuing Agreement: This Agreement shall be binding upon the
parties and their respective successors and assigns.

 

(e)            Assignment: The Bank may assign or transfer its rights with
respect to any Bank Debt to any person or entity, and such transferee shall
thereupon become vested with all the rights in respect thereof granted to Bank
herein. In the event of any proposed sale, assignment, disposition or other
transfer of the Subordinated Debt, the Creditor shall, prior to the consummation
of any such transfer, cause the transferee thereof to execute and deliver to the
Bank an agreement (substantially identical to this Agreement or otherwise in
form and substance satisfactory to the Bank) providing for the continued
subordination of the Subordinated Debt to the Bank Debt as provided herein and
for the continued effectiveness of all of the rights of the Bank arising under
this Agreement.

 

(f)           Modification: This Agreement is irrevocable and no waiver or
modification of any provision of this Agreement shall be valid unless in writing
and signed by all parties hereto.

 

(g)          Governing Law: THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES
PERTAINING TO CONFLICTS OF LAWS.

 

(h)          Jurisdiction: THE CREDITOR IRREVOCABLY CONSENTS THAT ANY LEGAL
ACTION OR PROCEEDING AGAINST IT UNDER, ARISING OUT OF, OR IN ANY MANNER RELATING
TO THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE
CREDITOR, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, EXPRESSLY AND
IRREVOCABLY ASSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF ANY OF SUCH
COURTS IN ANY SUCH ACTION OR PROCEEDING. THE CREDITOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF ANY COMPLAINT, SUMMONS, NOTICE OR OTHER PROCESS
RELATING TO ANY SUCH ACTION OR PROCEEDING BY DELIVERY THEREOF TO IT BY HAND OR
BY MAIL IN THE MANNER PROVIDED FOR IN SUBPARAGRAPH (c) ABOVE. THE CREDITOR
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY CLAIM OR DEFENSE IN ANY SUCH ACTION
OR PROCEEDING BASED ON ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE
OR FORUM NON CONVENIENS OR ANY SIMILAR BASIS. THE CREDITOR SHALL NOT BE ENTITLED
IN ANY SUCH ACTION OR PROCEEDING TO ASSERT ANY DEFENSE GIVEN OR ALLOWED UNDER
THE LAWS OF ANY STATE OTHER THAN THE STATE OF NEW YORK UNLESS SUCH DEFENSE IS
GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF NEW YORK. NOTHING IN THIS
SUBPARAGRAPH (h) SHALL AFFECT OR IMPAIR IN ANY MANNER OR TO ANY EXTENT THE RIGHT
OF THE BANK TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE
CREDITOR IN ANY JURISDICTION OR TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 

6

 

 

(i)           LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES: EACH OF THE
PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT
OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED
HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE
LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2)
PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY
RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE
IN THE FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY,
WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.

 

(j)          FINAL AGREEMENT: THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. In the event of any
conflict between any term, covenant or condition of this Agreement and any term,
covenant or condition of the Subordinated Debt Documents, the provisions of this
Agreement shall control and govern.

 

[Signature Page to Follow]

 

7

 

 

IN WITNESS WHEREOF, Bank, the Creditor and the Borrowers have signed and sealed
this Agreement as of the day and year first above written.

 

  BANK:       HERALD NATIONAL BANK       By:     Name: Michael Laurie   Title:
 Senior Vice President and Managing Director

 

  BORROWERS:       THE ONE GROUP, LLC       By:     Name:     Title:  

 

  ONE 29 PARK MANAGEMENT, LLC       By:     Name:     Title:  

 

  STK-LAS VEGAS, LLC       By:     Name:     Title:  

 

  STK ATLANTA, LLC       By:     Name:     Title:  

 

  CREDITOR:       [Insert Name of Creditor]

 

[Signature Page to The One Group Subordination Agreement]

 

 

 

 

  Agreed to and Accepted:   GUARANTOR:       Jonathan Segal

 

[Signature Page to Subordination Agreement]

 

 

 

 

SCHEDULE A

SUBORDINATED DEBT

 

[To be completed by Borrowers]

 

 

 